Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 23, 2018 (the “Amendment No. 1 Effective Date”), is entered into by and
among ARCHROCK PARTNERS OPERATING LLC, a Delaware limited liability company (the
“Borrower”), the other Loan Parties party hereto, the lenders party hereto
constituting the Required Lenders, the lenders party hereto constituting the
Increase Lenders (as defined below), and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), as an Issuing Bank and as Swingline Lender.

 

WITNESSETH

 

WHEREAS, the Borrower, the Loan Parties from time to time party thereto, the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent are parties to a Credit Agreement, dated as of March 30, 2017 (as amended,
restated, supplemented or otherwise modified prior to the Amendment No. 1
Effective Date, the “Existing Credit Agreement”, and the Existing Credit
Agreement, as amended by the amendments set forth in Section 2 of this
Amendment, the “Credit Agreement”);

 

WHEREAS, AROC, APLP, the General Partner and Archrock GP LLC entered into an
Agreement and Plan of Merger dated as of January 1, 2018 (the “Merger
Agreement”), pursuant to which Amethyst Merger Sub LLC, an indirect wholly owned
subsidiary of AROC, will merge with and into APLP, with APLP surviving as an
indirect wholly owned subsidiary of AROC (the “Merger”);

 

WHEREAS, in connection with the Merger, (a) AROC and certain of its subsidiaries
desire to become Loan Guarantors and (b) Archrock Services, L.P., a Delaware
limited partnership (“ASLP”), desires to become a borrower under the Additional
Amendments Credit Agreement (as defined below), in each case, as of the date the
Merger is consummated;

 

WHEREAS, for purposes of hereof, (a) “Additional Loan Parties” means each of
AROC, AROC Corp., AROC Services GP LLC, AROC Services LP LLC, ASLP, Archrock
Services Leasing LLC, Archrock GP LP LLC, Archrock MLP LP LLC and each other
Person that would be required to become a Loan Party pursuant to Section 5.14 of
the Additional Amendments Credit Agreement after giving effect to the Merger and
(b) each reference to “Loan Party” or “Loan Parties” in Sections 5 and 7 hereof
shall be construed to include the Additional Loan Parties.

 

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement, with certain of such amendments
becoming effective on the Amendment No. 1 Effective Date and certain of such
amendments becoming effective on the Additional Amendments Effective Date (as
defined below);

 

WHEREAS, in connection with the Merger, the Borrower desires to increase the
Aggregate Revolving Commitment by $150,000,000 (the “Aggregate Revolving
Commitment Increase” and each Lender increasing its Commitment and each New
Lender (as defined below) providing a Commitment, as applicable, in connection
with the Aggregate Revolving Commitment Increase, an “Increase Lender”) as of
the Additional Amendments Effective Date so that, after

 

1

--------------------------------------------------------------------------------


 

giving effect to the Aggregate Revolving Commitment Increase, the Aggregate
Revolving Commitment shall equal $1,250,000,000; and

 

WHEREAS, the Lenders party hereto, which constitute the Required Lenders
(including all Increase Lenders), have agreed to amend the Existing Credit
Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1.                                           Defined Terms. Capitalized
terms used but not otherwise defined herein shall have the respective meanings
assigned to them in the Credit Agreement.

 

Section 2.                                           Amendment No. 1 Effective
Date Amendments to Existing Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, on the Amendment No. 1
Effective Date, the Existing Credit Agreement shall be amended as follows:

 

(a)                                 Section 6.12(b) of the Existing Credit
Agreement shall be amended and restated in its entirety to read in full as
follows:

 

“(b)                           Total Leverage Ratio. The Borrower will not
permit the Total Leverage Ratio, as of the end of any fiscal quarter, to be
greater than the ratio set forth below opposite each such period:

 

Period

 

Total Leverage Ratio

Each fiscal quarter ending March 31, 2017 through December 31, 2018

 

5.95 to 1.00

Each fiscal quarter ending March 31, 2019 through December 31, 2019

 

5.75 to 1.00

The fiscal quarters ending March 31, 2020 and June 30, 2020

 

5.50 to 1.00

Each fiscal quarter thereafter

 

5.25 to 1.00

 

; provided, that if a Specified Acquisition occurs during any fiscal quarter
ending after June 30, 2020, APLP may increase its Total Leverage Ratio to be no
greater than 5.50 to 1.00 for such fiscal quarter and the first two fiscal
quarters after the fiscal quarter in which such Specified Acquisition occurs.”

 

Section 3.                                           Additional Amendments to
Credit Agreement. Subject to the satisfaction of the conditions precedent set
forth in Section 5 below, on the Additional Amendments Effective Date, the
Credit Agreement (including the Schedules and Exhibits attached thereto) shall
be amended to read as set forth in Annex A hereto (the “Additional Amendments
Credit Agreement”).

 

2

--------------------------------------------------------------------------------


 

Section 4.                                           Conditions to Amendment
No. 1 Effective Date. The amendments to the Existing Credit Agreement set forth
in Section 2 of this Amendment shall become effective on the date on which the
Administrative Agent shall have received (a) counterparts of this Amendment
(including by facsimile or other electronic transmission), duly executed by each
Loan Party, the Administrative Agent and the Lenders which constitute Required
Lenders (including each Increase Lender) and (b) all fees (other than the
upfront fees and the ticking fees described in Section 5(p) below) required to
be paid, and all expenses for which invoices have been presented (including the
reasonable and documented out-of-pocket fees and expenses of legal counsel to
the Administrative Agent) prior to the Amendment No. 1 Effective Date,
including, without limitation, the fees owing to each Lender that delivers its
signature page to this Amendment on or prior to the Amendment No. 1 Effective
Date, in an amount equal to 0.125% of the amount of such Lender’s Commitment in
effect on the Amendment No. 1 Effective Date (and, for the avoidance of doubt,
prior to giving effect to the Aggregate Revolving Commitment Increase).

 

Section 5.                                           Conditions to Additional
Amendments Effective Date. The amendments set forth in Section 3 of this
Amendment shall only become effective after the Amendment No. 1 Effective Date
and on the date (the “Additional Amendments Effective Date”) on which each of
the following additional conditions precedent have been satisfied:

 

(a)                                 Additional Loan Party Documents. The
Administrative Agent (or its counsel) shall have received (including by
facsimile or other electronic transmission) from each applicable Loan Party:
(i) a counterpart of an Omnibus Joinder Agreement substantially in the form of
Exhibit A hereto, pursuant to which (x) ASLP will be joined as a Borrower under
the Additional Amendments Credit Agreement, (y) AROC will be joined as “Parent”
under the Additional Amendments Credit Agreement and (z) each Additional Loan
Party will be joined as a Loan Guarantor under the Additional Amendments Credit
Agreement, duly executed by each Loan Party, (ii) a counterpart of an amendment
and supplement to the Security Agreement (“Security Agreement Amendment”)
substantially in the form of Exhibit B hereto, pursuant to which, inter alia,
each Additional Loan Party will be joined as a Grantor (as defined in the
Security Agreement) under the Security Agreement, duly executed by each Loan
Party, (iii) a perfection certificate, substantially in the form of Exhibit C
hereto, duly executed by each Loan Party, (iv) to the extent requested not less
than two (2) Business Days prior to the Additional Amendments Effective Date,
any promissory notes requested by a Lender pursuant to Section 2.11 of the
Additional Amendments Credit Agreement, payable to each such requesting Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
(v) a customary written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent, the Issuing Bank and the Lenders, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(b)                                 Closing Certificates; Certified Certificate
of Incorporation; Good Standing Certificates. The Administrative Agent shall
have received (i) a certificate of each Loan Party, dated the Additional
Amendments Effective Date and executed by its Secretary or Assistant Secretary,
which shall (A) certify the resolutions of its board of directors, members or
other body authorizing the execution, delivery and performance of the Loan
Documents to which it will become a party, (B) identify by name and title and
bear the signatures of the officers of such Loan Party authorized to sign the
Loan Documents to which it will become a party and (C) contain copies of the
certificate or articles of incorporation or organization of such Loan Party
certified by the relevant authority of the jurisdiction of incorporation,
formation or organization of such Loan

 

3

--------------------------------------------------------------------------------


 

Party and a true and correct copy of its by-laws or operating, management or
partnership agreement, or other similar organizational or governing documents
(provided that, any Loan Party other than an Additional Loan Party may certify
on such certificate that its organizational documents have not changed since the
Effective Date in lieu of attaching such organizational documents to such
certificate), and (ii) a good standing certificate for each Loan Party, from its
jurisdiction of incorporation, formation or organization or the substantive
equivalent available in the jurisdiction of incorporation, formation or
organization for such Loan Party from the appropriate governmental officer in
such jurisdiction.

 

(c)                                  No Default Certificate.  The Administrative
Agent shall have received a certificate, signed by a Financial Officer of AROC
and each other Loan Party, dated as of the Additional Amendments Effective Date,
(i) certifying that, both before and after giving effect to the Merger, (A) no
Default has occurred and is continuing and (B) the representations and
warranties contained in the Loan Documents are true and correct in all material
respects as of such date (without duplication of any materiality qualifier
contained therein) (except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (without duplication of any materiality qualifier contained therein))),
(ii) certifying as to the satisfaction of the condition precedent set forth in
Section 5(m) below and (iii) with respect to each Loan Party other than the
Additional Loan Parties, ratifying and reaffirming its obligations and
liabilities under each of the Loan Documents.

 

(d)                                 Lien Searches. The Administrative Agent
shall have received the results of a recent lien search in each jurisdiction
where each Additional Loan Party is incorporated or organized and where the
assets of each such Additional Loan Party is located, and such search shall
reveal no Liens on any of the assets of the Additional Loan Parties except for
Liens permitted by Section 6.02 of the Additional Amendments Credit Agreement or
discharged on or prior to the Additional Amendments Effective Date pursuant to a
pay-off letter or other documentation reasonably satisfactory to the
Administrative Agent.

 

(e)                                  Pay-Off Letter. The Administrative Agent
shall have received a reasonably satisfactory pay-off letter with respect to the
Indebtedness under the AROC Credit Agreement, confirming that all Liens upon any
of the property of the Additional Loan Parties constituting Collateral will be
terminated substantially simultaneously with such payment; provided that the
foregoing shall not be construed to require the termination of any of the Parent
Facility Continuing Letters of Credit (as defined in the Additional Amendments
Credit Agreement).

 

(f)                                   Funding Account. The Administrative Agent
shall have received a written notice from ASLP identifying the Funding Account
(as defined in the Additional Amendments Credit Agreement).

 

(g)                                  Customer List. The Administrative Agent
shall have received a true and complete customer list for the Borrowing Base
Parties (as defined in the Additional Amendments Credit Agreement), which list
shall state the customer’s name, mailing address and phone number.

 

4

--------------------------------------------------------------------------------


 

(h)                                 Solvency.  The Administrative Agent shall
have received a solvency certificate signed by a Financial Officer of AROC,
dated the Additional Amendments Effective Date.

 

(i)                                     Closing Availability.  After giving
effect to any Borrowings to be made on the Additional Amendments Effective Date,
the issuance of any Letters of Credit on the Additional Amendments Effective
Date, the conversion of each Parent Facility Continuing Letter of Credit into a
Letter of Credit issued under Section 2.06 of the Additional Amendments Credit
Agreement (subject to the limitations set forth in the  definition of “Parent
Facility Continuing Letters of Credit” in the Additional Amendments Credit
Agreement) and the payment of all fees and expenses due hereunder, Availability
shall not be less than $150,000,000.

 

(j)                                    Pledged Equity Interests; Stock Powers;
Pledged Notes. The Administrative Agent shall have received (i) the certificates
(if any) representing the Equity Interests pledged by the Additional Loan
Parties pursuant to the Security Agreement Amendment, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent by the Additional Loan Parties pursuant to the Security
Agreement Amendment endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

 

(k)                                 Filings, Registrations and Recordings. Each
document (including any UCC financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02 of the Additional Amendments Credit Agreement), shall be in proper
form for filing, registration or recordation.

 

(l)                                     Insurance.  The Administrative Agent
shall have received evidence of insurance coverage with respect to each
Additional Loan Party in form, scope, and substance reasonably satisfactory to
the Administrative Agent and otherwise in compliance with the terms of
Section 5.10 of the Additional Amendments Credit Agreement and Section 4.12 of
the Security Agreement.

 

(m)                             Occurrence of the Merger.  On or substantially
simultaneously with the occurrence of the Additional Amendments Effective Date,
the Merger shall have been consummated in accordance with the Merger Agreement
(without substantial change, waiver or other modification that would be
reasonably expected to be adverse in any material respect to the Lenders, unless
the Administrative Agent and the Required Lenders have otherwise consented
thereto), and each consent, approval, filing, declaration and registration
required to be obtained under the Merger Agreement as in effect on the Amendment
No. 1 Effective Date shall have been obtained.

 

(n)                                 Tax Withholding. The Administrative Agent
shall have received a properly completed and signed IRS Form W-8 or W-9, as
applicable, for each Additional Loan Party.

 

5

--------------------------------------------------------------------------------


 

(o)                                 USA PATRIOT Act, Etc. To the extent
requested by the Administrative Agent or any Lender (through the Administrative
Agent) not less than five (5) Business Days prior to the Additional Amendments
Effective Date, the Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, for each Additional Loan Party.

 

(p)                                 Fees. Without duplication of any amounts
previously paid pursuant to Section 4(b) above, the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable and documented out-of-pocket fees
and expenses of legal counsel to the Administrative Agent) prior to the
Additional Amendments Effective Date, including, without limitation, the
receipt, for the account of each Increase Lender in respect of such Increase
Lender’s portion of the Aggregate Revolving Commitment Increase, of (i) upfront
fees payable in the amounts separately agreed in writing and (ii) ticking fees
set forth in Section 6 below that are then accrued and payable.

 

(q)                                 Borrowing Base Certificate. The
Administrative Agent shall have received a Borrowing Base Certificate which
calculates the Borrowing Base after giving pro forma effect to the Additional
Amendments Credit Agreement (including, without limitation, the definition of
“Borrowing Base” and other applicable terms and provisions therein) as of the
end of the most recently ended month for which at least twenty (20) Business
Days have passed since the last calendar day of such month.

 

(r)                                    LC Exposure.  The aggregate LC Exposure,
calculated after giving pro forma effect to all Parent Facility Continuing
Letters of Credit (subject to the limitations set forth in the  definition of
“Parent Facility Continuing Letters of Credit” in the Additional Amendments
Credit Agreement) and taking into account all other outstanding Letters of
Credit at such time, shall not exceed $50,000,000.

 

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Banks of the Additional Amendments Effective Date, and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, the Additional
Amendments Effective Date (including, for the avoidance of doubt, the
effectiveness of the Aggregate Revolving Commitment Increase) shall not occur
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02 of the Credit Agreement) on or before October 15, 2018.  For the
purpose of determining satisfaction of the conditions specified in this
Section 5, each Lender that has signed and delivered this Amendment shall be
deemed to have accepted, and to be satisfied with, each document or other matter
required under this Section 5 unless the Administrative Agent shall have
received written notice from such Lender prior to the Additional Amendments
Effective Date specifying its objection thereto.

 

Section 6.                                           Ticking Fees. In the event
that the Additional Amendments Effective Date has not occurred on or prior to
May 24, 2018 (the “Ticking Fee Date”), the Borrower agrees to pay to the
Administrative Agent for the account of each Increase Lender a ticking fee,
which shall accrue at the rate of 0.50% per annum on the amount of the Aggregate
Revolving Commitment Increase from and including the Ticking Fee Date to but
excluding the earlier to occur of (a) the Additional Amendments Effective Date
and (b) October 15, 2018 (the

 

6

--------------------------------------------------------------------------------


 

earlier of such dates, the “Ticking Fee Payment Date”); provided, that no
ticking fees shall accrue on or after October 15, 2018.  Accrued ticking fees
shall be payable in arrears on the Ticking Fee Payment Date. All ticking fees
shall be computed on the basis of a year of three hundred sixty (360) days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

Section 7.                                           Additional Amendments
Effective Date Adjustment; New Lenders.

 

(a)                                 Upon the occurrence of the Additional
Amendments Effective Date, (a) each Lender that holds Revolving Loans in an
aggregate amount less than its Applicable Percentage (after giving effect to the
Additional Amendments Effective Date) of all Revolving Loans shall advance new
Revolving Loans which shall be disbursed to the Administrative Agent and used to
repay Revolving Loans outstanding to each Lender that holds Revolving Loans in
an aggregate amount greater than its Applicable Percentage (after giving effect
to the Additional Amendments Effective Date) of all Revolving Loans, (b) each
Lender’s participation in each Letter of Credit, if any, shall be automatically
adjusted to equal its Applicable Percentage (after giving effect to the
Additional Amendments Effective Date), (c) such other adjustments shall be made
as the Administrative Agent shall specify so that each Lender’s Revolving
Exposure, LC Exposure and Swingline Exposure equals, in each case, its
Applicable Percentage thereof (after giving effect to the Additional Amendments
Effective Date) and (d) the Borrowers (as defined in the Additional Amendments
Credit Agreement) shall be required to make any break-funding payments required
under Section 2.17 of the Additional Amendments Credit Agreement resulting from
the Loans and adjustments described in this Section 7(a).

 

(b)                                 Each Lender that is not a Lender (as defined
in the Existing Credit Agreement) immediately prior to the Amendment No. 1
Effective Date (each such Lender, a “New Lender”), acknowledges and agrees that
none of the Administrative Agent, any lead arranger or any other Lender (i) has
made any representation or warranty and none of them shall have any
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, the Additional Amendments
Credit Agreement or any other Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, the Additional Amendments Credit Agreement, any other Loan Document
or any other instrument or document furnished pursuant thereto or (ii) has made
any representation or warranty and none of them shall have any responsibility
with respect to the financial condition of the Borrower, any Loan Party or any
other obligor or the performance or observance by any Borrower, any Loan Party
or any other obligor of any of their respective obligations under the Credit
Agreement, the Additional Amendments Credit Agreement or any other Loan Document
or any other instrument or document furnished pursuant hereto or thereto. Each
New Lender represents and warrants that it is legally authorized to enter into
this Amendment, and each New Lender (A) confirms that it has received a copy of
the Existing Credit Agreement, together with copies of the financial statements
most recently delivered pursuant to Section 5.01 of the Existing Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Amendment;
(B) agrees that it will, independently and without reliance upon the Lenders or
the Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, the Additional
Amendments Credit Agreement, the other Loan Documents or any

 

7

--------------------------------------------------------------------------------


 

other instrument or document furnished pursuant thereto; (C) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the
Additional Amendments Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (D) agrees that it will be bound by the provisions of
the Credit Agreement and the Additional Amendments Credit Agreement, as
applicable, and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement or the Additional Amendments Credit
Agreement, as applicable, are required to be performed by it as a Lender.

 

Section 8.                                           Representations and
Warranties.

 

(a)                                 Ratification and Affirmation. Each Loan
Party hereto hereby: (i) acknowledges the terms of this Amendment; (ii) ratifies
and affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, after giving effect to the amendments
contained herein; and (iii) represents and warrants to the Administrative Agent
and the Lenders that as of the date hereof, after giving effect to the
amendments set forth in Section 2 of this Amendment: (A) each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, without
duplication of any materiality qualifier contained therein) and (B) no Default
exists, will exist, or would result therefrom.

 

(b)                                 Corporate Authority; Enforceability; No
Conflicts. Each Loan Party hereto hereby represents and warrants to the
Administrative Agent and the Lenders that (i) it has all necessary power and
authority to execute, deliver and perform its obligations under this Amendment;
(ii) the execution, delivery and performance by such Loan Party of this
Amendment has been duly authorized by all necessary action on its part;
(iii) this Amendment has been duly executed and delivered by such Loan Party and
constitutes the legal, valid and binding obligation of such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; (iv) the execution and delivery of this
Amendment by such Loan Party and the performance of its obligations hereunder
require no authorizations, approvals or consents of, or registrations or filings
with, any Governmental Authority, except for those that have been obtained or
made and are in effect; and (v) neither the execution and delivery of this
Amendment nor the transactions contemplated hereby will (A) contravene, or
result in a breach of, the organizational documents of such Loan Party,
(B) violate any governmental requirement applicable to or binding upon such Loan
Party or any of its Properties, except to the extent that any such violation,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, or (C) violate or result in a default under any
agreement or instrument to which such Loan Party is a party (other than any
agreement or instrument the contravention of which or breach of which could not
reasonably be expected to be materially adverse to any Secured Party) or by
which it is bound or to which its properties are subject, except to the extent
that any such violation or default,

 

8

--------------------------------------------------------------------------------


 

individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

Section 9.                                           Effect of Amendment.  From
and after the Amendment No. 1 Effective Date, each reference in the Existing
Credit Agreement to “this Agreement”, “hereof”, or “hereunder” or words of like
import, and all references to the “Credit Agreement” in the Loan Documents and
any and all other agreements, instruments, documents, notes, certificates,
guaranties and other writings of every kind and nature shall be deemed to mean
the Credit Agreement.  From and after the Additional Amendments Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the “Credit
Agreement” in the Loan Documents and any and all other agreements, instruments,
documents, notes, certificates, guaranties and other writings of every kind and
nature shall be deemed to mean the Additional Amendments Credit Agreement.

 

Section 10.                                    GOVERNING LAW. THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

Section 11.                                    Headings. Section headings in
this Amendment are included herein for convenience of reference only and shall
not constitute a part of this Amendment for any other purpose.

 

Section 12.                                    Severability. In the event any
one or more of the provisions contained in this Amendment should be held
invalid, illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein, to the full extent
permitted by applicable law, shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal, or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal, or unenforceable provisions.

 

Section 13.                                    No Waiver; Loan Document. Except
as expressly provided herein, the execution, delivery and effectiveness of this
Amendment (or any provision hereof) shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Existing Credit Agreement. This Amendment shall
be, and shall be construed and administered as, a Loan Document under the Credit
Agreement immediately prior to the Additional Amendments Effective Date and,
thereafter, under the Additional Amendments Credit Agreement.

 

Section 14.                                    Successors and Assigns. All of
the terms and provisions of this Amendment shall bind and inure to the benefit
of the parties hereto and their respective successors and assigns.

 

Section 15.                                    Counterparts; Integration;
Effectiveness. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of

 

9

--------------------------------------------------------------------------------


 

such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other applicable state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent to accept Electronic Signatures in any form or
format without its prior written consent. THIS AMENDMENT, THE CREDIT AGREEMENT
AND THE ADDITIONAL AMENDMENTS CREDIT AGREEMENT, AS APPLICABLE, AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR UNWRITTEN
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE
PARTIES. Subject to the terms and conditions set forth herein, this Amendment
shall become effective on the Amendment No. 1 Effective Date, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

ARCHROCK PARTNERS OPERATING LLC

 

 

 

By:

/s/ D. Bradley Childers

 

Name: D. Bradley Childers

 

Title: President and Chief Executive Officer

 

 

 

OTHER LOAN PARTIES:

 

 

 

ARCHROCK PARTNERS, L.P.

 

 

 

 

By: Archrock General Partner, L.P., its general partner

 

 

By: Archrock GP LLC, its general partner

 

 

 

By:

/s/ D. Bradley Childers

 

Name: D. Bradley Childers

 

Title: Chairman, President and Chief Executive Officer

 

 

 

ARCHROCK PARTNERS FINANCE CORP.

 

 

 

By:

/s/ D. Bradley Childers

 

Name: D. Bradley Childers

 

Title: President and Chief Executive Officer

 

 

 

ARCHROCK PARTNERS LEASING LLC

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name: D. Bradley Childers

 

Title: President and Chief Executive Officer

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, an Issuing Bank, Swingline Lender, a Lender and an
Increase Lender

 

 

 

By:

/s/ Anca Loghin

 

Name: Anca Loghin

 

Title: Authorized Officer

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender, an Issuing Bank and an Increase Lender

 

 

 

By:

/s/ Timothy P. Gebauer

 

Name: Timothy P. Gebauer

 

Title: Director

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender and an Increase Lender

 

 

 

 

By:

/s/ Mark Porter

 

Name: Mark Porter

 

Title: Senior Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender and an Increase Lender

 

 

 

 

By:

/s/ Kristan Spivey

 

Name: Kristan Spivey

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender and an Increase Lender

 

 

 

 

By:

/s/ Gregory Garbuz

 

Name: Gregory Garbuz

 

Title: Director

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

HOUSTON BRANCH,

 

as a Lender and an Increase Lender

 

 

 

 

By:

/s/ Alfredo Brahim

 

Name: Alfredo Brahim

 

Title: Director

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

The Toronto-Dominion Bank, New York Branch,

 

as a Lender and an Increase Lender

 

 

 

 

By:

/s/ Annie Dorval

 

Name: Annie Dorval

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

Citibank N.A.,

 

as a Lender and an Increase Lender

 

 

 

 

By:

/s/ Ivan Davey

 

Name: Ivan Davey

 

Title: Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

Branch Banking and Trust Company,

 

as a Lender and an Increase Lender

 

 

 

 

By:

/s/ James Giordano

 

Name: James Giordano

 

Title: Senior Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender and an Increase Lender

 

 

 

 

By:

/s/ James D. Weinstein

 

Name: James D. Weinstein

 

Title: Managing Director

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

CIT BANK N.A.,

 

as a Lender and an Increase Lender

 

 

 

 

By:

/s/ Michael A Robinson

 

Name: Michael A Robinson

 

Title: Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Sean Piper

 

Name: Sean Piper

 

Title: AVP

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

Caterpillar Financial Services Corporation,

 

as a Lender and an Increase Lender

 

 

 

 

By:

/s/ Adam Brown

 

Name: Adam Brown

 

Title: Credit Manager

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

Compass Bank,

 

as a Lender

 

 

 

 

By:

/s/ Mark H. Wolf

 

Name: Mark H. Wolf

 

Title: Senior Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Scott G. Axelrod

 

Name: Scott G. Axelrod

 

Title: Senior Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

By:

/s/ Josh Rosenthal

 

Name: Josh Rosenthal

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ William J. Paul

 

Name: William J. Paul

 

Title: Senior Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

 

Woodforest National Bank,

 

as a Lender

 

 

 

 

By:

/s/ Thomas A. Couture

 

Name: Thomas A. Couture

 

Title: First Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

(Archrock Partners Operating LLC)

 

--------------------------------------------------------------------------------


 

EXHIBIT A — Form of Omnibus Joinder Agreement

 

[see attached]

 

--------------------------------------------------------------------------------


 

Execution Version

 

FORM OF OMNIBUS JOINDER AGREEMENT

 

THIS OMNIBUS JOINDER AGREEMENT (this “Agreement”), dated as of [    ], 2018, is
entered into among Archrock Services, L.P., a Delaware limited partnership
(“ASLP”), Archrock Inc., a Delaware Corporation (“AROC”), AROC Corp., a Delaware
corporation (“AROC Corp.”), AROC Services GP LLC, a Delaware limited liability
company (“AROC Services GP”), AROC Services LP LLC, a Delaware limited liability
company (“AROC Services LP”), Archrock Services Leasing LLC, a Delaware limited
liability company (“Archrock Services Leasing”), Archrock GP LP LLC, a Delaware
limited liability company (“Archrock GP”), Archrock MLP LP LLC, a Delaware
limited liability company (“Archrock MLP”, and together with ASLP, AROC, AROC
Corp., AROC Services GP, AROC Services LP, Archrock Services Leasing and
Archrock GP, the “New Loan Parties”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Credit Agreement dated as of March 30, 2017 (as amended by Amendment No. 1 to
Credit Agreement, dated as of February 23, 2018 and as it may be amended,
modified, extended or restated from time to time, the “Credit Agreement”) among
Archrock Partners Operating LLC, as Borrower, the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent for the Lenders.
All capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Credit Agreement.

 

The New Loan Parties and the Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:

 

1.             Each of the New Loan Parties hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, such New Loan Party will be
deemed to be a Loan Party under the Credit Agreement and a “Loan Guarantor” for
all purposes of the Credit Agreement and shall have all of the obligations of a
Loan Party and a Loan Guarantor thereunder as if it had executed the Credit
Agreement. Each of the New Loan Parties hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Credit Agreement, including without limitation (a) all of the
representations and warranties of the Loan Parties set forth in Article III of
the Credit Agreement, (b) all of the covenants set forth in Articles V and VI of
the Credit Agreement and (c) all of the guaranty obligations set forth in
Article X of the Credit Agreement. Without limiting the generality of the
foregoing terms of this paragraph 1, each of the New Loan Parties, subject to
the limitations set forth in Sections 10.09 and 10.12 of the Credit Agreement,
hereby guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent and the Lenders, as provided in Article X of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), each of the New Loan Parties will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.  Each of the New Loan Parties represents and
warrants that the supplements to the Schedules to the Credit Agreement attached
hereto are true and correct in all respects and such supplements set forth all
information required to be scheduled under the Credit Agreement.

 

2.             ASLP further acknowledges, agrees and confirms that, by its
execution of this Agreement, ASLP will be deemed to be a “Borrower” and the
“Administrative Borrower” for all purposes of the Credit Agreement and shall
have all of the obligations of a Borrower and the Administrative

 

--------------------------------------------------------------------------------


 

Borrower thereunder as if it had executed the Credit Agreement.  ASLP hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement, including without
limitation, all of the payment and performance obligations of a Borrower set
forth in Article II of the Credit Agreement and all of the obligations relating
to the Administrative Borrower set forth in Section 2.24 of the Credit
Agreement.

 

3.             AROC further acknowledges, agrees and confirms that, by its
execution of this Agreement, AROC will be deemed to be “Parent” for all purposes
of the Credit Agreement and shall have all of the obligations of Parent
thereunder as if it had executed the Credit Agreement.

 

4.             Each of the New Loan Parties is, simultaneously with the
execution of this Agreement, executing and delivering the Amendment and
Supplement to Pledge and Security Agreement dated as of the date hereof, by and
among the Grantors (as defined therein) and the Administrative Agent.

 

5.             The address of each of the New Loan Parties for purposes of
Section 9.01 of the Credit Agreement is as follows:

 

9807 Katy Freeway, Suite 100
Houston, Texas 77024
Attention:              Treasurer
Facsimile No:       (281) 836-8949

 

With a copy to:
General Counsel
Facsimile No: (281) 836-8953

 

6.             Each of the New Loan Parties hereby waives acceptance by the
Administrative Agent and the Lenders of the guaranty by such New Loan Party upon
the execution of this Agreement by such New Loan Party.

 

7.             This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.

 

8.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the New Loan Parties has caused this Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

ARCHROCK SERVICES, L.P.

 

 

 

 

By:

 

 

Name

 

Title

 

 

 

ARCHROCK INC.

 

 

 

 

By:

 

 

Name

 

Title:

 

 

 

AROC CORP.

 

 

 

 

By:

 

 

Name

 

Title

 

 

 

AROC SERVICES GP LLC

 

 

 

 

By:

 

 

Name

 

Title

 

 

 

AROC SERVICES LP LLC

 

 

 

 

By:

 

 

Name

 

Title

 

Signature Page to Omnibus Joinder Agreement

 

--------------------------------------------------------------------------------


 

 

ARCHROCK SERVICES LEASING LLC

 

 

 

 

By:

 

 

Name

 

Title

 

 

 

ARCHROCK GP LP LLC

 

 

 

 

By:

 

 

Name

 

Title

 

 

 

ARCHROCK MLP LP LLC

 

 

 

 

By:

 

 

Name

 

Title

 

Signature Page to Omnibus Joinder Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged and accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Signature Page to Omnibus Joinder Agreement

 

--------------------------------------------------------------------------------


 

[Schedules]

 

--------------------------------------------------------------------------------


 

EXHIBIT B — Form of Security Agreement Amendment

 

[see attached]

 

--------------------------------------------------------------------------------


 

Execution Version

 

FORM OF AMENDMENT AND SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT

 

THIS AMENDMENT AND SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT, dated as of
[                  ], 2018 (this “Amendment and Supplement”), is entered into
among Archrock Partners Operating LLC, a Delaware limited liability company
(“Archrock Partners Operating”), Archrock Partners, L.P., a Delaware limited
partnership (“APLP”), Archrock Partners Finance Corp., a Delaware corporation
(“Archrock Partners Finance”), Archrock Partners Leasing LLC, a Delaware limited
liability company (“Archrock Partners Leasing”, and together with Archrock
Partners Operating, APLP and Archrock Partners Finance, the “Initial Grantors”),
Archrock Services, L.P., a Delaware limited partnership (“ASLP”), Archrock Inc.,
a Delaware Corporation (“AROC”), AROC Corp., a Delaware corporation (“AROC
Corp.”), AROC Services GP LLC, a Delaware limited liability company (“AROC
Services GP”), AROC Services LP LLC, a Delaware limited liability company (“AROC
Services LP”), Archrock Services Leasing LLC, a Delaware limited liability
company (“Archrock Services Leasing”), Archrock GP LP LLC, a Delaware limited
liability company (“Archrock GP”), Archrock MLP LP LLC, a Delaware limited
liability company (“Archrock MLP”, and together with ASLP, AROC, AROC Corp.,
AROC Services GP, AROC Services LP, Archrock Services Leasing and Archrock GP,
the “New Grantors”, and together with the Initial Grantors, the “Grantors”), and
JPMorgan Chase Bank, N.A., in its capacity as the administrative agent for the
lenders (“Lenders”) party to the Credit Agreement referred to below (the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Security Agreement (as
defined below).

 

RECITALS

 

A.                                    The Initial Grantors and the
Administrative Agent are parties to (i) that certain Credit Agreement, dated as
of March 30, 2017 (as amended by the Amendment No. 1 (as defined below) and as
it may be amended, modified, extended or restated from time to time, the “Credit
Agreement”) and (ii) that certain Pledge and Security Agreement, dated as of
March 30, 2017 (as it may be amended, modified, extended or restated from time
to time, the “Security Agreement”), pursuant to which, among other things, each
of the Initial Grantors granted a security interest in the Collateral described
therein to the Administrative Agent on behalf of and for the ratable benefit of
the Secured Parties (as defined in the Credit Agreement).

 

B.                                    The Initial Grantors, the Lenders party
thereto and the Administrative Agent entered into that certain Amendment No. 1
to Credit Agreement, dated of even date herewith (“Amendment No. 1”), pursuant
to which, among other things, the New Grantors became Loan Parties under the
Credit Agreement on the Additional Amendments Effective Date (as defined
therein).

 

C.                                    The parties hereto have agreed to amend
the Security Agreement as provided for herein, and this Amendment and Supplement
is permitted to be executed by the Administrative Agent and the Grantors in
accordance with Section 8.7 of the Security Agreement.

 

D.                                    Pursuant to Section 5.14 of the Credit
Agreement and Section 4.15 of the Security Agreement, each of the New Grantors
is required to become a Grantor under the Security Agreement.

 

E.                                     In consideration of the agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.                                      Amendments to Security Agreement.

 

(a)                                 The phrase “Such Grantor will provide to the
Administrative Agent in accordance with the timeframe set forth in Section 5.15
of the Credit Agreement” set forth in Section 4.13 of the Security Agreement is
hereby replaced in its entirety with the following phrase:

 

“Such Grantor will promptly (or, if applicable, in accordance with the timeframe
set forth in Section 5.16 of the Credit Agreement) provide to the Administrative
Agent”

 

(b)                                 Section 7.1(a) of the Security Agreement is
hereby replaced in its entirety to read as follows:

 

“To the extent not delivered on the Amendment No. 1 Additional Amendments
Effective Date, not later than ninety (90) days (or such longer period as the
Administrative Agent may agree in its sole discretion) after the Amendment No. 1
Additional Amendments Effective Date, each Grantor shall execute and deliver to
the Administrative Agent Deposit Account Control Agreements for each Deposit
Account (other than any Excluded Account) maintained by such Grantor into which
all cash, checks or other similar payments relating to or constituting payments
made in respect of Receivables will be deposited (each, a “Collateral Deposit
Account”), which Collateral Deposit Accounts are identified as such on
Exhibit B.  After the Effective Date, each Grantor will comply with the terms of
Section 7.2.”

 

(c)                                  The first sentence of Section 7.1(b) of the
Security Agreement is hereby replaced in its entirety to read as follows:

 

“(b)                           Each Grantor shall direct all of its Account
Debtors to forward payments directly to Collateral Deposit Accounts, unless such
payment is otherwise permitted to be made to an Excluded Account.”

 

(d)                                 Each reference to “Section 2.18” in
Section 7.3 of the Security Agreement is hereby replaced with “Section 2.19”.

 

(e)                                  The reference to “Section 2.10(b)” in
Section 7.3 of the Security Agreement is hereby replaced with “Section 2.11(b)”.

 

(f)                                   Section 7.4 of the Security Agreement is
hereby replaced in its entirety to read as follows:

 

“7.4                         Notwithstanding anything to the contrary herein, in
any other Loan Document, or in any Deposit Account Control Agreement, Securities
Account Control Agreement or Commodity Account Control Agreement entered into
pursuant to the requirements of the Loan Documents, the Administrative Agent
hereby agrees that it will not deliver any “Access Termination Notice” or
“Disposition Instructions” or any equivalent notice of exclusive control, or
otherwise exercise any equivalent rights, in each case under any Deposit Account
Control Agreement, Securities Account Control Agreement or Commodity Account
Control Agreement unless, in any such case, (x) an Event of Default has occurred
and is continuing or (y) a Cash Dominion Trigger Period has occurred and is
continuing.”

 

2

--------------------------------------------------------------------------------


 

2.                                      Supplement to Security Agreement.  By
its execution below, each of the New Grantors agrees to become, and does hereby
become, a Grantor under the Security Agreement and agrees to be bound by such
Security Agreement as if originally a party thereto.  Each of the New Grantors
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Secured Parties, a security interest in all of
such New Grantor’s right, title and interest in and to the Collateral, whether
now owned or hereafter acquired, to secure the prompt and complete payment and
performance of the Secured Obligations.

 

By its execution below, each of the New Grantors represents and warrants as to
itself that all of the representations and warranties contained in the Security
Agreement are true and correct in all respects as of (and as though made on) the
date hereof.  Each of the New Grantors represents and warrants that the
supplements to the Exhibits to the Security Agreement attached hereto are true
and correct in all respects and such supplements set forth all information
required to be scheduled under the Security Agreement.  The New Grantor shall
take all steps necessary to perfect, in favor of the Administrative Agent, a
first-priority security interest in and lien against such New Grantor’s
Collateral, including, without limitation, delivering all certificated Pledged
Collateral to the Administrative Agent (and other Collateral required to be
delivered under the Security Agreement), and taking all steps necessary to
properly perfect the Administrative Agent’s interest in any uncertificated
Pledged Collateral.

 

3.                                      Effectiveness; Conditions Precedent. 
This Amendment and Supplement shall be effective upon receipt by the
Administrative Agent of counterparts of this Amendment and Supplement executed
by each of the Initial Grantors, each of the New Grantors and the Administrative
Agent.

 

4.                                      Reaffirmation.  Except as specifically
amended by this Amendment and Supplement, all of the terms and conditions of the
Security Agreement and of each of the other Collateral Documents (as defined in
the Credit Agreement) shall remain in full force and effect.  Each Initial
Grantors hereby ratifies, confirms, and reaffirms all of the representations,
warranties and covenants contained therein.  All liens and security interests
created and granted by the Security Agreement before this Amendment and
Supplement shall continue to exist, remain valid and subsisting, shall not be
impaired or released hereby, shall remain in full force and effect and are
hereby ratified, affirmed, extended and conveyed as continuing security for the
Secured Obligations (as defined in the Credit Agreement).

 

5.                                      Security Agreement Supplement.  For the
avoidance of doubt, for all purposes of the Security Agreement and Credit
Agreement, this Amendment and Supplement shall be treated as a Security
Agreement Supplement, and no additional Assumption Agreement under Section 4.15
of the Security Agreement is needed for each New Grantor to be added as a party
to the Security Agreement.

 

6.                                      Counterparts/Telecopy.  This Amendment
and Supplement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.  Delivery of executed counterparts of
this Amendment and Supplement by telecopy or other secure electronic format
(.pdf) shall be effective as an original.

 

7.                                      GOVERNING LAW.  THIS AMENDMENT AND
SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF TEXAS, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Supplement
to be duly executed as of the date first above written.

 

INITIAL GRANTORS:

ARCHROCK PARTNERS OPERATING LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ARCHROCK PARTNERS, L.P.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ARCHROCK PARTNERS FINANCE CORP.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ARCHROCK PARTNERS LEASING LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

NEW GRANTORS:

ARCHROCK SERVICES, L.P.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ARCHROCK INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AROC CORP.

 

 

 

 

By:

 

 

Name:

 

Title:

 

Schedule III-1

--------------------------------------------------------------------------------


 

 

AROC SERVICES GP LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AROC SERVICES LP LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ARCHROCK SERVICES LEASING LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ARCHROCK GP LP LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ARCHROCK MLP LP LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

Schedule II-2

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

JPMorgan Chase Bank, N.A.,

 

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

Title

 

Schedule II-3

--------------------------------------------------------------------------------


 

ANNEX A — Additional Amendments Credit Agreement

 

[see attached]

 

--------------------------------------------------------------------------------


 

Execution Version

 

 

[g72551ks13i001.gif]

 

CREDIT AGREEMENT

 

DATED AS OF

 

MARCH 30, 2017

 

AMONG

 

ARCHROCK INC.

AS PARENT,

 

ARCHROCK PARTNERS OPERATING LLC AND

ARCHROCK SERVICES, L.P.
AS BORROWERS,

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO

 

AND

 

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT

 

BANK OF AMERICA, N.A.,

REGIONS BANK,

ROYAL BANK OF CANADA AND

THE BANK OF NOVA SCOTIA,

AS DOCUMENTATION AGENTS

 

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,

BANK OF AMERICA, N.A.,

REGIONS BANK,

ROYAL BANK OF CANADA,

THE TORONTO-DOMINION BANK, NEW YORK BRANCH AND

THE BANK OF NOVA SCOTIA,
AS JOINT BOOKRUNNERS AND JOINT LEAD ARRANGERS

 

As amended by Amendment No. 1 to Credit Agreement dated as of February 23, 2018

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

42

Section 1.03

Terms Generally

42

Section 1.04

Accounting Terms; GAAP

43

Section 1.05

Pro Forma Adjustments for Acquisitions and Dispositions

43

Section 1.06

Time for Payment or Performance

44

Section 1.07

Status of Obligations

44

Section 1.08

Certain Calculations, Tests and Delivery Requirements

44

Section 1.09

Cashless Rollovers

46

 

 

 

 

ARTICLE II

 

 

 

 

 

THE CREDITS

 

 

 

 

Section 2.01

Commitments

46

Section 2.02

Loans and Borrowings

46

Section 2.03

Requests for Borrowings

47

Section 2.04

Protective Advances

48

Section 2.05

Swingline Loans and Overadvances

48

Section 2.06

Letters of Credit

50

Section 2.07

Funding of Borrowings

56

Section 2.08

Interest Elections

57

Section 2.09

Termination and Reduction of Commitments; Increase in Revolving Commitments

58

Section 2.10

Extension Offers

60

Section 2.11

Repayment; Evidence of Debt

63

Section 2.12

Prepayment of Loans

64

Section 2.13

Fees

65

Section 2.14

Interest

66

Section 2.15

Alternate Rate of Interest

67

Section 2.16

Increased Costs

67

Section 2.17

Break Funding Payments

69

Section 2.18

Withholding of Taxes; Gross-Up

69

Section 2.19

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

73

Section 2.20

Mitigation Obligations; Replacement of Lenders

76

Section 2.21

Defaulting Lenders

77

Section 2.22

Returned Payments

78

Section 2.23

Banking Services and Swap Agreements

79

Section 2.24

Administrative Borrower

79

 

--------------------------------------------------------------------------------


 

 

ARTICLE III

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 3.01

Organization; Powers

80

Section 3.02

Authorization; Enforceability

80

Section 3.03

Governmental Approvals; No Conflicts

80

Section 3.04

Financial Condition; No Material Adverse Change

81

Section 3.05

Properties

81

Section 3.06

Litigation and Environmental Matters

81

Section 3.07

Compliance with Laws and Agreements; No Default

82

Section 3.08

Investment Company Status

82

Section 3.09

Taxes

82

Section 3.10

ERISA

82

Section 3.11

Disclosure

83

Section 3.12

Material Agreements

83

Section 3.13

Solvency

83

Section 3.14

Insurance

83

Section 3.15

Capitalization and Subsidiaries

84

Section 3.16

Security Interest in Collateral

84

Section 3.17

Employment Matters

84

Section 3.18

Federal Reserve Regulations

84

Section 3.19

Use of Proceeds

85

Section 3.20

Anti-Corruption Laws and Sanctions

85

Section 3.21

Common Enterprise

85

Section 3.22

EEA Financial Institutions

85

 

 

 

 

ARTICLE IV

 

 

 

 

 

CONDITIONS

 

 

 

 

Section 4.01

Effective Date

85

Section 4.02

Each Credit Event

89

 

 

 

 

ARTICLE V

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

Section 5.01

Financial Statements; Borrowing Base and Other Information

90

Section 5.02

Notices of Material Events

93

Section 5.03

Existence; Conduct of Business

94

Section 5.04

Payment of Obligations

94

Section 5.05

Maintenance of Properties

95

Section 5.06

Books and Records; Inspection Rights

95

Section 5.07

Compliance with Laws and Material Contractual Obligations

95

Section 5.08

Use of Proceeds

95

Section 5.09

Accuracy of Information

96

Section 5.10

Insurance

96

 

ii

--------------------------------------------------------------------------------


 

Section 5.11

Casualty and Condemnation

96

Section 5.12

Appraisals

97

Section 5.13

Deposit Accounts; Cash Management

97

Section 5.14

Additional Collateral; Further Assurances; Unrestricted Subsidiaries

97

Section 5.15

[Reserved]

99

Section 5.16

Post-Closing Amendment No. 1 Items

99

 

 

 

 

ARTICLE VI

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

Section 6.01

Indebtedness

99

Section 6.02

Liens

102

Section 6.03

Fundamental Changes

104

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

105

Section 6.05

Asset Sales

107

Section 6.06

Sale and Leaseback Transactions

108

Section 6.07

Swap Agreements

109

Section 6.08

Restricted Payments; Certain Payments of Indebtedness

109

Section 6.09

Transactions with Affiliates

110

Section 6.10

Restrictive Agreements

111

Section 6.11

Amendment of Material Documents

111

Section 6.12

Financial Covenants

112

 

 

 

 

ARTICLE VII

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

Section 8.01

Appointment

115

Section 8.02

Rights as a Lender

116

Section 8.03

Duties and Obligations

116

Section 8.04

Reliance

117

Section 8.05

Actions through Sub-Agents

117

Section 8.06

Resignation

117

Section 8.07

Non-Reliance

118

Section 8.08

Other Agency Titles

119

Section 8.09

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties

119

Section 8.10

Flood Laws

120

 

iii

--------------------------------------------------------------------------------


 

 

ARTICLE IX

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

Section 9.01

Notices

120

Section 9.02

Waivers; Amendments

122

Section 9.03

Expenses; Indemnity; Damage Waiver

125

Section 9.04

Successors and Assigns

128

Section 9.05

Survival

131

Section 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

132

Section 9.07

Severability

133

Section 9.08

Right of Setoff

133

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process

133

Section 9.10

WAIVER OF JURY TRIAL

134

Section 9.11

Headings

134

Section 9.12

Confidentiality

134

Section 9.13

Several Obligations; Nonreliance; Violation of Law

135

Section 9.14

USA PATRIOT Act

136

Section 9.15

Disclosure

136

Section 9.16

Appointment for Perfection

136

Section 9.17

Interest Rate Limitation

136

Section 9.18

Marketing Consent

136

Section 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

136

Section 9.20

No Advisory or Fiduciary Responsibility

137

 

 

 

 

ARTICLE X

 

 

 

 

 

LOAN GUARANTY

 

 

 

 

Section 10.01

Guaranty

138

Section 10.02

Guaranty of Payment

138

Section 10.03

No Discharge or Diminishment of Loan Guaranty

138

Section 10.04

Defenses Waived

139

Section 10.05

Rights of Subrogation

139

Section 10.06

Reinstatement; Stay of Acceleration

140

Section 10.07

Information

140

Section 10.08

Termination

140

Section 10.09

Maximum Liability

140

Section 10.10

Contribution

140

Section 10.11

Liability Cumulative

141

Section 10.12

Keepwell

141

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

 

 

Exhibit A

¾

Form of Assignment and Assumption

Exhibit B

¾

Form of Borrowing Base Certificate

Exhibit C

¾

Form of Compliance Certificate

Exhibit D

¾

Joinder Agreement

Exhibit E-1

¾

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit E-2

¾

U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit E-3

¾

U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit E-4

¾

U.S. Tax Certificate (For Foreign that are Partnerships for U.S. Federal Income
Tax Purposes)

 

SCHEDULES:

 

 

 

Commitment Schedule

 

Schedule 1.01

¾

Swap Agreement Obligations

Schedule 1.02

¾

Parent Facility Continuing Letters of Credit

Schedule 3.05

¾

Properties

Schedule 3.06

¾

Disclosed Matters

Schedule 3.14

¾

Insurance

Schedule 3.15

¾

Capitalization and Subsidiaries

Schedule 6.01

¾

Existing Indebtedness

Schedule 6.02

¾

Existing Liens

Schedule 6.04

¾

Existing Investments

Schedule 6.10

¾

Existing Restrictions

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of March 30, 2017 (as it may be amended or modified
from time to time, this “Agreement”) among ARCHROCK PARTNERS OPERATING LLC and
ARCHROCK SERVICES, L.P., as Borrowers, ARCHROCK INC., as Parent, the other Loan
Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent for the Lenders, as an Issuing Bank and as Swingline
Lender.

 

The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Defined Terms. As used in this
Agreement, the following terms have the meanings specified below:

 

“2013 Notes” means those certain 6% senior notes, issued by APLP and Archrock
Partners Finance due April 2021.

 

“2014 Notes” means those certain 6% senior notes, issued by APLP and Archrock
Partners Finance due October 2022.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any or all or substantially all of the assets of any Person (or any line of
business or division thereof), whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person that have ordinary voting
power for the election of directors or other similar management personnel of a
Person (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority of the outstanding Equity Interests of
a Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Borrower” has the meaning assigned to such term in
Section 2.24(a).

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Amendment No. 1
Additional Amendments Effective Date, the Aggregate Revolving Commitment is
$1,250,000,000.

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one (1) month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately
11:00 a.m. London time on such day, subject to the interest rate floors set
forth therein. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.15 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.

 

“Amendment No. 1” means Amendment No. 1 to Credit Agreement dated as of
February 23, 2018, among Archrock Partners Operating, the Guarantors party
thereto, the Lenders party thereto and the Administrative Agent.

 

“Amendment No. 1 Additional Amendments Effective Date” means the “Additional
Amendments Effective Date”, as defined in Amendment No. 1.

 

“Amendment No. 1 Effective Date” has the meaning assigned to such term in
Amendment No. 1.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent, any Borrower or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption.

 

“APLP” means Archrock Partners, L.P., a Delaware limited partnership.

 

“APLP Merger” means the merger of Amethyst Merger Sub, LLC, an indirect wholly
owned Subsidiary of Parent, with and into APLP (with APLP as the surviving
Person) in accordance with the APLP Merger Agreement (as defined in Amendment
No. 1).

 

2

--------------------------------------------------------------------------------


 

“APLP Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of APLP, dated as of January 1, 2007 (as amended by that
certain Amendment No. 1, dated as of April 14, 2008 and Amendment No. 2, dated
as of December 20, 2017).

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Overadvances or Swingline Loans, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the Aggregate Revolving Commitment (provided
that, if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the Aggregate
Revolving Exposure at that time), and (b) with respect to Protective Advances or
with respect to the Aggregate Revolving Exposure, a percentage based upon its
share of the Aggregate Revolving Exposure and the unused Commitments; provided
that, in accordance with Section 2.21, so long as any Lender is a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations under clauses (a) and (b) above.

 

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “ABR and REVLIBOR30 Spread”,
“Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based upon
Parent’s Total Leverage Ratio as of the most recent determination date; provided
that, on and after the Amendment No. 1 Additional Amendments Effective Date, the
Applicable Rate shall be the Applicable Rate in effect immediately prior to the
occurrence of the Amendment No. 1 Additional Amendments Effective Date until the
first regularly scheduled delivery to the Administrative Agent after the
Amendment No. 1 Additional Amendments Effective Date, pursuant to Section 5.01,
of Parent’s consolidated financial information for the most recent fiscal
quarter of Parent then ended:

 

Total Leverage Ratio

 

ABR and
REVLIBOR30
Spread

 

Eurodollar
Spread

 

Commitment
Fee Rate

 

Category 1 > 4.75 to 1.0

 

2.25

%

3.25

%

0.50

%

Category 2 < 4.75 to 1.0 but > 4.25 to 1.0

 

1.75

%

2.75

%

0.50

%

Category 3 < 4.25 to 1.0 but > 3.75 to 1.0

 

1.50

%

2.50

%

0.50

%

Category 4 < 3.75 to 1.0 but > 3.25 to 1.0

 

1.25

%

2.25

%

0.375

%

Category 5 < 3.25 to 1.0

 

1.00

%

2.00

%

0.375

%

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of Parent based upon Parent’s annual or quarterly
consolidated financial

 

3

--------------------------------------------------------------------------------


 

statements delivered pursuant to Section 5.01(a) and (b) and the related
compliance certificate delivered pursuant to Section 5.01(c) and (b) each change
in the Applicable Rate resulting from a change in the Total Leverage Ratio shall
be effective during the period commencing on and including the first (1st)
calendar day of the month following the date of delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change, provided that the Total Leverage Ratio shall be deemed to be in
Category 1 (A) at any time that an Event of Default has occurred and is
continuing or (B) at the option of the Administrative Agent or at the request of
the Required Lenders if the Administrative Borrower fails to deliver the annual
or quarterly consolidated financial statements required to be delivered by it
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered. In
the event that, at any date prior to the Termination Date, any financial
statement or compliance certificate delivered pursuant to
Section 5.01(a), (b) or (c) is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, and only in such case, then the Administrative Borrower shall
promptly (i) deliver or cause to be delivered to the Administrative Agent a
corrected compliance certificate for such Applicable Period, (ii) determine the
Applicable Rate for such Applicable Period based upon the corrected compliance
certificate, and (iii) pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance herewith, and, if such payment is made, any Default under
clause (b) of Article VII that shall have occurred solely on account of the
failure of the Borrowers to pay interest when due as a result of such inaccuracy
shall be automatically waived without any further action by the Administrative
Agent and the Lenders. The preceding sentence is in addition to the rights of
the Administrative Agent and Lenders with respect to Section 2.14(e) and
Article VII and other of their respective rights under this Agreement.

 

“Appraisal Date” means the “cut off” date or “reference” date for the most
recent appraisal ordered by the Administrative Agent in accordance with
Section 5.12.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Archrock Partners Operating” means Archrock Partners Operating LLC, a Delaware
limited liability company.

 

“Archrock Partners Finance” means Archrock Partners Finance Corp., a Delaware
corporation.

 

“ASLP” means Archrock Services, L.P., a Delaware limited partnership.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent and the
Administrative Borrower.

 

4

--------------------------------------------------------------------------------


 

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Revolving Commitment and (ii) the Borrowing Base minus (b) the
Aggregate Revolving Exposure (calculated, with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments; provided that the Availability Period may be extended pursuant
to an Extension Amendment in accordance with Section 2.10.

 

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries by (i) any Lender or any of its Affiliates or
(ii) any Person who was a Lender or an Affiliate of a Lender at the time such
Banking Services Obligation was created or, if in existence on the Effective
Date, on the Effective Date: (a) credit cards for commercial customers
(including, without limitation, “commercial credit cards” and purchasing cards),
(b) stored value cards, (c) merchant processing services, and (d) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services); provided
that the bank services contemplated by this definition provided by any Person
described in the foregoing clause (ii) shall cease to constitute “Banking
Services” hereunder on the date that is one hundred eighty (180) days after such
Person ceases to be a Lender or an Affiliate of a Lender.

 

“Banking Services Obligations” means any and all obligations of the Loan Parties
or its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

“Bankruptcy Code” means the U.S. Bankruptcy Code, being Title 11 of the U.S.
Code.

 

5

--------------------------------------------------------------------------------


 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrower” means, individually, each of Archrock Partners Operating and ASLP,
and the term “Borrowers” means, collectively, Archrock Partners Operating and
ASLP.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (including the borrowing of an Extended
Loan), (b) a Swingline Loan, (c) a Protective Advance and (d) an Overadvance.

 

“Borrowing Base” means, at any time, the sum of

 

(a)                                 85% of the Borrowing Base Parties’ Eligible
Accounts at such time, plus

 

(b)                                 the product of 85% multiplied by the Net
Orderly Liquidation Value percentage identified in the most recent Inventory
appraisal ordered by the Administrative Agent multiplied by the Borrowing Base
Parties’ Eligible Inventory (other than Compression Units), valued at the lower
of cost or net realizable value, plus

 

(c)                                  the lesser of (i) 95% of the net book value
of the Borrowing Base Parties’ Eligible Compression Units (other than Eligible
New Compression Units) (with depreciation calculated in accordance with GAAP as
in effect on the Effective Date) and (ii) the product of 80% multiplied by the
Net Orderly Liquidation Value percentage identified in the most recent appraisal
ordered by the Administrative Agent multiplied by the net book value of the
Borrowing Base Parties’ Eligible Compression Units (other than Eligible New
Compression Units) (with depreciation calculated in accordance with GAAP as in
effect on the Effective Date), plus

 

6

--------------------------------------------------------------------------------


 

(d)                                 80% of the net book value of the Borrowing
Base Parties’ Eligible New Compression Units (with depreciation calculated in
accordance with GAAP as in effect on the Effective Date), minus

 

(e)                                  Reserves.

 

The Administrative Agent shall have the right, from time to time, in its
Permitted Discretion, to establish or adjust Reserves, upon at least three
(3) Business Days’ prior written notice to the Administrative Borrower (which
notice shall include a description of such Reserve being established or
adjusted). During such three (3) Business Day period, the Administrative Agent
shall, if requested, discuss any such Reserve or change with the Administrative
Borrower and, to the extent applicable, the Borrowers may take such action as
may be required so that the event, condition or matter that is the basis for
such Reserve or change no longer exists or exists in a manner that would result
in the establishment of a lower Reserve or result in a lesser change, in each
case, in a manner and to the extent reasonably satisfactory to the
Administrative Agent. Notwithstanding anything to the contrary herein, (a) the
amount of any such Reserve or change shall have a reasonable relationship to the
event, condition or other matter that is the basis for such Reserve or such
change and (b) no Reserves or changes shall be duplicative of Reserves or
changes already expressly accounted for through eligibility criteria. The
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(d).

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Administrative Borrower, in
substantially the form of Exhibit B or another form which is acceptable to the
Administrative Agent in its sole discretion.

 

“Borrowing Base Parties” means, collectively, the Administrative Borrower and
each Subsidiary of the Administrative Borrower that is a Loan Party.

 

“Borrowing Request” means a request by the Administrative Borrower for a
Borrowing in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas and New York, New York are authorized
or required by law to remain closed; provided that, when used in connection with
a Eurodollar Loan or a Loan accruing interest at REVLIBOR30 Rate without giving
effect to the proviso contained in the definition for “REVLIBOR30 Rate”, the
term “Business Day” shall also exclude any day on which banks are not open for
general business in London.

 

“Cash Dominion Trigger Period” means (a) a period commencing on any date on
which Availability shall have been less than the Threshold Amount for more than
five (5) consecutive Business Days and continuing until Availability shall have
been in excess of the Threshold Amount for thirty (30) consecutive days or (b) a
period commencing on any date on which a Specified Event of Default shall have
occurred and continuing until no such Specified Event of Default shall have
existed during the preceding thirty (30) consecutive days.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a

 

7

--------------------------------------------------------------------------------


 

fixed or capital asset on a consolidated balance sheet of Parent and its
Restricted Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means the occurrence of one or more of the following events:

 

(a)                                 the adoption of a plan relating to the
liquidation or dissolution of any Borrower;

 

(b)                                 Parent ceases to own, directly or
indirectly, 100% of the Equity Interests in any Borrower;

 

(c)                                  Parent ceases to own, directly or
indirectly and free and clear of all Liens or other encumbrances (other than
Liens or other encumbrances of the type set forth in clauses (a) and (e) of the
definition of “Permitted Encumbrances” and in Section 6.02(a)), 100% of the
outstanding voting Equity Interests of each Restricted Subsidiary (other than
the Borrowers) on a fully diluted basis except as otherwise permitted under
Section 6.04 or Section 6.05 in connection with any transaction pursuant to
which such Restricted Subsidiary is no longer required and ceases at such time
to be a Restricted Subsidiary; or

 

(d)                                 any Person or “group” (within the meaning of
Section 13(d) of the Exchange Act as in effect on the date hereof) shall become
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act as in
effect on the date hereof), of shares representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Parent;

 

provided that a transaction in which Parent becomes a direct or indirect
Subsidiary of another Person shall not be deemed to constitute a Change in
Control if, immediately following such transaction, the beneficial owners,
directly or indirectly through one or more intermediaries, of the Equity
Interests of Parent immediately prior to such transaction beneficially own,
directly or indirectly through one or more intermediaries, 50% or more of the
outstanding voting Equity Interests of such other Person of whom Parent has
become a direct or indirect wholly owned Subsidiary.

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the

 

8

--------------------------------------------------------------------------------


 

Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Existing
Loans, Extended Loans (of the same Extension Series), Swingline Loans,
Protective Advances or Overadvances.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(except as otherwise provided herein).

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, any Deposit
Account Control Agreement, any Securities Account Control Agreement, any
Commodity Account Control Agreement, and any other agreements, instruments and
documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, mortgages,
deeds of trust, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
theretofore, now or hereafter executed by any Loan Party and delivered to the
Administrative Agent.

 

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

 

“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The amount of each Lender’s
Commitment as of the Amendment No. 1 Additional Amendments Effective Date is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable. Unless
the context shall otherwise requires, the term “Commitment” shall include any
Extended Commitment of such Lender.

 

“Commitment Schedule” means the Schedule attached hereto as of the Amendment
No. 1 Additional Amendments Effective Date and identified as such.

 

9

--------------------------------------------------------------------------------


 

“Commodity Account Control Agreement” has the meaning assigned to such term in
the Security Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Compression Units” means completed Compressor Packages of any Borrowing Base
Party held by such Person, for use by such Person in providing compression
services to its customers in the ordinary course of business, as evidenced by
such Compressor Packages either then being or previously having been used by
such Person in providing compression services under a service contract with a
customer or designated by such Person for use under an executory contract for
services with a customer.

 

“Compressor Packages” means natural gas compression equipment generally
consisting of an engineered package of major serial numbered components
including an engine, compressor, compressor cylinders, natural gas and engine
jacket cooler, control devices and ancillary piping mounted on a metal skid.

 

“Confidential Information” means all information relating to Parent, any
Borrower and/or any of their respective subsidiaries and their respective
businesses or the Transactions (including any information obtained by the
Administrative Agent, any Issuing Bank, any Lender or any Arranger, or any of
their respective Affiliates or representatives, based on a review of any books
and records relating to Parent, any Borrower and/or any of their respective
subsidiaries and their respective Affiliates from time to time, including prior
to the date hereof) other than any such information that is publicly available
to the Administrative Agent or any Arranger, Issuing Bank, or Lender on a
non-confidential basis prior to disclosure by Parent, any Borrower or any of
their respective subsidiaries.

 

“Consolidated Net Tangible Assets” means, at any date of determination, the
aggregate amount of total assets included in Parent’s most recent quarterly or
annual consolidated balance sheet delivered pursuant to Section 5.01(a) or
5.01(b), as applicable, less applicable reserves reflected in such balance
sheet, after deducting (a) all current liabilities in respect of clause (a) of
the definition of “Indebtedness” outstanding on such date of determination
calculated on a pro forma basis in accordance with Section 1.05 and (b) all
goodwill, trademarks, patents, unamortized debt discounts and expenses and other
like intangibles reflected in such balance sheet.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Disbursement Account” means any account designated as a “Controlled
Disbursement Account” in writing by the Administrative Borrower to the
Administrative Agent and maintained with the Administrative Agent as a zero
balance, cash management account pursuant to and under any agreement between the
Administrative Borrower and the Administrative Agent, as modified and amended
from time to time, and through which all disbursements of any

 

10

--------------------------------------------------------------------------------


 

Borrower, any other Loan Party and any designated Subsidiary of any Borrower are
made and settled on a daily basis with no uninvested balance remaining
overnight.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“DDA Access Product” means the bank service provided to any Loan Party at its
request by JPMCB in its sole discretion consisting of direct access to schedule
payments from the Funding Account by electronic, internet or other access
mechanisms that may be agreed upon from time to time by JPMCB and the funding of
such payments under the Loan Borrowing Option in the DDA Access Product
Agreement.

 

“DDA Access Product Agreement” means JPMCB’s Treasury Services End of Day
Investment & Loan Sweep Service Terms, as in effect on the date of this
Agreement, as the same may be amended from time to time.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, (b) has notified any Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.

 

“Deficiency Funding Date” has the meaning assigned to such term in
Section 2.05(a).

 

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock or pursuant to customary provisions
relating to redemptions upon a change of control or sale of assets but only so
long as such rights of the holders thereof upon a change of control or sale of
assets shall not be permitted

 

11

--------------------------------------------------------------------------------


 

to be exercised until the earlier of (a) the Maturity Date and (b) the
Termination Date), pursuant to a sinking fund obligation or otherwise, or is
convertible or exchangeable for Indebtedness or redeemable for any consideration
other than other Equity Interests (which would not constitute Disqualified
Capital Stock) at the option of the holder thereof, in whole or in part, on or
prior to the date that is one hundred eighty (180) days after the earlier of
(a) the Maturity Date and (b) the Termination Date; provided that if any such
Equity Interest is issued pursuant to a plan for the benefit of the employees,
directors or officers of Parent or any Restricted Subsidiary or by any such plan
to such Persons, such Equity Interest shall not be regarded as an Equity
Interest constituting Disqualified Capital Stock solely because it may be
required to be repurchased by Parent, any Borrower, or any other Restricted
Subsidiary in order to satisfy applicable regulatory obligations.

 

“Document” has the meaning assigned to such term in the Security Agreement.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

 

“EBITDA” means, for any period, the sum of Net Income for such period plus,
without duplication, the following consolidated expenses or charges to the
extent deducted from Net Income in such period: interest expense, Taxes,
depreciation, amortization and non-cash charges (but excluding, without
duplication and to the extent included in Net Income, any cash actually paid
with respect to such non-cash charges when paid), all calculated for Parent and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP.
EBITDA will be adjusted on a pro forma basis (determined by the Administrative
Borrower in accordance with Section 1.05 and supported by information in
reasonable detail and approved in writing by the Administrative Agent) for
individual or a series of related acquisitions and divestitures with a purchase
or sale price in excess of $25,000,000.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

12

--------------------------------------------------------------------------------


 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrowers, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent and the Issuing Bank and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system.

 

“Eligible Accounts” means, at any time, the Accounts of any Borrowing Base Party
which the Administrative Agent determines in its Permitted Discretion are
eligible as the basis for the extension of Revolving Loans and Swingline Loans
and the issuance of Letters of Credit. Without limiting the Administrative
Agent’s discretion provided herein, Eligible Accounts shall not include any
Account:

 

(a)                                 which is not subject to a first priority
perfected security interest in favor of the Administrative Agent;

 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the Administrative Agent and (ii) a Permitted Encumbrance
which does not have priority over the Lien in favor of the Administrative Agent;

 

(c)                                  (i) which is unpaid more than the greater
of ninety (90) days after the date of the original invoice therefor or sixty
(60) days after the original due date therefor (“Overage”) (when calculating the
amount under this clause (i), for the same Account Debtor, the Administrative
Agent shall include the net amount of such Overage and add back any credits, but
only to the extent that such credits do not exceed the total gross receivables
from such Account Debtor), or (ii) which has been written off the books of the
applicable Borrowing Base Party or otherwise designated as uncollectible;

 

(d)                                 which is owing by an Account Debtor for
which more than 50% of the Accounts owing from such Account Debtor and its
Affiliates are ineligible hereunder;

 

(e)                                  which is owing by an Account Debtor (other
than any Account Debtor which is rated BBB- or better by S&P or Baa3 or better
by Moody’s) to the extent the aggregate amount of Accounts owing from such
Account Debtor and its Affiliates to the Borrowing Base Parties exceeds 25% of
the aggregate Eligible Accounts;

 

(f)                                   with respect to which any covenant,
representation or warranty contained in this Agreement or in the Security
Agreement has been breached or is not true in any material respect (without
duplication of any materiality qualifier contained therein);

 

(g)                                  which (i) does not arise from the sale of
goods or performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or other documentation

 

13

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Administrative Agent which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (v) relates to
payments of interest;

 

(h)                                 for which the goods giving rise to such
Account have not been shipped to the Account Debtor or for which the services
giving rise to such Account have not been performed by the applicable Borrowing
Base Party or if such Account was invoiced more than once; provided that this
subsection (h) shall not apply to any Account that was invoiced in the ordinary
course of business during any month for services to be performed during such
month;

 

(i)                                     with respect to which any check or other
instrument of payment has been returned uncollected for any reason;

 

(j)                                    which is owed by an Account Debtor which
has (i) applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets, (ii) had possession of all or a
material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal bankruptcy laws, (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business; provided that this subsection (j) shall
not apply to any Account that has been assumed or created by a new
debtor-in-possession from such Account Debtor in any post-petition proceeding
pursuant to an order or decree approved by the court having jurisdiction over
such proceeding;

 

(k)                                 which is owed by an Account Debtor which
(i) does not maintain its chief executive office in the United States or Canada
or (ii) is not organized under applicable law of the United States, any state of
the United States, or the District of Columbia, Canada, or any province of
Canada unless, in any such case, such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, and is
directly drawable by, the Administrative Agent;

 

(l)                                     which is owed in any currency other than
dollars;

 

(m)                             which is owed by (i) any Governmental Authority
of any country other than the United States unless such Account is backed by a
Letter of Credit acceptable to the Administrative Agent which is in the
possession of, and is directly drawable by, the Administrative Agent, or
(ii) any Governmental Authority of the United States, or any department, agency,
public corporation, or instrumentality thereof, unless the Federal Assignment of
Claims Act of 1940 (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and
any other steps necessary to perfect the Lien of the Administrative Agent in
such Account have been complied with to the Administrative Agent’s satisfaction;

 

(n)                                 which is owed by any Affiliate of any Loan
Party or any employee, officer or director of any Loan Party or any of its
Affiliates;

 

14

--------------------------------------------------------------------------------


 

(o)                                 which is owed by an Account Debtor or any
Affiliate of such Account Debtor to which any Loan Party is indebted, but only
to the extent of such indebtedness, or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof;

 

(p)                                 which is subject to any counterclaim,
deduction, defense, setoff, dispute, accrued and actual discounts, claims,
credits or credits pending, finance charges or other allowances (other than
discounts and adjustments given in the ordinary course of business), but only to
the extent thereof;

 

(q)                                 which is evidenced by any promissory note,
chattel paper or instrument (unless determined acceptable to the Administrative
Agent in its sole discretion);

 

(r)                                    which is owed by an Account Debtor
(i) located in any jurisdiction which requires filing of a “Notice of Business
Activities Report” or other similar report in order to permit the applicable
Borrowing Base Party to seek judicial enforcement in such jurisdiction of
payment of such Account, unless such Borrowing Base Party has filed such report
or qualified to do business in such jurisdiction or (ii) which is a Sanctioned
Person;

 

(s)                                   with respect to which the applicable
Borrowing Base Party has made any agreement with the Account Debtor for any
reduction thereof, other than discounts and adjustments given in the ordinary
course of business, or any Account which was partially paid and the applicable
Borrowing Base Party created a new receivable for the unpaid portion of such
Account;

 

(t)                                    which does not comply in all material
respects with the requirements of all applicable laws and regulations, whether
Federal, state or local, including without limitation the Federal Consumer
Credit Protection Act, the Federal Truth in Lending Act and Regulation Z of the
Board;

 

(u)                                 which is for goods that have been sold under
a purchase order or pursuant to the terms of a contract or other agreement or
understanding (written or oral) that indicates or purports that any Person other
than the applicable Borrowing Base Party has or has had an ownership interest in
such goods, or which indicates any party other than the applicable Borrowing
Base Party as payee or remittance party;

 

(v)                                 which was created on cash on delivery terms;
or

 

(w)                               which the Administrative Agent otherwise
determines in its Permitted Discretion is unacceptable for any reason
whatsoever; provided that the Administrative Agent shall have given the
Administrative Borrower at least three (3) Business Days’ prior notice thereof
prior to such Account (or a category of eligibility applicable to such Account)
becoming ineligible.

 

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Administrative Borrower shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. In determining the
amount of an Eligible Account, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication
of any eligibility

 

15

--------------------------------------------------------------------------------


 

criteria in effect from time to time, to the extent not reflected in such face
amount, the aggregate amount of all cash received in respect of such Account but
not yet applied by the applicable Borrowing Base Party to reduce the amount of
such Account.

 

“Eligible Compression Units” means, at any time, the Compression Units of any
Borrowing Base Party which the Administrative Agent determines in its Permitted
Discretion are eligible as the basis for the extension of Revolving Loans and
Swingline Loans and the issuance of Letters of Credit. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Compression Units
shall not include any Compression Unit:

 

(a)                                 which is not subject to a first priority
perfected Lien in favor of the Administrative Agent;

 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the Administrative Agent and (ii) a Permitted Encumbrance
which does not have priority over the Lien in favor of the Administrative Agent
(other than liens that may be in effect with respect to landlords or bailees so
long as clause (f) or (g) below, as applicable, is complied with in respect
thereof);

 

(c)                                  with respect to which any covenant,
representation or warranty contained in this Agreement or in the Security
Agreement has been breached or is not true in any material respect (without
duplication of any materiality qualifier contained therein) and which does not
conform in all material respects to all standards imposed by any Governmental
Authority;

 

(d)                                 which is not located in the United States or
is in transit with a common carrier from vendors and suppliers;

 

(e)                                  in which any Person other than the
applicable Borrowing Base Party shall (i) have any direct or indirect ownership,
interest or title or (ii) be indicated on any purchase order or invoice with
respect to such Compression Unit as having or purporting to have an interest
therein;

 

(f)                                   which is located in any location leased by
any Borrowing Base Party unless (i) the lessor or Parent as sublessor, as the
case may be, has delivered to the Administrative Agent a Collateral Access
Agreement or (ii) a Reserve for rent, charges and other amounts due or to become
due with respect to such facility has been established by the Administrative
Agent in its Permitted Discretion, but only to the extent that such location is
located in a landlord’s lien priming jurisdiction and such Reserve shall not
exceed an amount equal to two (2) months’ rent for such location; provided that
this subsection (f) shall not apply to any Compression Unit that is located at
any jobsites of customers of any Borrowing Base Party;

 

(g)                                  which is located in any third party
warehouse or is in the possession of a bailee (other than a third party
processor) and is not evidenced by a Document unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require or (ii) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion;

 

(h)                                 for which reclamation rights have been
asserted by the seller;

 

16

--------------------------------------------------------------------------------


 

(i)                                     which has been acquired from a
Sanctioned Person; or

 

(j)                                    which the Administrative Agent otherwise
determines in its Permitted Discretion is unacceptable for any reason
whatsoever; provided that the Administrative Agent shall have given the
Administrative Borrower at least three (3) Business Days’ prior notice thereof
prior to such Compression Units (or a category of eligibility applicable to such
Compression Unit) becoming ineligible.

 

In the event that any Compression Unit which was previously an Eligible
Compression Unit ceases to be an Eligible Compression Unit hereunder, the
Administrative Borrower shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate.

 

“Eligible Inventory” means, at any time, the Inventory of any Borrowing Base
Party which the Administrative Agent determines in its Permitted Discretion is
eligible as the basis for the extension of Revolving Loans and Swingline Loans
and the issuance of Letters of Credit. Without limiting the Administrative
Agent’s discretion provided herein, Eligible Inventory shall not include any
Inventory:

 

(a)                                 which is not subject to a first priority
perfected Lien in favor of the Administrative Agent;

 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the Administrative Agent and (ii) a Permitted Encumbrance
which does not have priority over the Lien in favor of the Administrative Agent
other than liens that may be in effect with respect to landlords or bailees so
long as clause (h) or (i) below, as applicable, is complied with in respect
thereof;

 

(c)                                  which is, in the Administrative Agent’s
Permitted Discretion, slow moving, obsolete, unmerchantable, defective, unfit
for sale or intended use or not salable at prices approximating at least the
cost of such Inventory in the ordinary course of business or unacceptable due to
age, type, category and/or quantity;

 

(d)                                 with respect to which any covenant,
representation or warranty contained in this Agreement or in the Security
Agreement has been breached or is not true in any material respect (without
duplication of any materiality qualifier contained therein) and which does not
conform in all material respects to all standards imposed by any Governmental
Authority;

 

(e)                                  in which any Person other than the
applicable Borrowing Base Party shall (i) have any direct or indirect ownership,
interest or title or (ii) be indicated on any purchase order or invoice with
respect to such Inventory as having or purporting to have an interest therein;

 

(f)                                   which is not finished goods or which
constitutes work-in-process, raw materials, packaging and shipping material,
manufacturing supplies, samples, prototypes, displays or display items,
bill-and-hold or ship-in-place goods, goods that are returned or marked for
return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type to be used to provide compression
services, in each case, in the ordinary course of business;

 

17

--------------------------------------------------------------------------------


 

(g)                                  which is not located in the United States
or is in transit with a common carrier from vendors and suppliers;

 

(h)                                 which is located in any location leased by
any Borrowing Base Party unless (i) the lessor or Parent as the sublessor, as
the case may be, has delivered to the Administrative Agent a Collateral Access
Agreement or (ii) a Reserve for rent, charges and other amounts due or to become
due with respect to such facility has been established by the Administrative
Agent in its Permitted Discretion, but only to the extent that such location is
located in a landlord’s lien priming jurisdiction and such Reserve shall not
exceed an amount equal to two (2) months’ rent for such location; provided that
this subsection (h) shall not apply to Inventory that is located at any jobsites
of customers of any Borrowing Base Party;

 

(i)                                     which is located in any third party
warehouse or is in the possession of a bailee (other than a third party
processor) and is not evidenced by a Document unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require or (ii) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion;

 

(j)                                    which is being processed offsite at a
third party location or outside processor, or is in-transit to or from such
third party location or outside processor;

 

(k)                                 which is a discontinued product or component
thereof;

 

(l)                                     which is the subject of a consignment by
the applicable Borrowing Base Party as consignor;

 

(m)                             which contains or bears any intellectual
property rights licensed to the applicable Borrowing Base Party unless the
Administrative Agent is reasonably satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

 

(n)                                 which is not reflected in a current
perpetual inventory report of the applicable Borrowing Base Party;

 

(o)                                 for which reclamation rights have been
asserted by the seller;

 

(p)                                 which has been acquired from a Sanctioned
Person; or

 

(q)                                 which the Administrative Agent otherwise
determines in its Permitted Discretion is unacceptable for any reason
whatsoever; provided that the Administrative Agent shall have given the
Administrative Borrower at least three (3) Business Days’ prior notice thereof
prior to such Inventory (or a category of eligibility applicable to such
Account) becoming ineligible.

 

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Administrative Borrower shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.

 

18

--------------------------------------------------------------------------------


 

“Eligible New Compression Units” means Eligible Compression Units (excluding
tooling and set up costs, sales Taxes and other soft costs), whether held or
deployed by any Borrowing Base Party in the ordinary course of business, and
which are not included in the most recent appraisal ordered and received by the
Administrative Agent pursuant to Section 5.12. In connection with the
acquisition of any Eligible New Compression Unit without the delivery of an
appraisal (and until such time as an appraisal is delivered with respect to such
newly-acquired Eligible New Compression Unit), the Administrative Borrower may
submit a calculation of the Borrowing Base with pro forma adjustments to reflect
the inclusion of such newly-acquired Eligible New Compression Unit in the
Borrowing Base as an Eligible New Compression Unit and not an Eligible
Compression Unit; provided that, any such newly-acquired Eligible New
Compression Unit shall (x) not include any Compression Units that are used
Compressor Packages and (y) cease to constitute an Eligible New Compression Unit
if such Eligible New Compression Unit is not included in the first appraisal
ordered and received by the Administrative Agent after its acquisition to the
extent owned at the applicable Appraisal Date.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to public
or worker health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equipment” has the meaning assigned to such term in the Security Agreement.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing (until so converted or exchanged).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

19

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the thirty (30) day notice period is waived), (b) the failure
to satisfy the “minimum funding standard” (as defined in Section 412 of the Code
or Section 302 of ERISA), whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by any Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by any Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan, (f) the incurrence by any Borrower or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal of any Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan, or (g) the receipt by any Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from any Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon any Borrower or any
ERISA Affiliate of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent, within the meaning of Title IV of
ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Accounts” means (a) deposit accounts holding exclusively Tax and Trust
Funds and (b) other deposit accounts to the extent that the aggregate balance
held in such other deposit accounts does not exceed $500,000 at any time.

 

“Excluded Subsidiary” has the meaning assigned to such term in Section 5.14.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

 

20

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.20(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.18, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.18(f), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Class” shall have the meaning provided in Section 2.10.

 

“Existing Commitment” shall have the meaning provided in Section 2.10.

 

“Existing Facility” means the credit facility documented by that certain Amended
and Restated Senior Credit Agreement, dated as of November 3, 2010, by and among
Archrock Partners Operating, APLP, Wells Fargo Bank, National Association, as
administrative agent, and the lenders party thereto, as amended, restated,
amended and restated, or otherwise modified prior to the date hereof.

 

“Existing Loans” shall have the meaning provided in Section 2.10.

 

“Extended Commitments” shall have the meaning provided in Section 2.10.

 

“Extended Loans” shall have the meaning provided in Section 2.10.

 

“Extending Lender” shall have the meaning provided in Section 2.10.

 

“Extension Amendment” shall have the meaning provided in Section 2.10.

 

“Extension Date” shall have the meaning provided in Section 2.10.

 

“Extension Election” shall have the meaning provided in Section 2.10.

 

“Extension Request” shall have the meaning provided in Section 2.10.

 

“Extension Series” shall mean all Extended Commitments that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended
Commitments provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, maturity and other terms.

 

21

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person.

 

“Flood Laws” has the meaning assigned to such term in Section 8.10.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means each Restricted Subsidiary that is incorporated under
the laws of any jurisdiction other than the United States, any state thereof, or
any territory thereof.

 

“Funding Account” means the deposit account of a Borrower to which the
Administrative Agent is authorized by the Borrowers to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement, as set forth
in a written notice delivered to the Administrative Agent on or prior to the
Amendment No. 1 Additional Amendments Effective Date, or such other deposit
account of a Borrower as may be designated by the Administrative Borrower to the
Administrative Agent in writing from time to time; provided, that the Funding
Account shall at all times be maintained with a Lender, except to the extent
provided in Section 5.13(a).

 

“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States as in effect from time to time.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof,

 

22

--------------------------------------------------------------------------------


 

(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or
customary and reasonable indemnity obligations entered into in connection with
any acquisition or Disposition or other transaction in the ordinary course of
business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.

 

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the U.S. Department of
Transportation (or any successor agency) (49 C.F.R. 172.101) or by the
Environmental Protection Agency (or any successor agency) (40 C.F.R. Part 302);
and (c) any substance, material, or waste that is petroleum, petroleum-related,
or a petroleum by-product, asbestos or asbestos-containing material,
polychlorinated biphenyls, flammable, explosive, radioactive, freon gas, radon,
or a pesticide, herbicide, or any other agricultural chemical.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person (whether created or assumed)
for borrowed money or evidenced by bonds, debentures, notes or other similar
instruments, (b) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments, (c) all obligations of such Person to pay
the deferred purchase price of property or services (other than for borrowed
money and excluding (i) accounts payable and accrued expenses incurred in the
ordinary course of business that have not been unpaid for more than one hundred
twenty (120) days past their due date, or if greater than one hundred twenty
(120) days past due, are being contested in good faith by appropriate
proceedings if reserves adequate under GAAP shall have been established
therefor, and (ii) accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business), (d) all
Capital Lease Obligations in respect of which such Person is liable (whether
contingent or otherwise), (e) all Indebtedness (as described in the other
clauses of this definition) of others secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person, provided
that the amount of Indebtedness for purposes of this clause (e) shall be an
amount equal to the lesser of the unpaid amount of such Indebtedness and the
fair market value of the encumbered property, (f) all Indebtedness (as described
in the other clauses of this definition) of others Guaranteed by such Person or
in respect of which such Person otherwise assures a creditor against loss,
(g) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position of others or to purchase the Indebtedness of
others, (h) Disqualified Capital Stock, (i) any Indebtedness (as described in
the other clauses of this

 

23

--------------------------------------------------------------------------------


 

definition) of a Special Entity for which such Person is liable either by
agreement or because of a requirement of any Governmental Authority, but only to
the extent of the maximum liability of such Person under such agreement or
requirement of Governmental Authority, (j) all net mark to market obligations of
such Person under Swap Agreements, and (k) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to such term
in Section 9.04(b).

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA to (b) Interest Expense, all calculated for the period of four
(4) consecutive fiscal quarters ended on such date.

 

“Interest Election Request” means a request by the Administrative Borrower to
convert or continue a Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, for any period, the total consolidated interest
expense net of cash interest income of Parent and its Restricted Subsidiaries
for such period (including, without limitation, the cash equivalent of the
interest expense associated with Capital Lease Obligations, but excluding
(a) upfront fees paid in connection with this Agreement or any debt facility
where the fees are paid from the proceeds of such debt, (b) Indebtedness or
lease issuance costs, debt discounts or premiums and other financing fees
required to be amortized, (c) lease payments on any office equipment or real
property, (d) any principal components paid on all lease payments, (e) gains,
losses or other charges as a result of the early retirement of Indebtedness and
(f) any other non-cash interest expense). Interest Expense will be adjusted on a
pro forma basis (determined by the Administrative Borrower in accordance with
Section 1.05 and supported by information in reasonable detail and approved in
writing by the Administrative Agent) for interest expense of financings, the
proceeds of which are to be used for acquisitions and divestitures with a
purchase or sale price in excess of $25,000,000 (to the extent not otherwise
reflected in the calculation of Interest Expense).

 

“Interest Payment Date” means (a) with respect to any ABR Loan and Swingline
Loan, the first (1st) Business Day of each fiscal quarter and the Maturity Date,
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part (and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three (3) months’ duration after the first (1st) day of such
Interest Period) and the Maturity Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically

 

24

--------------------------------------------------------------------------------


 

corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months (or, with the consent of each Lender, a period shorter than one
(1) month or a period of twelve (12) months) thereafter, as the Administrative
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Investment” means, collectively, the formation of any subsidiary, or the
purchase, holding or acquisition (including pursuant to any merger with any
Person that was not a Loan Party and a wholly owned Subsidiary prior to such
merger) of any evidences of Indebtedness or Equity Interests or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, making or permitting to exist any loans or advances to, the Guarantee of any
obligations of, or making or permitting to exist any investment or any other
interest in, any other Person, or the purchase or other acquisition (in one
transaction or a series of transactions) of any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise).

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means, individually and collectively, each of JPMCB and WF, in
their respective capacities as issuers of Letters of Credit hereunder, and any
other Revolving Lender from time to time designated by the Administrative
Borrower as an Issuing Bank, with the consent of such Revolving Lender and the
Administrative Agent, and their respective successors in such capacity as
provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by its Affiliates, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.06 with respect to such Letters of Credit). At any time there is more
than one Issuing Bank, all singular references to the Issuing Bank shall mean
any Issuing Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that
has issued the applicable Letter of Credit, or both (or all) Issuing Banks, as
the context may require.

 

25

--------------------------------------------------------------------------------


 

“Issuing Bank Sublimits” means, as of the Amendment No. 1 Additional Amendments
Effective Date, $50,000,000, in the case of JPMCB, $50,000,000, in the case of
WF, and such amount as shall be designated to the Administrative Agent and the
Administrative Borrower in writing by an Issuing Bank from time to time;
provided that any Issuing Bank shall be permitted at any time to increase its
Issuing Bank Sublimit upon providing five (5) days’ prior written notice thereof
to the Administrative Agent and the Administrative Borrower; provided, however,
that no increase to any Issuing Bank’s Issuing Bank Sublimit shall result in the
aggregate LC Exposure to exceed the maximum amount therefor in Section 2.06(b).

 

“Joinder Agreement” means a Joinder Agreement in substantially the form
of Exhibit D.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity.

 

“LC Collateral Account” has the meaning assigned to such term
in Section 2.06(j).

 

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

 

“Letters of Credit” means the Parent Facility Continuing Letters of Credit and
the letters of credit issued pursuant to this Agreement, and the term “Letter of
Credit” means any one of them or each of them singularly, as the context may
require.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion; in each case the “LIBO Screen
Rate”) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period; provided that, (x) if the LIBO Screen
Rate

 

26

--------------------------------------------------------------------------------


 

shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement and (y) if the LIBO Screen Rate shall not be available at such
time for a period equal in length to such Interest Period (an “Impacted Interest
Period”), then the LIBO Rate shall be the Interpolated Rate at such time,
subject to Section 2.15 in the event that the Administrative Agent shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.

 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, in the nature of security. For the purposes of this Agreement,
Parent or any Subsidiary shall be deemed to be the owner of any property which
it has acquired or holds subject to a conditional sale agreement, or leases
under a financing lease or other arrangement pursuant to which title to the
property has been retained by or vested in some other Person in a transaction
intended to create a financing.

 

“Loan Borrowing Option” has the meaning assigned to such term in the DDA Access
Product Agreement.

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, any Obligation Guaranty and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered by a Loan Party to, or in favor of, the Administrative
Agent or any Lender, each compliance certificate delivered pursuant to
Section 5.01(c), each Borrowing Request or and each consent, waiver,
subordination agreement, intercreditor agreement executed by the Borrowers
pursuant to this Agreement. Any reference in this Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, amendments and restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loan Guarantor” means each Loan Party.

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means, collectively, Parent, the Borrowers, the Subsidiary
Guarantors and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns, and the term “Loan
Party” shall mean any one of them or all of them individually, as the context
may require.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances, and
shall include each Extended Loan made in extension thereof in accordance with
Section 2.10.

 

27

--------------------------------------------------------------------------------


 

“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations, or financial condition of Parent and its
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties,
taken as a whole, to perform any of their obligations under the Loan Documents,
or (c) the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is party.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Parent and its Restricted Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Parent and its Restricted Subsidiaries
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that Parent or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

“Maturity Date” means, with respect to any Commitments other than Extended
Commitments, the earliest of (i) March 30, 2022, (ii) December 2, 2020 if any
portion of the 2013 Notes remains outstanding at such date and either (x) has
not been repaid as of such date or (y) has not been refinanced with
(a) Refinance Indebtedness permitted under Section 6.01 having a final maturity
date that is no earlier than one hundred eighty (180) days after the date in
clause (i) hereof or (b) Subordinated Indebtedness and (iii) the date on which
the Commitments are reduced to zero or otherwise terminated pursuant to the
terms hereof. With respect to Extended Commitments, the “Maturity Date” means
the maturity date related to the Extension Series of such Extended Commitments.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“MNPI” has the meaning assigned to such term in Section 5.01.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Income” means for any period, the aggregate of the net income (or loss) of
Parent and its Restricted Subsidiaries after allowances for Taxes or
distributions in respect thereof for such period, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein) the following: (a) the net
income (or loss) of any Person in which Parent or any Restricted Subsidiary has
an interest (which interest does not cause the net income of such other Person
to be consolidated with the net income of Parent and its Restricted Subsidiaries
in accordance with GAAP), except to the extent of the amount of cash dividends
or distributions actually paid in such period by such other Person to Parent or
to a Restricted Subsidiary, as the case may be, (b) any gains or losses not in
the ordinary course of business, (c) the cumulative effect of a change in
accounting principles and any gains or losses attributable to writeups or write
downs of assets, (d) gains, losses or other charges

 

28

--------------------------------------------------------------------------------


 

as a result of the early retirement of Indebtedness, including gains, losses and
other charges as a result of the early termination of obligations under Swap
Agreements, (e) non-cash gains or losses as a result of foreign currency
adjustments, (f) costs related to the issuance of Long-Term Debt to the extent
such costs are paid from the proceeds of such debt or are paid substantially
concurrently with the issuance of such debt, and (g) except as otherwise
permitted for pro forma adjustments made in connection with any acquisition, the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with Parent or any of its
Restricted Subsidiaries.

 

“Net Orderly Liquidation Value” means, with respect to Inventory or Compression
Units of any Person, the orderly liquidation value thereof as determined by
reference to the most recent appraisal undertaken by an appraiser satisfactory
to the Administrative Agent, net of all costs of liquidation thereof.

 

“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such Prepayment Event including (without
duplication) (i) any cash received in respect of any non-cash proceeds
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but excluding any interest payments), but only as and
when received, (ii) in the case of a casualty, insurance proceeds and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments, minus (b) the sum (without duplication) of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such Prepayment Event, (ii) in the case of a sale, transfer or
other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event, including accrued but unpaid
interest thereon and any premiums payable with respect thereto, (iii) the amount
of all Taxes paid (or reasonably estimated to be payable by Parent, its
Restricted Subsidiaries or their equity holders) and the amount of any escrows
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer of Parent) and (iv) amounts provided as
a reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustment associated with such
Prepayment Event (provided that to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Proceeds).

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if

 

29

--------------------------------------------------------------------------------


 

any of the aforesaid rates shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).

 

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

30

--------------------------------------------------------------------------------


 

“Parent” means Archrock, Inc., a Delaware corporation.

 

“Parent Credit Agreement” means that certain Credit Agreement, dated as of
July 10, 2015, by and among Parent, ASLP, Wells Fargo Bank, National
Association, as administrative agent, and the lenders party thereto, as amended,
restated, amended and restated, or otherwise modified prior to the Amendment
No. 1 Additional Amendments Effective Date.

 

“Parent Facility Continuing Letters of Credit” means in each case, to the extent
outstanding on the Amendment No. 1 Additional Amendments Effective Date, (a) the
letters of credit set forth on Schedule 1.02 and (b) any other letter of credit
issued by an Issuing Bank in its capacity as an issuer of letters of credit
under and pursuant to the Parent Credit Agreement before the Amendment No. 1
Additional Amendments Effective Date to the extent such letter of credit has
been approved in writing by the Administrative Agent, provided, that, without
limiting the generality of the Administrative Agent’s approval right described
in the preceding clause (b), each of the letters of credit described in the
preceding clauses (a) and (b) shall constitute Parent Facility Continuing
Letters of Credit only if, on the Amendment No. 1 Additional Amendments
Effective Date, the aggregate LC Exposure, calculated after giving pro forma
effect to all such letters of credit as outstanding Letters of Credit and taking
into account all other outstanding Letters of Credit at such time, would not
exceed $50,000,000.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Payment Conditions” means, with respect to any Permitted Acquisition under
clause (e) of the definition of “Permitted Acquisition”, any Investment under
Section 6.04(s), any asset sale, transfer and other disposition under
Section 6.05(i), any Restricted Payment under Section 6.08(a)(vi) and any
payments of Indebtedness under Section 6.08(b)(v), as applicable, the
satisfaction of the following conditions:

 

(a)                                 no Default or Event of Default has occurred
and is continuing or would result immediately after giving effect to such
transaction;

 

(b)                                 both before and immediately after giving
effect to such proposed event, (x) Availability (calculated on a pro forma basis
after giving effect to such event) shall not be less than the Threshold Amount
and (y) Parent and the Borrowers shall be in compliance (on a pro forma basis)
with each of the covenants in Section 6.12; and

 

(c)                                  if the amount of any such payment or
transaction exceeds $25,000,000, the Administrative Borrower shall have
delivered to the Administrative Agent a certificate in form and substance
reasonably satisfactory to the Administrative Agent certifying as to the items
described in clauses (a) and (b) above and attaching calculations for
clause (b).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

 

31

--------------------------------------------------------------------------------


 

(a)                                 such Acquisition is not a hostile
acquisition;

 

(b)                                 the business acquired in connection with
such Acquisition is not engaged, directly or indirectly, in any line of business
other than the businesses in which the Loan Parties are engaged on the Effective
Date and any business or business activity incidental, complementary or
otherwise reasonably related thereto including any midstream business, or any
business activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto;

 

(c)                                  both before and after giving effect to such
Acquisition and the Loans (if any) requested to be made in connection therewith,
each of the representations and warranties in the Loan Documents is true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date) and no Default exists, will exist, or would result
therefrom;

 

(d)                                 if the Accounts and Inventory acquired in
connection with such Acquisition are proposed to be included in the
determination of the Borrowing Base, the Administrative Agent shall have
conducted an audit and field examination of such Accounts and Inventory, the
results of which shall be satisfactory to the Administrative Agent;

 

(e)                                  either (x) the Payment Conditions have been
satisfied with respect to such Acquisition or (y) the purchase price of such
Acquisition, together with all Acquisitions made during any fiscal year of
Parent, does not exceed $25,000,000 in the aggregate;

 

(f)                                   if such Acquisition is an acquisition of
Equity Interests, such Acquisition will not result in any violation of
Regulation U;

 

(g)                                  if such Acquisition involves a merger or a
consolidation involving (i) any Borrower, such Borrower shall be the surviving
entity or (ii) any other Loan Party, such Loan Party shall be the surviving
entity or the surviving entity shall become a Loan Party, as applicable; and

 

(h)                                 no Loan Party shall, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
liabilities (whether relating to environmental, tax, litigation, or other
matters) that could have a Material Adverse Effect.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment (as such judgment is applied to comparable asset-based lending
transactions).

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04 (or with respect
to which the failure to make payment could not reasonably be expected to exceed,
together with any amount of obligations described in clause (b) below,
$50,000,000 in the aggregate at any time outstanding);

 

32

--------------------------------------------------------------------------------


 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days or are being contested in compliance with
Section 5.04 (or with respect to which the failure to make payment could not
reasonably be expected to exceed, together with any amount of obligations
described in clause (a) above, $50,000,000 in the aggregate at any time
outstanding);

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

 

(e)                                  judgment Liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                   licenses and sublicenses (it being
understood that any licenses of any intellectual property owned by a Loan Party
or a Restricted Subsidiary shall be on a non-exclusive basis) granted by a Loan
Party or a Restricted Subsidiary and leases and subleases (by a Loan Party or a
Restricted Subsidiary as lessor or sublessor) to third parties in the ordinary
course of business and not interfering with the business of the Loan Party or a
Restricted Subsidiary;

 

(g)                                  easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrowers or
any Restricted Subsidiary; and

 

(h)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of Parent, any Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Parent, any Borrower or any Restricted Subsidiary, (iii) relating
to purchase orders and other agreements entered into with customers of Parent,
any Borrower or any Restricted Subsidiary in the ordinary course of business,
(iv) attaching to commodity trading or other brokerage accounts incurred in the
ordinary course of business and (v) encumbering reasonable customary initial
deposits and margin deposits;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to Liens of the type described in
clause (d) above for which no action has been taken by the holder of such Lien
to enforce its rights with respect thereto and in clause (h) above.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States or Canada (or by any agency thereof to the

 

33

--------------------------------------------------------------------------------


 

extent such obligations are backed by the full faith and credit of the United
States or Canada), in each case maturing within one year from the date of
acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within one year from the date of acquisition thereof and having, at such date of
acquisition, a credit rating no lower than A2 or P2 as such rating is set forth
by S&P or Moody’s, respectively;

 

(c)                                  investments in certificates of deposit,
bankers’ acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender or the domestic office of any
commercial bank organized under the laws of the United States or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $100,000,000 (as of the date of such Lender’s or bank or trust
company’s most recent financial reports) and has a short term deposit rating of
no lower than A2 or P2, as such rating is set forth from time to time by S&P or
Moody’s, respectively;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than thirty (30) days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above; and

 

(e)                                  money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $1,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Prepayment Event” means:

 

(a)                                 any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction, but excluding any
transfer of assets in connection with like-kind exchanges among Restricted
Subsidiaries pursuant to Section 6.05(j)) of any property or asset of Parent,
any Borrower or any Subsidiary Guarantor to the extent such assets are included
in the Borrowing Base which results in Net Proceeds in any fiscal year of Parent
in excess of $60,000,000 individually or in the aggregate;

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of Parent,  any

 

34

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary Guarantor to the extent such assets are included in
the Borrowing Base which results in Net Proceeds in any fiscal year of Parent in
excess of $60,000,000; or

 

(c)                                  during a Cash Dominion Trigger Period, the
incurrence by Parent, any Borrower or any Subsidiary Guarantor of any
Indebtedness, other than Indebtedness permitted by Section 6.01.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Protective Advance” has the meaning assigned to such term in Section 2.04.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

 

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(g).

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrowing Base Parties from information furnished by or on
behalf of the Borrowers, after the Administrative Agent has exercised its rights
of inspection pursuant to this Agreement, which Reports may be distributed to
the Lenders by the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures and unused Commitments representing more than 50% of
the sum of the Aggregate Revolving Exposure and unused Commitments at such time.

 

35

--------------------------------------------------------------------------------


 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Reserves” means, subject to the limitations set forth in the definition of
Borrowing Base, any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, Banking Services Reserves, volatility reserves, reserves for rent at
locations leased by any Loan Party and for consignee’s, warehousemen’s and
bailee’s charges, reserves for dilution of Accounts, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Swap Agreement Obligations, reserves for
contingent liabilities of any Loan Party for which a claim or demand has been
made or which are quantifiable at such time, reserves for uninsured losses of
any Loan Party as they relate to the assets comprising the Borrowing Base,
reserves for uninsured or underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities or litigation and reserves for Taxes, fees,
assessments, and other governmental charges, which, in the case of any reserves
related to the Collateral, shall be without duplication, including with respect
to any items that are otherwise addressed through eligibility criteria).

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President or any Financial Officer of such Person.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Parent.

 

“Restricted Subsidiary” means any Subsidiary of Parent (unless otherwise
specified) that is not an Unrestricted Subsidiary.

 

“REVLIBOR30”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the REVLIBOR30 Rate.

 

“REVLIBOR30 Rate” means the London interbank offered rate administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for dollars) for a one (1) month period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as shall be selected by the Administrative Agent in its reasonable
discretion; in each case the “REVLIBOR30 Screen Rate”) at approximately
11:00 a.m., London time, two (2) Business Days prior to the first (1st) Business
Day of each month, adjusted monthly on the first (1st) Business Day

 

36

--------------------------------------------------------------------------------


 

of each month; provided that, (x) if the REVLIBOR30 Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement
and (y) if the REVLIBOR30 Screen Rate shall not be available at such time for
such a period, then the REVLIBOR30 Rate shall be equal to the Alternate Base
Rate.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The amount of each Lender’s Revolving
Commitment as of the Amendment No. 1 Additional Amendments Effective Date is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Revolving Commitment, as applicable.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Protective
Advances outstanding at such time, plus (c) an amount equal to its Applicable
Percentage of the aggregate principal amount of Overadvances outstanding at such
time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security

 

37

--------------------------------------------------------------------------------


 

Council, the European Union, any European Union member state or Her Majesty’s
Treasury of the United Kingdom or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission of the U.S.

 

“Section 2.10 Additional Amendment” shall have the meaning provided in
Section 2.10.

 

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations; provided, that the
definition of “Secured Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

 

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.

 

“Securities Account Control Agreement” has the meaning assigned to such term in
the Security Agreement.

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“Senior Notes” means collectively, the 2013 Notes and the 2014 Notes.

 

“Senior Secured Debt” means all Indebtedness of Parent and its Restricted
Subsidiaries included in the calculation of Total Indebtedness (including the
outstanding principal amount of the Loans) that is secured and that is not
expressly subordinated by its terms to the Obligations.

 

“Senior Secured Leverage Ratio” means, as of the last day of any testing period,
the ratio of (a) Senior Secured Debt as of such date to (b) EBITDA for the
period of four (4) consecutive fiscal quarters ended on such date, all
calculated for Parent and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP.

 

“Settlement” has the meaning assigned to such term in Section 2.05(d).

 

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

 

“Significant Domestic Subsidiary” means (a) Archrock Partners Finance,
(b) Archrock Partners Leasing LLC, a Delaware limited liability company,
(c) Archrock Services Leasing, LLC,

 

38

--------------------------------------------------------------------------------


 

a Delaware limited liability company, (d) each wholly owned Domestic Subsidiary
that Guarantees any Senior Notes or any other third-party Indebtedness in an
aggregate principal amount in excess of $10,000,000 and (e) each wholly owned
Domestic Subsidiary the EBITDA of which exceeds 5% of the EBITDA of Parent and
its Restricted Subsidiaries.

 

“Special Entity” means any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which Parent or one or more of its other
Subsidiaries is a member, owner, partner or joint venturer and owns, directly or
indirectly, at least a majority of the equity of such entity or controls such
entity, but excluding any tax partnerships that are not classified as
partnerships under state law. For purposes of this definition, any Person which
owns directly or indirectly an equity investment in another Person which allows
the first Person to manage or elect managers who manage the normal activities of
such second Person will be deemed to “control” such second Person (e.g., a sole
general partner controls a limited partnership).

 

“Specified Acquisition” means any acquisition for a purchase price of not less
than $50,000,000.

 

“Specified Event of Default” means any Event of Default under
clause (a), (b), (h) or (i) of Article VII, any Event of Default arising from a
breach by any Loan Party of Sections 5.01(d), 5.13(b) or 6.12, or any Event of
Default arising from a breach by any Loan Party of Section 7.3 of the Security
Agreement.

 

“Specified Existing Commitment” shall mean any Existing Commitments belonging to
a Specified Existing Commitment Class.

 

“Specified Existing Commitment Class” shall have the meaning provided in
Section 2.10.

 

“Statements” has the meaning assigned to such term in Section 2.19(g).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is expressly subordinated in writing to payment of the
Secured Obligations to the reasonable satisfaction of the Administrative Agent.

 

39

--------------------------------------------------------------------------------


 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held.

 

“Subsidiary” means any direct or indirect subsidiary of Parent or of another
Loan Party, as applicable.

 

“Subsidiary Guarantor” means each Significant Domestic Subsidiary of Parent
(other than the Borrowers) that is a party to the Loan Guaranty. The Subsidiary
Guarantors on the Amendment No. 1 Effective Date are identified as such in
Schedule 3.15.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Parent or the Subsidiaries shall be a Swap Agreement.

 

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Restricted Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, or a Person who was a Lender or an Affiliate of a Lender at time of
entering into any such Swap Agreement as the swap provider (but excluding any
transaction or confirmation under any Swap Agreement entered into (i) after such
swap provider ceases to be a Lender or an Affiliate of a Lender or (ii) after
assignment by such swap provider to another swap provider that is not a Lender
of an Affiliate of a Lender), (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any such Swap Agreement transaction
and (c) the Swap Agreements in existence on the Effective Date and set forth on
Schedule 1.01.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means JPMCB in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender.

 

40

--------------------------------------------------------------------------------


 

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

 

“Target Balance” has the meaning assigned to such term in the DDA Access Product
Agreement.

 

“Tax and Trust Funds” means cash, cash equivalents or other assets comprised
solely of (a) funds used for payroll and payroll taxes and other employee
benefit payments to or for the benefit of such Loan Party’s employees in the
current period (which may be monthly or quarterly, as applicable), (b) all taxes
required to be collected, remitted or withheld in the current period (which may
be monthly or quarterly, as applicable) (including, without limitation, federal
and state withholding taxes (including the employer’s share thereof)) and
(c) any other funds which any Loan Party holds in trust or as an escrow or
fiduciary for another person (which is not a Loan Party or a Restricted
Subsidiary) in the ordinary course of business.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Termination Date” means the date on which all Commitments have expired or
terminated and the principal of and interest on each Revolving Loan and all
fees, expenses and other amounts payable under any Loan Document (other than
contingent indemnification obligations for which no claim or demand has been
made) have been paid in full and all Letters of Credit have expired or have been
terminated (or have been collateralized or back-stopped by a letter of credit or
otherwise in a manner reasonably satisfactory to the relevant Issuing Bank at
103% of the stated amount thereof) and all LC Disbursements have been
reimbursed.

 

“Threshold Amount” means $75,000,000.

 

“Total Indebtedness” means, at any time (without duplication), the outstanding
principal amount of all Indebtedness of Parent and its Restricted Subsidiaries
described in clauses (a) and (d) of the definition thereof (including the
outstanding principal amount of the Loans) and any guaranties of the foregoing,
determined on a consolidated basis in accordance with GAAP.

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness as of such date to (b) EBITDA for the period of four
(4) consecutive fiscal quarters most recently ended on such date, all calculated
for Parent and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP.

 

“Transactions” means the execution, delivery and performance by the Borrowers
and the other Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans and other credit extensions, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

41

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Texas or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“United States” or “U.S.” means the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary which the Administrative Borrower
has designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 5.14(f).

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.18(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“WF” means Wells Fargo Bank, National Association, in its individual capacity.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Written Information” has the meaning assigned to such term in Section 3.11.

 

Section 1.02                             Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

Section 1.03                             Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official published rulings
of a Governmental Authority having the force of law) and all judgments, orders
and decrees of all Governmental Authorities. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) except as otherwise provided herein, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other

 

42

--------------------------------------------------------------------------------


 

document as from time to time amended, restated, amended and restated,
supplemented, otherwise modified or replaced (subject to any restrictions on
such amendments, restatements, amendments and restatements, supplements,
modifications or replacements set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignments set forth herein) and, in the case
of any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including”, the word “to” means “to but excluding” and the word “through” means
“through and including”, (f) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (g) any reference in any
definition to the phrase “at any time” or “for any period” shall refer to the
same time or period for all calculations or determinations within such
definition, (h) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (i) any reference herein to “knowledge of a Loan Party” or to “a Loan
Party’s knowledge” shall be construed to mean the actual knowledge of a
Responsible Officer of such Loan Party.

 

Section 1.04                             Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if after the date hereof there occurs any change in GAAP or
in the application thereof on the operation of any provision hereof and the
Administrative Borrower notifies the Administrative Agent that the
Administrative Borrower requests an amendment to any provision hereof to
eliminate the effect of such change in GAAP or in the application thereof (or if
the Administrative Agent notifies the Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding anything to the
contrary contained in this Section 1.04 or the definitions of GAAP or of Capital
Lease Obligations, in no event will any lease that would have been categorized
as an operating lease as determined in accordance with GAAP prior to giving
effect to the Financial Accounting Standards Board Accounting Standard Update
2016-02, Leases (Topic 842), issued in February 2016, or any other changes in
GAAP subsequent to the Effective Date be considered a Capital Lease for purposes
of this definition or Agreement.

 

Section 1.05                             Pro Forma Adjustments for Acquisitions
and Dispositions. To the extent Parent, any Borrower or any Restricted
Subsidiary makes any acquisition permitted pursuant to Section 6.04 or
disposition of assets outside the ordinary course of business permitted by
Section 6.05, or to the extent the financial covenants set forth in Section 6.12
or the Consolidated Net Tangible Assets are otherwise required under this
Agreement to be calculated on a pro forma basis, then in each case for purposes
of making any calculation of EBITDA or Interest Expense with

 

43

--------------------------------------------------------------------------------


 

respect to financial ratios required by this Agreement or any calculation of
Consolidated Net Tangible Assets, such calculation shall be made for the period
of four (4) fiscal quarters of Parent most recently ended for which financial
statements have been delivered in accordance with Section 5.01(a) or 5.01(b), as
applicable; provided, for the avoidance of doubt, that (x) any calculation of
Indebtedness with respect to such financial ratios or such calculations of
Consolidated Net Tangible Assets shall be made as of the date of such
transaction and shall include any incurrence and repayment of Indebtedness as of
such date, (y) each of the Total Leverage Ratio, the Senior Secured Leverage
Ratio and the Interest Coverage Ratio shall be calculated after giving pro forma
effect thereto (including pro forma adjustments arising out of events which are
attributable to the acquisition or the disposition of assets, are factually
supportable and are expected to have a continuing impact, as certified by a
Financial Officer of the Administrative Borrower, as if such acquisition or such
disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first (1st) day of such four (4)-fiscal
quarter period) and (z) with respect to any designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, effect shall be given to such designation
and all other designations of Unrestricted Subsidiaries as Restricted
Subsidiaries after the first (1st) day of such four (4)-fiscal quarter period
and on or prior to the date of the then applicable designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, collectively.

 

Section 1.06                             Time for Payment or Performance. When
the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day (other than as described in the definition of Alternate Base Rate,
Federal Funds Effective Rate or Interest Period), the date of such payment or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

Section 1.07                             Status of Obligations. In the event
that any Borrower or any other Loan Party shall at any time issue or have
outstanding any Subordinated Indebtedness, the Administrative Borrower shall
take or cause such other Loan Party to take all such actions as shall be
necessary to cause the Secured Obligations to constitute senior indebtedness
(however denominated) in respect of such Subordinated Indebtedness and to enable
the Administrative Agent and the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness. Without
limiting the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

 

Section 1.08                             Certain Calculations, Tests and
Delivery Requirements.

 

(a)                                 Notwithstanding anything to the contrary
herein (including in connection with any calculation made on a pro forma basis),
to the extent that the terms of this Agreement require (i) compliance with any
financial ratio or test (including, without limitation, Section 6.12 hereof) and
any Availability test, (ii) the absence of a Default or Event of Default (or any
type of

 

44

--------------------------------------------------------------------------------


 

Default or Event of Default), (iii) compliance with availability under any
basket, and/or (iv) the making of any representation or warranty, in each case,
as a condition to the consummation of any Limited Conditionality Transaction
(and any transaction relating thereto (other than, for the avoidance of doubt,
the making of any Borrowing or issuance of any Letter of Credit)), the
determination of whether the relevant condition is satisfied may be made, at the
election of the Administrative Borrower, at the time of (or on the basis of the
financial statements for the most recently ended test period at the time of)
either (x) the execution of the definitive agreement or irrevocable notice with
respect to such Limited Conditionality Transaction or (y) the consummation of
such Limited Conditionality Transaction, in each case, after giving effect to
the relevant Limited Conditionality Transaction (and any transaction relating
thereto) on a pro forma basis; provided that (a) any Indebtedness to be incurred
in connection with a Limited Conditionality Transaction in reliance on a test
determined pursuant to clause (x) above shall be deemed outstanding for all
purposes hereunder at all times from the date of execution of the definitive
agreement with respect to the applicable Limited Conditionality Transaction
through the consummation or abandonment of such Limited Conditionality
Transaction notwithstanding that such Indebtedness has not in fact been
incurred, (b) in any such Limited Conditionality Transaction, there shall be no
Specified Event of Default of the type described in clause (a), (b), (h) or
(i) of Article VII at the consummation of such Limited Conditionality
Transaction and (c) the consummation of any such Limited Conditionality
Transaction shall occur not more than (i) forty-five (45) days after the giving
of irrevocable notice of any Restricted Payment or other payment permitted under
Section 6.08(b) or (ii) in the case of any Permitted Acquisition or other
permitted Investment by Parent or any of its Restricted Subsidiaries, ninety
(90) days after the execution of the definitive agreement with respect thereto.
For the purposes hereof, “Limited Conditionality Transaction” means any
Permitted Acquisition or other permitted Investment by Parent or any of its
Restricted Subsidiaries, any permitted Restricted Payment and any payment
permitted under Section 6.08(b), in each case, the consummation of which is not
conditioned on the availability of, or on obtaining, third party financing.

 

(b)                                 Subject to clause (a) above, for purposes of
determining compliance with Article VI, with respect to any transaction
consummated or incurred or in reliance on a provision that makes reference to a
determination of a financial ratio, no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
occurring after the time such transaction is consummated or incurred in reliance
on such provision.

 

(c)                                  In the event that the Amendment No. 1
Additional Amendments Effective Date occurs after the last day of any fiscal
quarter or fiscal year of APLP but prior to the date on which financial
statements with respect to such fiscal quarter or fiscal year (the “Subject
Fiscal Period”) are required to be delivered to the Administrative Agent
pursuant to Section 5.01(a) or 5.01(b), as applicable, (i) for purposes of
complying with Section 5.01(a) or 5.01(b) and Section 5.01(c) with respect to
the Subject Fiscal Period prior to the deadline stated in each such Section,
each instance of the term “Parent” contained in each such Section shall be
deemed to be a reference to “APLP” and (ii) for purposes of complying with
Section 6.12 as of the end of the Subject Fiscal Period, each instance of the
term “Parent” contained in such Section and in the defined terms used directly
or indirectly in such Section shall be deemed to be a reference to “APLP”.

 

45

--------------------------------------------------------------------------------


 

Section 1.09                             Cashless Rollovers. Notwithstanding
anything to the contrary contained in this Agreement or in any other Loan
Document, to the extent that any Lender extends the maturity date of, or
replaces, renews or refinances, any of its then-existing Revolving Loans with
incremental loans or Extended Loans, in each case, to the extent such extension,
replacement, renewal or refinancing is effected by means of a “cashless roll” by
such Lender, such extension, replacement, renewal or refinancing shall be deemed
to comply with any requirement hereunder or any other Loan Document that such
payment be made “in Dollars”, “in immediately available funds”, “in Cash” or any
other similar requirement.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01                             Commitments. Subject to the terms and
conditions set forth herein, each Lender severally (and not jointly) agrees to
make Revolving Loans in dollars to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment or (ii) the Aggregate Revolving Exposure exceeding the lesser of
(x) the Aggregate Revolving Commitment and (y) the Borrowing Base, subject to
the Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Sections 2.04 and 2.05 by
making immediately available funds available to the Administrative Agent’s
designated account, not later than 9:00 a.m., Houston, Texas time. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans. Any Extended Loans
made in accordance with Section 2.10 and an Extension Amendment shall be subject
to this Article II and shall constitute Loans for all purposes hereunder.

 

Section 2.02                             Loans and Borrowings. (a) Each Loan
(other than a Swingline Loan and Extended Loans) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
Each Borrowing of Extended Loans under this Agreement shall be made by the
Lenders of the relevant Extension Series thereof pro rata on the basis of their
then-applicable Extended Commitments for the applicable Extension Series. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Protective Advance,
any Overadvance and any Swingline Loan shall be made in accordance with the
procedures set forth in Sections 2.04 and 2.05.

 

(b)                                 Subject to Section 2.15, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Administrative Borrower may request in accordance herewith, provided that all
Borrowings made on the Effective Date must be made as ABR Borrowings but may be
converted into Eurodollar Borrowings in accordance with Section 2.08.  Each
Swingline Loan shall be an REVLIBOR30 Loan. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan (and in the case of an Affiliate, the provisions
of Sections 2.15, 2.16, 2.17 and 2.18 shall apply to such Affiliate to the same
extent as to such Lender); provided that any

 

46

--------------------------------------------------------------------------------


 

exercise of such option shall not affect the joint and several obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $1,000,000. ABR
Borrowings may be in any amount. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten (10) Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

Section 2.03                             Requests for Borrowings. To request a
Borrowing, the Administrative Borrower shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent and signed by the Administrative Borrower
or by telephone or through Electronic System, if arrangements for doing so have
been approved by the Administrative Agent, not later than (a) in the case of a
Eurodollar Borrowing, 11:00 a.m., Houston, Texas time, three (3) Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR Borrowing
or a Swingline Loan, noon, Houston, Texas time, on the date of the proposed
Borrowing; provided that no such notice shall be required for any deemed request
of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e). Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or a
communication through Electronic System to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Administrative Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing and a breakdown of the separate wires comprising such Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing, a Eurodollar Borrowing, or a Swingline Loan; provided that if, in
accordance with Section 2.05, the Swingline Lender elects not to make a
Swingline Loan, the requested Borrowing shall be deemed to be an ABR Borrowing;
and

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period.”

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Administrative Borrower
shall be deemed to have selected an Interest Period of one (1) month’s duration.
Promptly following receipt of a Borrowing Request in accordance

 

47

--------------------------------------------------------------------------------


 

with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

Section 2.04                             Protective Advances. (a) Subject to the
limitations set forth below, the Administrative Agent is authorized by the
Borrowers and the Lenders, from time to time in the Administrative Agent’s sole
discretion (but shall have absolutely no obligation to), to make Loans to the
Borrowers, on behalf of all Lenders, which the Administrative Agent, in its
Permitted Discretion, deems necessary or desirable (i) to preserve or protect
the Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents which are past due
(any of such Loans are herein referred to as “Protective Advances”); provided
that, the aggregate amount of Protective Advances outstanding at any time shall
not at any time exceed $30,000,000; provided further that, the Aggregate
Revolving Exposure after giving effect to the Protective Advances being made
shall not exceed the Aggregate Revolving Commitment. Protective Advances may be
made even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b).

 

(b)                                 Upon the making of a Protective Advance by
the Administrative Agent (whether before or after the occurrence of a Default),
each Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

 

Section 2.05                             Swingline Loans and Overadvances.

 

(a)                                 The Administrative Agent, the Swingline
Lender and the Revolving Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Administrative Borrower requests a Swingline Loan, the Swingline Lender may
elect to have the terms of this Section 2.05(a) apply to such Borrowing Request
by advancing, on behalf of the Revolving Lenders and in the amount requested,
same day funds to the Administrative Borrower on the date of the applicable
Borrowing to the Funding Account (each such Loan made solely by the Swingline
Lender pursuant to this Section 2.05(a) is referred to in

 

48

--------------------------------------------------------------------------------


 

this Agreement as a “Swingline Loan”), with settlement among them as to the
Swingline Loans to take place on a periodic basis as set forth
in Section 2.05(d), and which Swingline Loans shall be REVLIBOR30 Loans in
accordance with Section 2.02(b). Each Swingline Loan shall be subject to all the
terms and conditions applicable to other ABR Loans funded by the Revolving
Lenders, except that all payments thereon shall be payable to the Swingline
Lender solely for its own account. In addition, the Borrowers hereby authorize
the Swingline Lender to, and the Swingline Lender may, subject to the terms and
conditions set forth herein (but without any further written notice required),
not later than 1:00 p.m., Houston, Texas time, on each Business Day, make
available to the Administrative Borrower by means of a credit to the Funding
Account, the proceeds of a Swingline Loan to the extent necessary to pay items
to be drawn on any Controlled Disbursement Account (to the extent a Controlled
Disbursement Account is maintained at such time) that Business Day; provided
that, if on any Business Day there is insufficient borrowing capacity to permit
the Swingline Lender to make available to the Administrative Borrower a
Swingline Loan in the amount necessary to pay all items to be so drawn on any
such Controlled Disbursement Account (if any such Controlled Disbursement
Accounts exists at such time) on such Business Day, then the Administrative
Borrower shall be deemed to have requested an ABR Borrowing pursuant
to Section 2.03 in the amount of such deficiency to be made on such Business
Day. In addition, the Swingline Lender may, subject to (i) receipt of the
Administrative Borrower’s prior written consent and (ii) the terms and
conditions set forth herein, to the extent that from time to time on any
Business Day funds are required under the DDA Access Product to reach the Target
Balance (a “Deficiency Funding Date”), make available to the Administrative
Borrower the proceeds of a Swingline Loan in the amount of such deficiency up to
the Target Balance, by means of a credit to the Funding Account on or before the
start of business on the next succeeding Business Day, and such Swingline Loan
shall be deemed made on such Deficiency Funding Date. The aggregate amount of
Swingline Loans outstanding at any time shall not exceed $50,000,000. The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan exceeds Availability (before or after giving effect to such Swingline
Loan). All Swingline Loans shall be REVLIBOR30 Borrowings.

 

(b)                                 Any provision of this Agreement to the
contrary notwithstanding, at the request of the Administrative Borrower, the
Administrative Agent may, in its sole discretion (but with absolutely no
obligation), make Revolving Loans to the Administrative Borrower, on behalf of
the Revolving Lenders, in amounts that exceed Availability (any such excess
Revolving Loans are herein referred to collectively as “Overadvances”); provided
that, no Overadvance shall result in a Default due to Borrowers’ failure to
comply with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied. All
Overadvances shall constitute ABR Borrowings. The authority of the
Administrative Agent to make Overadvances is limited to an aggregate amount not
to exceed $30,000,000 at any time, no Overadvance may remain outstanding for
more than thirty (30) days (unless the Administrative Agent otherwise consents)
and no Overadvance shall cause any Revolving Lender’s Revolving Exposure to
exceed its Revolving Commitment or the Aggregate Revolving Exposure to exceed
the Aggregate Revolving Commitment; provided that, the Required Lenders may at
any time revoke the Administrative Agent’s authorization to make Overadvances.
Any such revocation must be in writing and shall become effective prospectively
upon the Administrative Agent’s receipt thereof.

 

49

--------------------------------------------------------------------------------


 

(c)                                  Upon the making of a Swingline Loan or an
Overadvance (whether before or after the occurrence of a Default and regardless
of whether a Settlement has been requested with respect to such Swingline Loan
or Overadvance), each Revolving Lender shall be deemed, without further action
by any party hereto, to have unconditionally and irrevocably purchased from the
Swingline Lender or the Administrative Agent, as the case may be, without
recourse or warranty, an undivided interest and participation in such Swingline
Loan or Overadvance in proportion to its Applicable Percentage of the Revolving
Commitment. The Swingline Lender or the Administrative Agent may, at any time,
require the Revolving Lenders to fund their participations. From and after the
date, if any, on which any Revolving Lender is required to fund its
participation in any Swingline Loan or Overadvance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Swingline
Loan or Overadvance.

 

(d)                                 The Administrative Agent, on behalf of the
Swingline Lender, shall request settlement (a “Settlement”) with the Revolving
Lenders on a monthly basis by notifying the Revolving Lenders of such requested
Settlement by facsimile, telephone, or e-mail no later than 12:00 noon Houston,
Texas time on the date of such requested Settlement (the “Settlement Date”).
Each Revolving Lender (other than the Swingline Lender) shall transfer the
amount of such Revolving Lender’s Applicable Percentage of the outstanding
principal amount of the applicable Swingline Loan with respect to which
Settlement is requested to the Administrative Agent, to such account of the
Administrative Agent as the Administrative Agent may designate, not later than
2:00 p.m., Houston, Texas time, on such Settlement Date. Settlements may occur
during the existence of a Default and whether or not the applicable conditions
precedent set forth in Section 4.02 have then been satisfied. Such amounts
transferred to the Administrative Agent shall be applied against the principal
amount of the applicable Swingline Loan and, together with Swingline Lender’s
Applicable Percentage of such Swingline Loan, shall constitute Revolving Loans
of such Revolving Lenders, respectively. If any such amount is not transferred
to the Administrative Agent by any Revolving Lender on such Settlement Date, the
Swingline Lender shall be entitled to recover from such Lender on demand such
amount, together with interest thereon, as specified in Section 2.07.

 

Section 2.06                             Letters of Credit.

 

(a)                                 General. Subject to the terms and conditions
set forth herein, the Administrative Borrower may request the issuance of
Letters of Credit denominated in dollars as the applicant thereof for the
support of any obligations of Parent or any of the Restricted Subsidiaries
(including the Borrowers), in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Administrative
Borrower to, or entered into by the Administrative Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The Borrowers unconditionally and irrevocably agree
that, in connection with any Letter of Credit issued for the support of any
obligations of Parent or any Restricted Subsidiary (other than the Borrowers) as
provided in the first sentence of this paragraph, the Borrowers will be jointly
and severally and fully responsible for the reimbursement of LC Disbursements in
accordance with the

 

50

--------------------------------------------------------------------------------


 

terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.13(b) to the same extent as if each Borrower were the sole account
party in respect of such Letter of Credit (each of the Borrowers hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of Parent or such other Subsidiary that
is an account party in respect of any such Letter of Credit). Notwithstanding
anything herein to the contrary, the Issuing Bank shall have no obligation
hereunder to issue, and shall not issue, any Letter of Credit (i) the proceeds
of which would be made available to any Person (A) to fund any activity or
business of or with any Sanctioned Person, or in any country or territory that,
at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions. To request the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit), the
Administrative Borrower shall deliver by hand or facsimile (or transmit through
Electronic System, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (not later than
11:00 am, Houston, Texas time, at least three (3) Business Days prior to the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Administrative Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit,
the Administrative Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the

 

51

--------------------------------------------------------------------------------


 

aggregate LC Exposure shall not exceed $50,000,000, (ii) no Revolving Lender’s
Revolving Exposure shall exceed its Revolving Commitment and (iii) the Aggregate
Revolving Exposure shall not exceed the lesser of (x) the Aggregate Revolving
Commitment and (y) the Borrowing Base. Notwithstanding the foregoing or anything
to the contrary contained herein, no Issuing Bank shall be obligated to issue or
modify any Letter of Credit if, immediately after giving effect thereto, the
outstanding LC Exposure in respect of all Letters of Credit issued by such
Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Administrative Borrower
may from time to time request that an Issuing Bank issue Letters of Credit in
excess of its individual Issuing Bank Sublimit in effect at the time of such
request, and each Issuing Bank agrees to consider any such request in good
faith. Any Letter of Credit so issued by an Issuing Bank in excess of its
individual Issuing Bank Sublimit then in effect shall nonetheless constitute a
Letter of Credit for all purposes of the Credit Agreement, and shall not affect
the Issuing Bank Sublimit of any other Issuing Bank, subject to the limitations
on the aggregate LC Exposure set forth in clause (i) of this Section 2.06(b).

 

(c)                                  Expiration Date. Each Letter of Credit
shall expire (or be subject to termination or non-renewal by notice from the
Issuing Bank to the beneficiary thereof) at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof,
including, without limitation, any automatic renewal provision, one year after
such renewal or extension) or such longer period of time as may be agreed to by
the applicable Issuing Bank in its sole discretion (subject to the limitations
set forth in the immediately succeeding sentence) and (ii) the date that is five
(5) Business Days prior to the Maturity Date; provided that any standby Letter
of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above). Notwithstanding the foregoing, the expiration
date of any Letters of Credit may extend beyond the dates set forth in the
immediately preceding sentence only so long as (1) the aggregate face amount of
all such Letters of Credit shall not at any one time exceed $30,000,000, (2) no
expiration date of any such Letter of Credit shall extend more than one year
beyond the Maturity Date, and (3) such Letters of Credit shall have been cash
collateralized in an amount equal to 103% of the LC Exposure of such Letters of
Credit.

 

(d)                                 Participations. By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrowers on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to any Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance

 

52

--------------------------------------------------------------------------------


 

of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever; provided, that no Revolving Lender shall have any such obligation to
acquire participations pursuant to this paragraph after the Maturity Date
applicable to such Lender with respect to any Letter of Credit which expires
after such Maturity Date so long as such Letter of Credit shall have been cash
collateralized in an amount equal to 103% of the LC Exposure of such Letter of
Credit in accordance with Section 2.06(c).

 

(e)                                  Reimbursement. If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrowers,
jointly and severally, shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement promptly, but in
any event not later than 11:00 a.m., Houston, Texas time, on the date that is
one (1) Business Day after the date that such LC Disbursement is made; provided
that if such LC Disbursement is made later than 11:00 a.m., Houston, Texas time,
the Borrowers, jointly and severally, shall reimburse such LC Disbursement not
later than 11:00 a.m., Houston, Texas time, on the date that is two (2) Business
Days after the date that such LC Disbursement is made; provided further that the
Administrative Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with a REVLIBOR30 Borrowing or Swingline Loan in an equivalent amount
and, to the extent so financed, the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting REVLIBOR30 Borrowing or
Swingline Loan. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrowers, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from any Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank, as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of REVLIBOR30 Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrowers of their obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute. The Borrowers’ joint
and several obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein or herein, (ii) any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) any payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any

 

53

--------------------------------------------------------------------------------


 

other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. None of the Administrative Agent, the
Revolving Lenders, or the Issuing Bank or any of their Related Parties shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to any Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by any Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, willful misconduct or
bad faith on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures. The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The Issuing Bank
shall promptly notify the Administrative Agent and the Administrative Borrower
by telephone (confirmed by facsimile) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

 

(h)                                 Interim Interest. If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to ABR Loans and such
interest shall be due and payable on the date when such reimbursement is
payable; provided that, if the Borrowers fail to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.14(e) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

54

--------------------------------------------------------------------------------


 

(i)                                     Replacement of the Issuing Bank. (i) The
Issuing Bank may be replaced at any time by written agreement among the
Administrative Borrower, the Administrative Agent, the replaced Issuing Bank and
the successor Issuing Bank. The Administrative Agent shall notify the Revolving
Lenders of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the Administrative Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement,
(1) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (2) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(i)                                     Subject to the appointment and
acceptance of a successor Issuing Bank, the Issuing Bank may resign as an
Issuing Bank at any time upon thirty (30) days’ prior written notice to the
Administrative Agent, the Administrative Borrower and the Lenders, in which
case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i) above.

 

(j)                                    Cash Collateralization. If any Event of
Default shall have occurred and be continuing, on the Business Day that the
Administrative Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the
aggregate LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders (the “LC Collateral Account”), an amount in cash equal to 103%
of the amount of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrowers hereby grant the Administrative Agent a security
interest in the LC Collateral Account and all money or other assets on deposit
therein or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the
aggregate LC Exposure), be applied to satisfy other Secured Obligations. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not

 

55

--------------------------------------------------------------------------------


 

applied as aforesaid) shall be returned to the Borrowers within three
(3) Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent.

 

(k)                                 Issuing Bank Reports to the Administrative
Agent. Unless otherwise agreed by the Administrative Agent, each Issuing Bank
(other than an Issuing Bank that is the Administrative Agent or an Affiliate
thereof) shall, in addition to its notification obligations set forth elsewhere
in this Section, report in writing to the Administrative Agent (i) periodic
activity (for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancelations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which the Borrowers fail to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement, and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

 

(l)                                     LC Exposure Determination. For all
purposes of this Agreement, the amount of a Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at the time of
determination.

 

(m)                             Parent Facility Continuing Letters of Credit. On
the Amendment No. 1 Additional Amendments Effective Date, each Parent Facility
Continuing Letter of Credit shall automatically become a “Letter of Credit”
issued pursuant to this Section 2.06 and subject to the terms of this Agreement.

 

Section 2.07                             Funding of Borrowings. (a) Each Lender
shall make each Loan to be made by such Lender hereunder on the proposed date
thereof solely by wire transfer of immediately available funds by 1:00 p.m.,
Houston, Texas time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage; provided that, Swingline Loans shall be
made as provided in Section 2.05. The Administrative Agent will make such Loans
available to the Administrative Borrower by promptly crediting the funds so
received in the aforesaid account of the Administrative Agent to the Funding
Account; provided that ABR Loans made to finance the reimbursement of (i) an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank and (ii) a Protective Advance or an
Overadvance shall be retained by the Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the

 

56

--------------------------------------------------------------------------------


 

Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Administrative Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the Borrowers,
jointly and severally, and the applicable Lender severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Administrative Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

Section 2.08                             Interest Elections.  (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Administrative
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Administrative Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, Overadvances or Protective Advances, which
may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Administrative Borrower shall notify the Administrative Agent of
such election by telephone or through Electronic System, if arrangements for
doing so have been approved by the Administrative Agent, by the time that a
Borrowing Request would be required under Section 2.03 if the Administrative
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, Electronic System or facsimile to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Administrative Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request (including requests submitted through Electronic System) shall
specify the following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

57

--------------------------------------------------------------------------------


 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Administrative Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Administrative Borrower fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Administrative Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

Section 2.09                             Termination and Reduction of
Commitments; Increase in Revolving Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrowers may at any time terminate the
Revolving Commitments upon (i) the payment in full of all outstanding Revolving
Loans, together with accrued and unpaid interest thereon and on any LC Exposure,
(ii) the cancellation and return of all outstanding Letters of Credit (or
alternatively, with respect to each such Letter of Credit, the furnishing to the
Administrative Agent of a cash deposit (or at the discretion of the
Administrative Agent a backup standby letter of credit reasonably satisfactory
to the Administrative Agent and the Issuing Bank) in an amount equal to 103% of
the LC Exposure as of such date), (iii) the payment in full of the accrued and
unpaid fees, and (iv) the payment in full of all reimbursable expenses and other
then outstanding Obligations, together with accrued and unpaid interest thereon.

 

(c)                                  The Borrowers may from time to time reduce
the Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrowers shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.12, the Aggregate Revolving
Exposure would exceed the lesser of the Aggregate Revolving Commitment and the
Borrowing Base.

 

58

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Revolving
Commitments under paragraph (b) or (c) of this Section at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Administrative Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Administrative Borrower may state
that such notice is conditioned upon the effectiveness of other transactions, in
which case such notice may be revoked by the Administrative Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments; provided that the Borrowers may elect to terminate (and
prepay the revolving exposure associated with) the Commitments constituting any
Existing Commitment or Extended Commitment, as applicable, with the earliest
occurring Maturity Date prior to terminating any other class of Commitments.

 

(e)                                  The Borrowers shall have the right to
increase the Revolving Commitments on one or more occasions by obtaining
additional Revolving Commitments, either from one or more of the Lenders or
another lending institution provided that (i) any such request for an increase
shall be in a minimum amount of $25,000,000, (ii) after giving effect thereto,
the sum of the total of the Commitments (including such additional Commitments)
does not exceed $1,500,000,000, (iii) the Administrative Agent and the Issuing
Bank have approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (iv) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (v) the procedures described in
Section 2.09(f) have been satisfied. Nothing contained in this Section 2.09
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder at any time.

 

(f)                                   Any amendment hereto for such an increase
or addition shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall only require the written signatures of the
Administrative Agent, the Borrowers and each Lender being added or increasing
its Commitment, subject only to the approval of the Required Lenders if any such
increase or addition would cause the Revolving Commitments to exceed
$1,500,000,000. As a condition precedent to such an increase or addition, the
Administrative Borrower shall deliver to the Administrative Agent (i) a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such increase or addition,
(1) the representations and warranties contained in Article III and the other
Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date), (2) no Default exists and (3) Parent
and the Borrowers are in compliance (on a pro forma basis) with the covenants
contained in Section 6.12 and (ii) legal opinions and documents consistent with
those delivered on the Effective Date, to the extent reasonably requested by the
Administrative Agent.

 

59

--------------------------------------------------------------------------------


 

(g)                                  On the effective date of any such increase
or addition, (i) any Lender increasing (or, in the case of any newly added
Lender, extending) its Revolving Commitment shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase or
addition and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its revised Applicable Percentage of such outstanding Revolving Loans, and
the Administrative Agent shall make such other adjustments among the Lenders
with respect to the Revolving Loans then outstanding and amounts of principal,
interest, commitment fees and other amounts paid or payable with respect thereto
as shall be necessary, in the opinion of the Administrative Agent, in order to
effect such reallocation and (ii) the Borrowers shall be deemed to have repaid
and reborrowed all outstanding Revolving Loans as of the date of any increase
(or addition) in the Revolving Commitments (with such reborrowing to consist of
the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Administrative Borrower, in accordance
with the requirements of Section 2.03). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurodollar Loan, shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 2.17 if the deemed payment occurs other than on the
last day of the related Interest Periods. Within a reasonable time after the
effective date of any increase or addition, the Administrative Agent shall, and
is hereby authorized and directed to, revise the Commitment Schedule to reflect
such increase or addition and shall distribute such revised Commitment Schedule
to each of the Lenders and the Borrowers, whereupon such revised Commitment
Schedule shall replace the old Commitment Schedule and become part of this
Agreement.

 

Section 2.10                             Extension Offers. The Borrowers may at
any time and from time to time request that all or a portion of the Commitments
of any Class, existing at the time of such request (each, an “Existing
Commitment” and any related revolving credit loans under any such facility,
“Existing Loans”; each Existing Commitment and related Existing Loans together
being referred to as an “Existing Class”) be converted to extend the termination
date thereof and the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of Existing Loans related to
such Existing Commitments (any such Existing Commitments which have been so
extended, “Extended Commitments” and any related revolving credit loans,
“Extended Loans”) and to provide for other terms consistent with this
Section 2.10. Prior to entering into any Extension Amendment with respect to any
Extended Commitments, the Administrative Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Class of Existing Commitments and which such request
shall be offered ratably to all Lenders) (an “Extension Request”) setting forth
the proposed terms of the Extended Commitments to be established thereunder,
which terms shall be substantially similar to those applicable to the Existing
Commitments from which they are to be extended (the “Specified Existing
Commitment Class”) except that (i) all or any of the final maturity dates of
such Extended Commitments may be delayed to later dates than the final maturity
dates of the Existing Commitments of the Specified Existing Commitment Class,
(ii) (A) the interest rates, interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and premiums with respect to the
Extended Commitments may be different from those for the Existing Commitments of
the Specified Existing Commitment Class and/or (B) additional fees and/or
premiums may be payable to the Lenders providing such Extended Commitments in

 

60

--------------------------------------------------------------------------------


 

addition to or in lieu of any of the items contemplated by the preceding
clause (A), (iii) (A) the undrawn revolving credit commitment fee rate with
respect to the Extended Commitments may be different from such rate for Existing
Commitments of the Specified Existing Commitment Class and (B) the Extension
Amendment may provide for other covenants and terms that apply to any period
after the final maturity dates of the Existing Commitments of the Specified
Existing Commitment Class; provided that, notwithstanding anything to the
contrary in this Section 2.10 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments (which shall be governed by clause (3) below)) of the Extended Loans
under any Extended Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Loans of the Specified Existing
Commitment Class (the mechanics for which may be implemented through the
applicable Extension Amendment and may include technical changes related to the
borrowing and replacement procedures of the Specified Existing Commitment
Class), (2) assignments and participations of Extended Commitments and Extended
Loans shall be governed by the assignment and participation provisions set forth
in Section 9.04 and (3) subject to the applicable limitations set forth in
Section 2.09, permanent repayments of Extended Loans (and corresponding
permanent reduction in the related Extended Commitments) shall be permitted as
may be agreed between the Borrowers and the Lenders thereof. No Lender shall
have any obligation to agree to have any of its Loans or Commitments of any
Existing Class converted into Extended Loans or Extended Commitments pursuant to
any Extension Request. Any Extended Commitments of any Extension Series shall
constitute a separate Class of revolving credit commitments from Existing
Commitments of the Specified Existing Commitment Class and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date).

 

(a)                                 The Administrative Borrower shall provide
the applicable Extension Request at least five (5) Business Days (or such
shorter period as the Administrative Agent may determine in its reasonable
discretion) prior to the date on which Lenders under the Existing Class are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably, to accomplish the purpose of this Section 2.10. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Commitments (or any
earlier Extended Commitments) of an Existing Class subject to such Extension
Request converted into Extended Commitments shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Commitments (and/or any earlier Extended
Commitments) which it has elected to convert into Extended Commitments (subject
to any minimum denomination requirements imposed by the Administrative Agent).
In the event that the aggregate amount of Commitments (and any earlier Extended
Commitments) subject to Extension Elections exceeds the amount of Extended
Commitments requested pursuant to the Extension Request, Commitments and (and
any earlier Extended Commitments) subject to Extension Elections shall be
converted to Extended Commitments on a pro rata basis based on the amount of
Commitments (and any earlier Extended Commitments) included in each such
Extension Election or as may be otherwise agreed to in the applicable Extension
Amendment. Notwithstanding the conversion of any Existing Commitment into an
Extended Commitment, such Extended Commitment shall be treated identically to
all Existing Commitments of the Specified Existing Commitment Class for purposes
of the obligations of a Lender in respect of Letters of Credit under
Section 2.06 and Swingline Loans under Section 2.05, except that the applicable
Extension Amendment may provide that the Maturity Date for Swingline Loans
and/or the last day for issuing Letters of Credit may be

 

61

--------------------------------------------------------------------------------


 

extended and the related obligations to make Swingline Loans and issue Letters
of Credit may be continued (pursuant to mechanics to be specified in the
applicable Extension Amendment) so long as the applicable Swingline Lender
and/or the applicable Issuing Bank, as applicable, have consented to such
extensions (it being understood that notwithstanding anything to the contrary
set forth in Section 9.02, no consent of any other Lender shall be required in
connection with any such extension). Any Lender that elects in its sole
discretion not to become an Extending Lender shall cease to be a Lender
hereunder and shall no longer have any Commitments, other obligations or rights
(other than such Lender’s rights to indemnification under the Loan Documents
which shall continue to remain in effect after such time as set forth in this
Agreement) hereunder, in each case as of the applicable Maturity Date, so long
as each such Lender has received payment in full in respect of its Applicable
Percentage of all outstanding Obligations that are then due and owing as of such
applicable Maturity Date.

 

(b)                                 Extended Commitments shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which,
notwithstanding anything to the contrary set forth in Section 9.02, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments established thereby) executed by the Loan Parties,
the Administrative Agent and the Extending Lenders. It is understood and agreed
that each Lender hereunder has consented, and shall at the effective time
thereof be deemed to consent to each amendment to this Agreement and the other
Loan Documents authorized by this Section 2.10 and the arrangements described
above in connection therewith. No Extension Amendment shall provide for any
tranche of Extended Commitments in an aggregate principal amount that is less
than $500,000,000. Notwithstanding anything to the contrary in this
Section 2.10(c) and without limiting the generality or applicability of
Section 9.04 to any Section 2.10 Additional Amendments (as defined below), any
Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.10 Additional Amendment”) to this Agreement
and the other Loan Documents;provided that such Section 2.10 Additional
Amendments are within the requirements of Section 2.10(a) and do not become
effective prior to the time that such Section 2.10 Additional Amendments have
been consented to (including, without limitation, pursuant to consents
applicable to holders of any Extended Loans provided for in any Extension
Amendment) by such of the Lenders, Loan Parties and other parties (if any) as
may be required in order for such Section 2.10 Additional Amendments to become
effective in accordance with Section 9.04.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, (i) on any date on which any Class of Existing
Commitments is converted to extend the related scheduled maturity date(s) in
accordance with paragraph Section 2.10 above (an “Extension Date”), in the case
of the Existing Commitments of each Extending Lender under any Specified
Existing Commitment Class, the aggregate principal amount of such Existing
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Commitments so converted by such Lender on such
date, and such Extended Commitments shall be established as a separate Class of
revolving credit commitments from the Specified Existing Commitment Class and
from any other Existing Commitments (together with any other Extended
Commitments so established on such date) and (ii) if, on any Extension Date, any
Existing Loans of any Extending Lender are outstanding under the Specified
Existing Commitment Class, such Existing Loans (and any related participations)
shall be deemed to be allocated as Extended Loans

 

62

--------------------------------------------------------------------------------


 

(and related participations) in the same proportion as such Extending Lender’s
Specified Existing Commitments to Extended Commitments.

 

(d)                                 No exchange of Loans or Commitments pursuant
to any Extension Amendment in accordance with this Section 2.10 shall constitute
a voluntary or mandatory payment or prepayment for purposes of this Agreement.

 

Section 2.11                             Repayment; Evidence of Debt. (a) The
Borrowers hereby jointly and severally unconditionally promise to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan (other than Extended Loans) on the
Maturity Date, and each Extended Loan in respect of each Extension Series, on
the relevant maturity date for such Extension Series of Extended Commitments,
(ii) to the Administrative Agent the then unpaid amount of each Protective
Advance on the earlier of the Maturity Date and demand by the Administrative
Agent, and (iii) to the Administrative Agent the then unpaid principal amount of
each Overadvance on the earlier of the Maturity Date and the thirtieth (30th)
day after such Overadvance is made (unless such date is extended by the
Administrative Agent, in its sole discretion).

 

(b)                                 During any Cash Dominion Trigger Period, on
each Business Day, the Administrative Agent shall apply all funds credited to
the Collection Account on the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available)
first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including
Swingline Loans) and to cash collateralize outstanding LC Exposure.
Notwithstanding the foregoing, to the extent any funds credited to the
Collection Account constitute (i) Net Proceeds, the application of such Net
Proceeds shall be subject to Section 2.12(c) or (ii) Tax and Trust Funds that
have been deposited in an Excluded Account, the Administrative Agent shall remit
such amounts as directed by the Administrative Borrower in writing.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(e)                                  The Register and the corresponding entries
made in the accounts maintained pursuant to paragraph (c) or (d) of this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the joint and several obligation of the Borrowers to repay the
Loans in accordance with the terms of this Agreement.

 

63

--------------------------------------------------------------------------------


 

(f)                                   Any Lender may request that Loans made by
it be evidenced by a promissory note. In such event, the Borrowers shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form.

 

Section 2.12                             Prepayment of Loans.  (a) The Borrowers
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to prior notice in accordance with paragraph (f) of
this Section and, if applicable, payment of any break funding expenses under
Section 2.17.

 

(b)                                 Except for Overadvances permitted under
Section 2.05, in the event and on such occasion that the Aggregate Revolving
Exposure exceeds the lesser of (A) the Aggregate Revolving Commitment and
(B) the Borrowing Base, the Borrowers jointly and severally shall prepay the
Revolving Loans, LC Exposure and/or Swingline Loans in an aggregate amount equal
to such excess.

 

(c)                                  In the event and on each occasion that any
Net Proceeds are received by or on behalf of any Loan Party or any Restricted
Subsidiary in respect of any Prepayment Event, the Borrowers jointly and
severally shall, within five (5) Business Days after such Net Proceeds are
received by such Loan Party or such Restricted Subsidiary, prepay the
Obligations and cash collateralize the LC Exposure as set forth in
Section 2.12(e) below in an aggregate amount equal to 100% of such Net Proceeds,
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, if the Administrative Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Administrative Borrower to the effect that the Loan Parties intend to apply the
Net Proceeds from such event (or a portion thereof specified in such
certificate), within three hundred sixty-five (365) days after receipt of such
Net Proceeds, to acquire (or replace or rebuild or improve) real property,
equipment or other tangible assets to be used in the business of the Loan
Parties, and certifying that no Default has occurred and is continuing, then
either (i) so long as a Cash Dominion Trigger Period is not in effect, no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate or (ii) if a Cash Dominion Trigger Period
is in effect, then such Net Proceeds shall be applied by the Administrative
Agent to reduce the outstanding principal balance of the Revolving Loans
(without a permanent reduction of the Revolving Commitment); provided that to
the extent of any such Net Proceeds therefrom that have not been so applied by
the end of such three hundred sixty-five (365)-day period, a prepayment shall be
required at such time in an amount equal to such Net Proceeds that have not been
so applied.

 

(d)                                 Reserved.

 

(e)                                  All such amounts pursuant to
Section 2.12(c) shall be applied, first to prepay any Protective Advances and
Overadvances that may be outstanding, pro rata, second to prepay the Revolving
Loans (including Swingline Loans) without a corresponding reduction in the
Revolving Commitments and to cash collateralize outstanding LC Exposure. If the
precise amount of insurance or condemnation proceeds allocable to Collateral as
compared to Equipment, Fixtures and real property is not otherwise determined,
the allocation and application of those proceeds

 

64

--------------------------------------------------------------------------------


 

shall be determined by the Administrative Agent, in its Permitted Discretion, in
consultation with the Administrative Borrower.

 

(f)                                   The Administrative Borrower shall notify
the Administrative Agent (and, in the case of prepayment of a Swingline Loan,
the Swingline Lender) by telephone (confirmed by facsimile) or through
Electronic System, if arrangements for doing so have been approved by the
Administrative Agent, of any prepayment hereunder (i) not later than 11:00 a.m.,
Houston, Texas time, (A) in the case of prepayment of a Eurodollar Borrowing,
three (3) Business Days before the date of prepayment, or (B) in the case of
prepayment of an ABR Borrowing (other than a Swingline Loan), one (1) Business
Day before the date of prepayment and (ii) not later than 4:00 p.m., Houston,
Texas time, in the case of prepayment of a Swingline Loan, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (1) accrued interest to the extent required by Section 2.14 and
(2) break funding payments pursuant to Section 2.17. Notwithstanding the
foregoing, but except as provided in Section 2.09, the Borrowers may not prepay
Extended Loans of any Extension Series unless such prepayment is accompanied by
a pro rata repayment of Existing Loans of the Specified Existing Commitment
Class of the Existing Class from which such Extended Loans and Extended
Commitments were converted (or such Loans and Commitments of the Existing
Class have otherwise been repaid and terminated in full).

 

Section 2.13                             Fees. (a) The Borrowers jointly and
severally agree to pay to the Administrative Agent for the account of each
Lender (other than any Defaulting Lender in accordance with Section 2.21(a)) a
commitment fee, which shall accrue at the Applicable Rate on the average daily
amount of the Available Revolving Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which the
Revolving Commitments terminate. Accrued commitment fees shall be payable in
arrears on the first (1st) Business Day of each fiscal quarter and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of three hundred sixty (360) days and shall be payable for the
actual number of days elapsed (including the first (1st) day but excluding the
last day).

 

(b)                                 The Borrowers jointly and severally agree to
pay (i) to the Administrative Agent for the account of each Revolving Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC

 

65

--------------------------------------------------------------------------------


 

Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each fiscal quarter shall be payable on the first
(1st) Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within fifteen (15) Business Days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
three hundred sixty (360) days and shall be payable for the actual number of
days elapsed (including the first (1st) day but excluding the last day).

 

(c)                                  The Borrowers jointly and severally agree
to pay to the Administrative Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Borrowers and the
Administrative Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

 

Section 2.14                             Interest.

 

(a)                                 The Loans comprising ABR Borrowings shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Swingline Loans shall bear interest at the
REVLIBOR30 Rate plus the Applicable Rate.

 

(d)                                 Each Overadvance shall bear interest at the
Alternate Base Rate plus the Applicable Rate for Revolving Loans plus 2%.

 

(e)                                  Notwithstanding the foregoing, during the
occurrence and continuance of an Event of Default under clause (a), (b), (h) or
(i) of Article VII, if any principal of or interest on any Loan or any fee or
other amount payable by any Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the

 

66

--------------------------------------------------------------------------------


 

preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(f)                                   Accrued interest on each Loan (for ABR
Loans, accrued through the last day of the prior fiscal quarter) shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period or a Swingline Loan), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(g)                                  All interest hereunder shall be computed on
the basis of a year of three hundred sixty (360) days, except that interest
computed by reference to the Alternate Base Rate shall be computed on the basis
of a year of three hundred sixty-five (365) days (or three hundred sixty-six
(366) days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first (1st) day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate or
REVLIBOR30 Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

Section 2.15                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining (including, without
limitation, by means of an Interpolated Rate) the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for the applicable Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to the
Administrative Borrower and the Lenders through Electronic System as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Administrative Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be converted to an ABR Borrowing as on
the last day of the Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 

Section 2.16                             Increased Costs. (a) If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement against assets of,
deposits with or for the account of, or credit

 

67

--------------------------------------------------------------------------------


 

extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes paid or payable under Section 2.18, or (B) Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Administrative Agent, Lender or Issuing Bank of making or maintaining any
Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Administrative Agent, Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Administrative Agent, Lender or
Issuing Bank hereunder (whether of principal, interest or otherwise), then
within fifteen (15) Business Days of receipt of a certificate of the type
specified in clause (c) below, the Borrowers jointly and severally will pay to
such Administrative Agent, Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Administrative Agent,
Lender or Issuing Bank, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital or on the capital of such Lender’s or the Issuing
Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of, or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
within fifteen (15) Business Days of receipt of a certificate of the type
specified in clause (c) below, the Borrowers jointly and severally will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Administrative Borrower and shall be conclusive absent manifest error;
provided that such certificate from each such Lender or Issuing Bank shall
contain a certification to the Borrowers that such Lender or Issuing Bank is
generally requiring reimbursement for the relevant amounts from similarly
situated borrowers under comparable syndicated credit facilities. The Borrowers
jointly and severally shall pay such Lender or the Issuing Bank, as the case may
be, the

 

68

--------------------------------------------------------------------------------


 

amount shown as due on any such certificate within fifteen (15) Business Days
after receipt thereof.

 

(d)                                 Promptly after any Lender or any Issuing
Bank has determined that it will make a request for increased compensation
pursuant to this Section 2.15, such Lender or Issuing Bank shall notify the
Administrative Borrower thereof. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than two hundred seventy (270) days prior to the date
that such Lender or the Issuing Bank, as the case may be, notifies the
Administrative Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the two hundred
seventy (270)-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

Section 2.17                             Break Funding Payments. In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of any prepayment pursuant to Section 2.12), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Administrative Borrower
pursuant to Section 2.20 or 9.02(c), then, in any such event, the Borrowers
jointly and severally shall compensate each Lender for the loss, cost and
expense attributable to such event (excluding loss of margin). Such loss, cost
or expense to any Lender shall be deemed to be the amount reasonably determined
by such Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Eurodollar Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Eurodollar Loan but exclusive of the Applicable Margin relating thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth the calculation of any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Administrative Borrower and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

Section 2.18                             Withholding of Taxes; Gross-Up.

 

(a)                                 Payments Free of Taxes. Any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made without deduction or

 

69

--------------------------------------------------------------------------------


 

withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.18) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties.
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, Other Taxes.

 

(c)                                  Evidence of Payment. As soon as practicable
after any payment of Taxes by any Loan Party to a Governmental Authority
pursuant to this Section 2.18, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties. The
Loan Parties shall jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to such Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (e).

 

70

--------------------------------------------------------------------------------


 

(f)                                   Status of Lenders. (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Administrative
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Administrative Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Administrative
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Administrative Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Administrative Borrower or the
Administrative Agent as will enable the Administrative Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that any Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Administrative Borrower and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Administrative Borrower or
the Administrative Agent), an executed IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Administrative Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Administrative Borrower or the Administrative Agent), whichever
of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, an executed IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 in the case of a Foreign Lender claiming
that its extension of credit will generate U.S. effectively connected income, an
executed IRS Form W-8ECI;

 

71

--------------------------------------------------------------------------------


 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable; or

 

(4)                                 to the extent a Foreign Lender is not the
Beneficial Owner, an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Administrative Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Administrative Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Administrative Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Administrative Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

72

--------------------------------------------------------------------------------


 

(g)                                  Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.18 (including by the payment of additional amounts pursuant to this
Section 2.18), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.18 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival. Each party’s obligations under
this Section 2.18 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     Defined Terms. For purposes of this
Section 2.18, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

Section 2.19                             Payments Generally; Allocation of
Proceeds; Sharing of Set-offs. (a) Each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under
Section 2.16, 2.17 or 2.18, or otherwise) prior to 2:00 p.m., Houston, Texas
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 10
South Dearborn Street, Floor L2, Chicago, Illinois, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.16, 2.17, 2.18 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. All payments
hereunder shall be made in dollars.

 

(b)                                 Any proceeds of Collateral received by the
Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Administrative Borrower), (B) a

 

73

--------------------------------------------------------------------------------


 

mandatory prepayment (which shall be applied in accordance with Section 2.12) or
(C) amounts to be applied from the Collection Account during a Cash Dominion
Trigger Period (which shall be applied in accordance with Section 2.11(b)) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the Administrative Agent and the Issuing Bank from
the Borrowers (other than in connection with Banking Services Obligations or
Swap Agreement Obligations), second, to pay any fees or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services Obligations or Swap Agreement Obligations), third, to pay
interest due in respect of the Overadvances and Protective Advances, fourth, to
pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest then due and payable on the Loans (other than the Overadvances and
Protective Advances) ratably, sixth, to prepay principal on the Loans (other
than the Overadvances and Protective Advances), unreimbursed LC Disbursements
and any amounts owing with respect to Swap Agreement Obligations in effect on
the Effective Date and set forth on Schedule 1.01 and Swap Agreement Obligations
for which the Administrative Agent has received notice from the Administrative
Borrower in accordance with Section 5.01(c)(v) or Section 5.01(j) or from the
applicable Loan Party’s counterparty to such Swap Agreement in accordance with
Section 2.23, seventh, to pay an amount to the Administrative Agent equal to
103% of the aggregate LC Exposure, to be held as cash collateral for such
Obligations, eighth, to pay any amounts owing with respect to Banking Services
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.23 and any amounts owing with respect
to Swap Agreement Obligations which were not paid pursuant to the foregoing
clause sixth, and ninth, to the payment of any other Secured Obligation.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Administrative Borrower, or unless an Event of Default is in existence, neither
the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan of a Class, except (a) on the expiration date of
the Interest Period applicable thereto or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and an Event
of Default has occurred and is continuing (and, in any such event, the Borrowers
shall pay the break funding payment required in accordance with Section 2.17).
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

 

(c)                                  At the written election and authorization
of the Administrative Borrower, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Administrative Borrower pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower (other than an Excluded Account) maintained with the Administrative
Agent. Notwithstanding the foregoing, each Borrower hereby irrevocably
authorizes (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective

 

74

--------------------------------------------------------------------------------


 

Advance if it is to reimburse costs, fees and expenses as described in
Section 9.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and (ii) the
Administrative Agent to charge any deposit account of such Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents;
provided, that the Administrative Agent agrees not to exercise any of the
foregoing rights until the occurrence and during the continuance of an Event of
Default.

 

(d)                                 If, except as otherwise expressly provided
herein, any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by all such Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to any Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Administrative Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it hereunder, then the Administrative Agent may,
in its discretion (notwithstanding any contrary

 

75

--------------------------------------------------------------------------------


 

provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations hereunder until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender hereunder. Application of amounts pursuant to (i) and (ii) above shall be
made in any order determined by the Administrative Agent in its discretion.

 

(g)                                  The Administrative Agent may from time to
time provide the Borrowers with account statements or invoices with respect to
any of the Secured Obligations (the “Statements”). The Administrative Agent is
under no duty or obligation to provide Statements, which, if provided, will be
solely for the Borrowers’ convenience. Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Secured Obligations. If the Borrowers pay the full amount
indicated on a Statement on or before the due date indicated on such Statement,
the Borrowers shall not be in default of payment with respect to the billing
period indicated on such Statement; provided, that acceptance by the
Administrative Agent, on behalf of the Lenders, of any payment that is less than
the total amount actually due at that time (including but not limited to any
past due amounts) shall not constitute a waiver of the Administrative Agent’s or
the Lenders’ right to receive payment in full at another time.

 

Section 2.20                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.16, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.18, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 or 2.18, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby jointly and severally
agree to pay all reasonable and documented out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.16, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.18, or if any Lender becomes a Defaulting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.16 or 2.18) and obligations under this
Agreement and other Loan Documents to an assignee in accordance with
Section 9.04 that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 9.04, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and

 

76

--------------------------------------------------------------------------------


 

participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply. Each party hereto agrees that an assignment required pursuant to this
Section may be effected pursuant to an Assignment and Assumption executed by the
Borrowers, the Administrative Agent and the assignee and that the affected
Lender required to make such assignment need not be a party thereto.

 

Section 2.21                             Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Commitment of such Defaulting Lender pursuant to
Section 2.13(a) and the Borrowers shall be entitled to retain the same unless
such Commitments are reallocated as provided herein;

 

(b)                                 such Defaulting Lender shall not have the
right to vote on any issue on which voting is required (other than to the extent
expressly provided in Section 9.02(b)) and the Commitment and Revolving Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 9.02)
or under any other Loan Document; provided, that, except as otherwise provided
in Section 9.02, this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Exposure to
exceed its Revolving Commitment;

 

(ii)                                  if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrowers shall
within three (3) Business Days following notice by the Administrative Agent
(x) first, prepay such Swingline Exposure and (y) second, cash collateralize,
for the benefit of the Issuing Bank, the Borrowers’ obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

 

77

--------------------------------------------------------------------------------


 

(iii)                               if the Borrowers cash collateralize any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.13(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Sections 2.13(a) and 2.13(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all letter of credit fees
payable under Section 2.13(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, such Defaulting Lender’s then outstanding LC Exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.21(c), and
Swingline Exposure related to any such newly made Swingline Loan or LC Exposure
related to any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and
such Defaulting Lender shall not participate therein).

 

In the event that each of the Administrative Agent, the Administrative Borrower,
the Swingline Lender and the Issuing Bank agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
the date of such readjustment such Lender shall purchase at par such of the
Loans of the other Lenders (other than Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage. Notwithstanding the fact
that any Defaulting Lender has adequately remedied all matters that caused such
Lender to become a Defaulting Lender, (x) no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender and (y) except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from “Defaulting Lender” to “Lender” will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

Section 2.22                             Returned Payments. If after receipt of
any payment which is applied to the payment of all or any part of the
Obligations (including a payment effected through exercise of a right of
setoff), the Administrative Agent or any Lender is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason (including pursuant to

 

78

--------------------------------------------------------------------------------


 

any settlement entered into by the Administrative Agent or such Lender in its
discretion), then the Obligations or part thereof intended to be satisfied shall
be revived and continued and this Agreement shall continue in full force as if
such payment or proceeds had not been received by the Administrative Agent or
such Lender. The provisions of this Section 2.22 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.22 shall survive the termination
of this Agreement.

 

Section 2.23                             Banking Services and Swap Agreements.
Each Lender or Affiliate thereof providing Banking Services for, or having Swap
Agreements with, any Loan Party or any Subsidiary of a Loan Party shall deliver
to the Administrative Agent, not later than ten (10) Business Days after
entering into such Banking Services or Swap Agreements, written notice setting
forth the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes) and the aggregate amount of
all Banking Services Obligations and Swap Agreement Obligations of such Loan
Party or Subsidiary thereof to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent); provided, that the failure to provide such
notice by such Person shall not be deemed to be a breach hereunder. In addition,
each such Lender or Affiliate thereof shall deliver to the Administrative Agent,
upon a request therefor, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Agreement Obligations. The
delivery of the notices required by this Section 2.23 or by the Administrative
Borrower pursuant to Section 5.01(c)(v) or Section 5.01(j) to the Administrative
Agent shall be used in determining which tier of the waterfall, contained in
Section 2.19(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.

 

Section 2.24                             Administrative Borrower.

 

(a)                                 Each Borrower hereby appoints ASLP as its
contractual representative and agent for all purposes under the Loan Documents
(in such capacity, the “Administrative Borrower”), and irrevocably authorizes
the Administrative Borrower to act as its contractual representative with the
rights and duties set forth herein, including, without limitation, (a) requests
for and receipt of Loans and Letters of Credit, (b) designation of interest
rates, (c) delivery or receipt of communications and/or notices, (d) execution
and delivery of Borrowing Base Certificates, compliance certificates, any other
Borrower Materials and any other financial information, reports, certificates
and other materials, (e) payment of Obligations, (f) requests for waivers,
amendments or other accommodations, (g) actions under the Loan Documents
(including in respect of ensuring compliance with covenants), and (h) all other
dealings with the Administrative Agent, the Issuing Bank or any Lender. Each
Borrower agrees that any action taken by the Administrative Borrower or the
Borrowers in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Administrative Borrower of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers. The
Administrative Borrower hereby accepts such appointment and agrees to act as
such contractual representative upon the express conditions contained in this
Section 2.24. Additionally, the Borrowers hereby appoint the Administrative
Borrower as their agent to receive all of the proceeds of the Loans in the
Funding Account.

 

79

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent and the Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by the
Administrative Borrower on behalf of any Borrower. The Administrative Agent and
the Lenders may give any notice to or communication with a Borrower hereunder to
the Administrative Borrower on behalf of such Borrower. Each of the
Administrative Agent, the Issuing Bank and the Lenders shall have the right, in
its discretion, to deal exclusively with the Administrative Borrower for all
purposes under the Loan Documents. Each Borrower agrees that any notice,
election, communication, delivery, representation, agreement, action, omission
or undertaking by the Administrative Borrower shall be binding upon and
enforceable against such Borrower.  The Administrative Agent and the Lenders,
and their respective officers, directors, agents or employees, shall not be
liable to the Administrative Borrower or any Borrower for any action taken or
omitted to be taken by the Administrative Borrower or the Borrowers pursuant to
this Section 2.24.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders that:

 

Section 3.01                             Organization; Powers. Each Loan Party
and each Restricted Subsidiary is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business, and is in good standing, in every jurisdiction where
failure to so qualify would reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.02                             Authorization; Enforceability. The
Transactions are within each Loan Party’s organizational powers and have been
duly authorized by all necessary organizational actions and, if required,
actions by equity holders of such Loan Party. Each Loan Document to which each
Loan Party is a party has been duly executed and delivered by such Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 3.03                             Governmental Approvals; No Conflicts.
The Transactions (a) do not require any consent or approval of, registration or
filing with, any Governmental Authority, except such as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Restricted Subsidiary,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon any Loan Party or any Restricted
Subsidiary or the assets of any Loan Party or any Restricted Subsidiary (other
than any indenture, agreement or instrument the violation of which could not
reasonably be expected to be materially adverse to any Secured Party) and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any Restricted Subsidiary, except Liens created pursuant to
the Loan Documents, except, in the case of clauses (a) and (b) above, where

 

80

--------------------------------------------------------------------------------


 

the failure to do so, individually or in the aggregate, could not be reasonably
expected to result in a Material Adverse Effect.

 

Section 3.04                             Financial Condition; No Material
Adverse Change. (a) Archrock Partners Operating has heretofore furnished to the
Lenders the consolidated balance sheet and statements of income, stockholders
equity and cash flows of APLP and its consolidated Subsidiaries as of and for
the fiscal year ended December 31, 2016 reported on by Deloitte & Touche LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of APLP and its consolidated Restricted Subsidiaries as of such dates and
for such periods in accordance with GAAP.

 

(b)                                 No event, change or condition has occurred
that has had, or could reasonably be expected to have, a Material Adverse
Effect, since December 31, 2016.

 

Section 3.05                             Properties.  (a) As of the date of this
Agreement, Schedule 3.05 sets forth the address of each parcel of real property
that is owned or leased by any Loan Party and is necessary for the conduct of
the business of such Loan Party. Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect except
as would not reasonably be expected to result in a Material Adverse Effect, and,
to the knowledge of such Loan Party, no default by any party to any such lease
or sublease exists which would reasonably be expected to result in a Material
Adverse Effect. Each of the Loan Parties and each of its Restricted Subsidiaries
has good and marketable title to all of its real and personal property
(i) except in cases where the failure to have said good and marketable title
would not reasonably be expected to result in a Material Adverse Effect and
(ii) free of all Liens, other than those permitted by Section 6.02.

 

(b)                                 Each Loan Party and each Restricted
Subsidiary owns, or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property necessary to its business as currently
conducted, except for such trademarks, tradenames, copyrights, patents and other
intellectual property, the failure of which to own or license would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. A correct and complete list of all pending or
registered trademarks, copyrights and patents as of the Effective Date is set
forth on Schedule 3.05, and to the knowledge of any Loan Party, the use thereof
by each Loan Party and each Restricted Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Restricted Subsidiary’s rights thereto are not subject to any licensing
agreement or similar arrangement, in each case, except where such infringement
agreement or arrangement, individually or in the aggregate, could not be
reasonably expected to result in a Material Adverse Effect.

 

Section 3.06                             Litigation and Environmental Matters.
Except for the Disclosed Matters, as of the Effective Date, (a) there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened in
writing against any Loan Party or any Restricted Subsidiary as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

81

--------------------------------------------------------------------------------


 

(b)                                 Except for the Disclosed Matters, (i) no
Loan Party or any Restricted Subsidiary has received written notice of any claim
with respect to any Environmental Liability or knows of any basis for any
Environmental Liability which remains unresolved, and excepting routine fees and
expected costs of compliance with Environmental Laws and (ii) except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Loan Party or
any Restricted Subsidiary (A) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (B) has become subject to any unresolved
Environmental Liability, (C) has received written notice of any claim with
respect to any Environmental Liability or (D) knows of any reasonable or
expected basis for any Environmental Liability.

 

(c)                                  Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in a Material Adverse Effect.

 

Section 3.07                             Compliance with Laws and Agreements; No
Default. Except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, each
Loan Party and each Restricted Subsidiary is (i) in compliance with all
Requirement of Law applicable to it or its property and (ii) is in material
compliance with all material indentures, agreements and other instruments
binding upon it or its property. No Default has occurred and is continuing.

 

Section 3.08                             Investment Company Status. No Loan
Party or any Restricted Subsidiary is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

Section 3.09                             Taxes. Each Loan Party and each
Restricted Subsidiary has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (i) Taxes that are being contested in
good faith by appropriate proceedings and for which such Loan Party or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves or (ii) where failure to file such Tax returns and pay such Taxes would
not reasonably be expected to result in a Material Adverse Effect. No tax liens
have been filed (except for Liens for current period taxes not yet due and
payable) and, to the knowledge of such Loan Party or Domestic Subsidiary, no
claims are being asserted with respect to any such Taxes which, in each case,
would result in a Material Adverse Effect.

 

Section 3.10                             ERISA. No ERISA Event or other event or
condition with respect to a Plan, Multiemployer Plan or retiree medical benefit
arrangement has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events or other events or conditions for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. (x) The amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA) under each Plan did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan by more than
$50,000,000 (in the aggregate together with all amounts under clause (y) of this
sentence) and (y) the amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA) of all underfunded Plans did not, as of the date
of the most recent financial statements reflecting such

 

82

--------------------------------------------------------------------------------


 

amounts, exceed by more than $50,000,000 (in the aggregate together with all
amounts under clause (x) of this sentence) the fair market value of the assets
of all such underfunded Plans.

 

Section 3.11                             Disclosure. None of the written
reports, financial statements, certificates or other information (other than
information of a general economic or industry specific nature) furnished by or
on behalf of any Loan Party or any Restricted Subsidiary to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document (as modified or supplemented by other information so
furnished, the “Written Information”), when taken as a whole with all other
Written Information, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time delivered and, if such
projected financial information was delivered prior to the Effective Date, as of
the Effective Date (it being understood that actual results may vary from the
projected financial information and that such variation may be material).

 

Section 3.12                             Material Agreements. No Loan Party or
any Restricted Subsidiary is in material default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any material agreement to which it is a party, which default would reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.13                             Solvency.  (a) Immediately after the
consummation of any Transaction, (i) the fair value of the assets of the Loan
Parties, taken as a whole, at a fair valuation, is not less than their debts and
liabilities, subordinated, contingent or otherwise, (ii) the present fair
saleable value of the property of the Loan Parties, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (iii) the Loan
Parties, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, and (iv) the Loan Parties, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

(b)                                 No Loan Party intends to, nor will permit
any Restricted Subsidiary to, and no Loan Party believes that it or any
Restricted Subsidiary will, incur debts beyond its ability to pay such debts as
they mature, taking into account the timing of and amounts of cash to be
received by it or any such Restricted Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Restricted Subsidiary.

 

Section 3.14                             Insurance. Schedule 3.14 sets forth, as
of the Effective Date, a description of all insurance maintained by or on behalf
of the Loan Parties and their Restricted Subsidiaries as of the Effective Date.
As of the Effective Date, all premiums in respect of such insurance have been
paid. Parent maintains or has maintained on its behalf, and has caused each
Restricted Subsidiary to maintain or to have maintained on its behalf, with
financially sound and reputable insurance companies, insurance on all their real
and personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are

 

83

--------------------------------------------------------------------------------


 

adequate and customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

Section 3.15                             Capitalization and Subsidiaries. As of
the Amendment No. 1 Effective Date, Schedule 3.15 sets forth (a) a correct and
complete list of the name and relationship to Parent of each Subsidiary, (b) a
true and complete listing of each class of Parent’s authorized Equity Interests,
and (c) the type of entity of Parent and each Subsidiary. All of the issued and
outstanding Equity Interests in any Subsidiary owned by any Loan Party have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.
Except as set forth on Schedule 3.15, as of the Amendment No. 1 Effective Date,
there are no outstanding commitments or other obligations of any Loan Party to
issue, and no options, warrants, or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any Loan
Party.

 

Section 3.16                             Security Interest in Collateral. The
provisions of this Agreement and the other Loan Documents create legal and valid
Liens on all of the Collateral in favor of the Administrative Agent, for the
benefit of the Secured Parties, and (a) when financing statements and other
filings in appropriate form are filed in the offices specified in the Security
Agreement and (b) upon the taking of possession or control by the Administrative
Agent of the Collateral described therein with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by the Security Agreement), such
Liens constitute perfected and continuing Liens on the Collateral (other than
such Collateral in which a Lien or a security interest cannot be perfected by
filing, possession or control under the Uniform Commercial Code as in effect at
the relevant time in the relevant jurisdiction), securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (i) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law, and (ii) Liens perfected only by
possession (including possession of any certificate of title), to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

 

Section 3.17                             Employment Matters. Except as would not
reasonably be expected to result in a Material Adverse Effect, (a) as of the
Effective Date, there are no strikes, lockouts or slowdowns against any Loan
Party or any Restricted Subsidiary pending or, to the knowledge of any Loan
Party, threatened, (b) the hours worked by and payments made to employees of the
Loan Parties and their Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters and (c) all payments due from any Loan
Party or any Restricted Subsidiary, or for which any claim may be made against
any Loan Party or any Restricted Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Loan Party or such Restricted Subsidiary.

 

Section 3.18                             Federal Reserve Regulations. No part of
the proceeds of any Loan or Letter of Credit has been used or will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

 

84

--------------------------------------------------------------------------------


 

Section 3.19                             Use of Proceeds. The proceeds of the
Loans have been used and will be used, whether directly or indirectly as set
forth in Section 5.08.

 

Section 3.20                             Anti-Corruption Laws and Sanctions.
Each Loan Party has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Loan Party, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and such Loan Party and its Subsidiaries and, to the
knowledge of such Loan Party, its officers, directors, employees and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) any Loan Party or any Subsidiary or (b) to the knowledge
of any such Loan Party or Subsidiary, any officer, director, employee or agent
of such Loan Party or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person.  No Borrowing or Letter of Credit, use of proceeds, Transaction or other
transaction contemplated by this Agreement or the other Loan Documents will
violate Anti-Corruption Laws or applicable Sanctions.

 

Section 3.21                             Common Enterprise. The successful
operation and condition of each of the Loan Parties is dependent on the
continued successful performance of the functions of the group of the Loan
Parties as a whole and the successful operation of each of the Loan Parties is
dependent on the successful performance and operation of each other Loan Party.
Each Loan Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, in furtherance of its direct and/or
indirect business interests, will be of direct and/or indirect benefit to such
Loan Party, and is in its best interest.

 

Section 3.22                             EEA Financial Institutions. No Loan
Party is an EEA Financial Institution.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.01                             Effective Date. The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)                                 Credit Agreement and Other Loan Documents.
The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement, (ii) either (A) a counterpart of each other Loan Document (other than
any Deposit Account Control Agreement, Securities Account Control Agreement or
Commodity Account Control Agreement) signed on behalf of each party thereto or
(B) written evidence satisfactory to the Administrative

 

85

--------------------------------------------------------------------------------


 

Agent (which may include facsimile or other electronic transmission of a signed
signature page thereof) that each such party has signed a counterpart of such
Loan Document and (iii) such other certificates, documents, instruments and
agreements as the Administrative Agent may reasonably request in connection with
the transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.11
payable to each such requesting Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and a customary written opinion of the Loan
Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank and
the Lenders, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(b)                                 Financial Statements and Projections. The
Lenders shall have received (i) audited consolidated financial statements of
APLP and its consolidated Subsidiaries for the 2015 and 2016 fiscal years,
(ii) unaudited interim consolidated financial statements of APLP and its
consolidated Subsidiaries for each fiscal quarter ended after the date of the
latest applicable financial statements delivered pursuant to clause (i) of this
paragraph and ended at least sixty (60) days prior to the Effective Date as to
which such financial statements are available, and (iii) satisfactory
projections through 2021 (which shall be prepared on a quarterly basis for each
fiscal quarter in calendar years 2017 and 2018 and on an annual basis
thereafter); provided that Archrock Partners Operating shall be deemed to have
furnished the information required by this clause (iii) if APLP shall have
timely made the same available on “EDGAR” (or any successor thereto) and/or on
its home page on the worldwide web (currently located at
http://www.archrock.com).

 

(c)                                  Closing Certificates; Certified Certificate
of Incorporation; Good Standing Certificates. The Administrative Agent shall
have received (i) a certificate of each Loan Party, dated the Effective Date and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its board of directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the officers of
such Loan Party authorized to sign the Loan Documents to which it is a party and
(C) contain copies of the certificate or articles of incorporation or
organization of each Loan Party certified by the relevant authority of the
jurisdiction of formation or organization of such Loan Party and a true and
correct copy of its by-laws or operating, management or partnership agreement,
or other similar organizational or governing documents, and (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization or the
substantive equivalent available in the jurisdiction of organization for each
Loan Party from the appropriate governmental officer in such jurisdiction.

 

(d)                                 No Default Certificate. The Administrative
Agent shall have received a certificate, signed by a Financial Officer of
Archrock Partners Operating and each other Loan Party, dated as of the Effective
Date (i) stating that no Default has occurred and is continuing and (ii) stating
that the representations and warranties contained in the Loan Documents are true
and correct in all material respects as of such date (without duplication of any
materiality qualifier contained therein) (except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
respects as of such earlier date).

 

86

--------------------------------------------------------------------------------


 

(e)                                  Fees. The Lenders and the Administrative
Agent shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable and documented
out-of-pocket fees and expenses of legal counsel), prior to the Effective Date.
All such amounts will be paid with proceeds of Loans made on the Effective Date
and will be reflected in the funding instructions given by Archrock Partners
Operating to the Administrative Agent on or before the Effective Date.

 

(f)                                   Lien Searches. The Administrative Agent
shall have received the results of a recent lien search in each jurisdiction
where the Loan Parties are organized and where the assets of the Loan Parties
are located, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Pay-Off Letter. The Administrative Agent
shall have received a reasonably satisfactory pay-off letter with respect to the
Indebtedness under the Existing Facility, confirming that all Liens upon any of
the property of the Loan Parties constituting Collateral will be terminated
substantially simultaneously with such payment and all letters of credit issued
or Guaranteed as part of such Indebtedness shall have been cash collateralized
or supported by a Letter of Credit.

 

(h)                                 Funding Account. The Administrative Agent
shall have received a notice setting forth the deposit account of Archrock
Partners Operating to which the Administrative Agent is authorized by Archrock
Partners Operating to transfer the proceeds of any Borrowings requested or
authorized pursuant to this Agreement.

 

(i)                                     Customer List. The Administrative Agent
shall have received a true and complete customer list for Archrock Partners
Operating and the Subsidiary Guarantors, which list shall state the customer’s
name, mailing address and phone number.

 

(j)                                    Solvency. The Administrative Agent shall
have received a solvency certificate signed by a Financial Officer of APLP,
dated the Effective Date.

 

(k)                                 Borrowing Base Certificate. The
Administrative Agent shall have received a Borrowing Base Certificate which
calculates the Borrowing Base as of the end of the most recently ended month for
which at least twenty (20) Business Days have passed since the last calendar day
of such month.

 

(l)                                     Closing Availability. After giving
effect to all Borrowings to be made on the Effective Date, the issuance of any
Letters of Credit on the Effective Date and the payment of all fees and expenses
due hereunder, Availability shall not be less than $150,000,000.

 

(m)                             Pledged Equity Interests; Stock Powers; Pledged
Notes. The Administrative Agent shall have received (i) the certificates
representing the Equity Interests pledged pursuant to the Security Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

87

--------------------------------------------------------------------------------


 

(n)                                 Filings, Registrations and Recordings. Each
document (including any UCC financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

 

(o)                                 Insurance. The Administrative Agent shall
have received evidence of insurance coverage in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of Section 5.10 hereof and Section 4.12 of the Security
Agreement.

 

(p)                                 Letter of Credit Application. If a Letter of
Credit is requested to be issued on the Effective Date, the Administrative Agent
shall have received a properly completed letter of credit application (whether
standalone or pursuant to a master agreement, as applicable). Archrock Partners
Operating shall have executed the Issuing Bank’s master agreement for the
issuance of commercial Letters of Credit.

 

(q)                                 Tax Withholding. The Administrative Agent
shall have received a properly completed and signed IRS Form W-8 or W-9, as
applicable, for each Loan Party.

 

(r)                                    Field Examination. The Administrative
Agent or its designee shall have conducted a field examination of Archrock
Partners Operating’s and the Subsidiary Guarantors’ Accounts, Inventory,
Equipment and related working capital matters and of Archrock Partners
Operating’s related data processing and other systems, the results of which
shall be satisfactory to the Administrative Agent in its reasonable discretion.

 

(s)                                   Legal Due Diligence. The Administrative
Agent and its counsel shall have completed all legal due diligence, the results
of which shall be satisfactory to Administrative Agent in its reasonable
discretion.

 

(t)                                    Appraisal(s). The Administrative Agent
shall have received an appraisal of Archrock Partners Operating’s and the
Subsidiary Guarantors’ Compression Units from one or more firms reasonably
satisfactory to the Administrative Agent, which appraisal shall be satisfactory
to the Administrative Agent in its reasonable discretion.

 

(u)                                 USA PATRIOT Act, Etc. To the extent
requested by the Administrative Agent not less than five (5) Business Days prior
to the Effective Date, the Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.

 

(v)                                 Approvals. Any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
and other third parties necessary to be obtained in connection with the Loan
Documents shall have been obtained and shall be in full force and effect.

 

88

--------------------------------------------------------------------------------


 

(w)                               Material Adverse Effect. No event, change or
condition shall have occurred since December 31, 2016 that has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

(x)                                 Other Documents. The Administrative Agent
shall have received such other documents as the Administrative Agent, the
Issuing Bank, any Lender or their respective counsel may have reasonably
requested.

 

The Administrative Agent shall notify Archrock Partners Operating, the Lenders
and the Issuing Bank of the Effective Date, and such notice shall be conclusive
and binding. Notwithstanding the foregoing, the obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 9.02) on or before April 28, 2017 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time). For the purpose of determining satisfaction with the conditions
specified in this Section 4.01, each Lender that has signed and delivered this
Agreement shall be deemed to have accepted, and to be satisfied with, each
document or other matter required under this Section 4.01 unless the
Administrative Agent shall have received written notice from such Lender prior
to the Effective Date specifying its objection thereto.

 

Section 4.02                             Each Credit Event. The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)                                 The representations and warranties of the
Loan Parties set forth in the Loan Documents (including, for the avoidance of
doubt, the representations and warranties set forth in Section 3.13) shall be
true and correct in all material respects with the same effect as though made on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date, and that any representation or warranty which is
subject to any materiality qualifier shall be required to be true and correct in
all respects).

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, (i) no Default shall have occurred and be
continuing, and (ii) no Protective Advance shall be outstanding.

 

(c)                                  After giving effect to any Borrowing or the
issuance, amendment, renewal or extension of any Letter of Credit, Availability
shall not be less than zero.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section.

 

89

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the other Loan Parties, with the
Lenders that:

 

Section 5.01                             Financial Statements; Borrowing Base
and Other Information. The Administrative Borrower will furnish to the
Administrative Agent:

 

(a)                                 within ninety (90) days after the end of
each fiscal year of Parent, the audited consolidated balance sheet of Parent and
its consolidated Subsidiaries and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern”, or like qualification, commentary or
exception other than solely with respect to an upcoming maturity date of
Indebtedness or a potential inability to satisfy a financial covenant, and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Parent
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied (except as set forth therein); provided that the
Administrative Borrower shall be deemed to have furnished the information
required by this clause (a) if Parent shall have timely made the same available
on “EDGAR” (or any successor thereto) and/or on its home page on the worldwide
web (currently located at http://www.archrock.com);

 

(b)                                 within sixty (60) days after the end of each
of the first three (3) fiscal quarters of each fiscal year of Parent, the
consolidated balance sheet of Parent and its consolidated Subsidiaries and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the Administrative
Borrower shall be deemed to have furnished the information required by this
clause (b) if Parent shall have timely made the same available on “EDGAR” (or
any successor thereto) and/or on its home page on the worldwide web (currently
located at http://www.archrock.com);

 

(c)                                  within ten (10) Business Days of any
delivery or deemed delivery of financial statements under clause (a) or
(b) above (but in any case no later than (x) ninety (90) days after the end of
each fiscal year of Parent in the case of the financial statements required to
be delivered pursuant to clause (a) above or (y) sixty (60) days after the end
of each of the first three (3) fiscal quarters of each fiscal year of Parent in
the case of the financial statements required to be delivered pursuant to clause
(b) above), a certificate of a Financial Officer of Parent in substantially the
form of Exhibit C (i) certifying, in the case of the financial statements
delivered under clause (b), as presenting fairly in all material respects the
financial condition and results of operations of Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as set forth therein), subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default then exists and, if

 

90

--------------------------------------------------------------------------------


 

a Default then exists, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12, (iv) unless
disclosed in the financial statements accompanying such certificate, stating
whether any change in GAAP or in the application thereof that impacts such
financial statements has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect on such financial statements, (v) setting forth, in form
and substance satisfactory to the Administrative Agent, as of the date of such
certificate a true and complete list of all Swap Agreements (including commodity
price swap agreements, forward agreements or contracts of sale which provide for
prepayment for deferred shipment or delivery of oil, gas or other commodities)
to which any Loan Party or any of its Restricted Subsidiaries is a party, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value therefor,
any new credit support agreements relating thereto not listed in Schedule 1.01,
any margin required or supplied under any credit support document, and the
counterparty to each such agreement, (vi) at any time that any of the
consolidated Subsidiaries of Parent are not consolidated Restricted
Subsidiaries, setting forth consolidating information that summarizes in
reasonable detail the differences between the information relating to Parent and
its consolidated Restricted Subsidiaries, on the one hand, and all consolidated
Unrestricted Subsidiaries, on the other hand, which consolidating information
shall be certified by a Financial Officer of Parent as having been fairly
presented in all material respects and (vii) setting forth a description of any
options, warrants, calls or commitments of any character whatsoever (if any)
which exist as of the date of such certificate relating to the Pledged
Collateral (as defined in the Security Agreement) or obligate the issuer of any
Equity Interest included in the Pledged Collateral to issue additional Equity
Interests;

 

(d)                                 within twenty (20) Business Days after the
end of each calendar month or, at any time that Availability is less than the
Threshold Amount, on or prior to (3) Business Days after the end of each
calendar week, and at such other times as may be necessary to re-determine
Availability or as may be requested by the Administrative Borrower, as of the
period then ended, a Borrowing Base Certificate and supporting information in
connection therewith, together with any additional reports with respect to the
Borrowing Base as the Administrative Agent may reasonably request;

 

(e)                                  within ninety (90) days after the end of
each fiscal year of Parent, a consolidated budget for Parent and its
consolidated Restricted Subsidiaries consisting of a projected consolidated
income statement of Parent and its consolidated Restricted Subsidiaries and the
related capital budget for the upcoming fiscal year, in form reasonably
satisfactory to the Administrative Agent;

 

(f)                                   within twenty (20) Business Days of the
end of each calendar month, or, at any time that Availability is less than the
Threshold Amount, on or prior to (3) Business Days after the end of each
calendar week, as of the period then ended (all delivered electronically in a
text formatted file reasonably acceptable to the Administrative Agent):

 

(i)                                     a detailed aging of the Borrowing Base
Parties’ Accounts, including all invoices aged by due date;

 

91

--------------------------------------------------------------------------------


 

(ii)                                  a schedule detailing the Borrowing Base
Parties’ Inventory and Compression Units, in form reasonably satisfactory to the
Administrative Agent, at net book value; and

 

(iii)                               a worksheet of calculations prepared by the
Administrative Borrower to determine Eligible Accounts, Eligible Inventory,
Eligible Compression Units and Eligible New Compression Units, such worksheets
detailing the Accounts, Inventory and Compression Units excluded from Eligible
Accounts, Eligible Inventory, Eligible Compression Units and Eligible New
Compression Units;

 

(g)                                  within twenty (20) Business Days of the end
of each calendar month and, during a Cash Dominion Trigger Period, at such other
times as may be requested by the Administrative Agent, as of the month then
ended, a schedule and aging of the Borrowing Base Parties’ accounts payable;

 

(h)                                 promptly upon the Administrative Agent’s
reasonable request:

 

(i)                                     a schedule detailing the balance of all
intercompany accounts of the Loan Parties;

 

(ii)                                  an updated customer list for the Borrowing
Base Parties, which list shall state the customer’s name, mailing address and
phone number, delivered electronically in a text formatted file reasonably
acceptable to the Administrative Agent; and

 

(iii)                               a certificate of good standing or the
substantive equivalent available in the jurisdiction of incorporation, formation
or organization for each Loan Party from the appropriate governmental officer in
such jurisdiction;

 

(i)                                     promptly after the same become publicly
available, but in any event within fifteen (15) days following the date the same
are required to be filed with the SEC, copies of all periodic and other reports,
proxy statements and other materials filed by any Loan Party or any Restricted
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC, or with any national securities exchange, or
distributed by Parent to its shareholders generally, as the case may be;
provided that the Administrative Borrower shall be deemed to have furnished the
information required by this clause (i) if Parent shall have timely made the
same available on “EDGAR” (or any successor thereto) and/or on its home page on
the worldwide web (currently located at http://www.archrock.com);

 

(j)                                    not later than ten (10) Business Days
after entering into (i) any Swap Agreements with any Lender or any Affiliate
thereof, written notice setting forth the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes)
and (ii) any new Banking Services Obligation, a summary description of such new
Banking Services Obligation; and

 

(k)                                 promptly following any reasonable request
therefor, such other information regarding the operations, material changes in
ownership of Equity Interests, business affairs, and financial condition of any
Loan Party or any Restricted Subsidiary, as the Administrative Agent may
reasonably request from time to time; provided, however, that none of Parent,
the Borrowers

 

92

--------------------------------------------------------------------------------


 

nor any Restricted Subsidiary shall be required to disclose or provide any
information (i) that constitutes non-financial trade secrets or non-financial
proprietary information of Parent, any Borrower or any of their respective
subsidiaries or any of their respective customers and/or suppliers, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or any of
their respective representatives) is prohibited by any applicable Requirement of
Law, (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product or (iv) in respect of which Parent, any
Borrower or any Restricted Subsidiary owes confidentiality obligations to any
third party; provided further that the delivery of any certification or
information shall not constitute a condition precedent to any transaction
otherwise permitted hereunder unless such certification or delivery of
information is explicitly stated herein as such a condition precedent.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders may be “public
side” Lenders (i.e., Lenders that have personnel that do not wish to receive
material non-public information with respect to Parent, the Borrowers, or their
respective subsidiaries (“MNPI”) (each, a “Public Lender”)). The Borrowers
hereby agree that they will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
by clearly and conspicuously marking the same as “PUBLIC”. By marking Borrower
Materials “PUBLIC,” the Borrowers shall be deemed to have authorized the
Administrative Agent and the Lenders to treat the Borrower Materials as not
containing any MNPI (although it may be sensitive and proprietary); provided
that to the extent the Borrower Materials constitute Confidential Information,
they shall be treated as set forth in Section 9.12. The Administrative Agent
shall treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

Section 5.02                             Notices of Material Events. Each Loan
Party will furnish to the Administrative Agent and each Lender prompt (but in
any event within any time period that may be specified below) written notice of
the following:

 

(a)                                 the existence of any Default;

 

(b)                                 receipt of any notice of any investigation
by a Governmental Authority or any litigation or proceeding commenced or
threatened against any Loan Party or any Restricted Subsidiary that (i) seeks
damages in excess of $50,000,000, (ii) seeks injunctive relief which would
reasonably be expected to result in a Material Adverse Effect, (iii) is asserted
or instituted against any Plan, its fiduciaries or its assets which reasonably
would be expected to result in a liability in excess of $50,000,000,
(iv) alleges criminal misconduct by any Loan Party or any Restricted Subsidiary,
(v) alleges the violation of, or seeks to impose remedies under, any
Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability in each case in excess of $50,000,000 or (vi) asserts
liability on the part of any Loan Party or any Restricted Subsidiary in excess
of $50,000,000 in respect of any tax, fee, assessment, or other governmental
charge;

 

(c)                                  any loss, damage, or destruction to the
Collateral in the amount of $50,000,000 or more, whether or not covered by
insurance;

 

93

--------------------------------------------------------------------------------


 

(d)                                 within ten (10) Business Days of receipt
thereof, any and all default notices received under or with respect to any
leased location or public warehouse where Collateral is located;

 

(e)                                  all material amendments to any Material
Indebtedness, together with a copy of each such amendment; provided that the
Administrative Borrower shall be deemed to have furnished the information
required by this clause (e) if Parent shall have timely made the same available
on “EDGAR” (or any successor thereto) and/or on its home page on the worldwide
web (currently located at http://www.archrock.com);

 

(f)                                   the occurrence of any ERISA Event or any
other event or condition with respect to a Plan, Multiemployer Plan or retiree
medical benefit arrangement that, alone or together with any other ERISA Events
or other events or conditions that have occurred, could reasonably be expected
to result in liability of Parent and its Restricted Subsidiaries in an aggregate
amount exceeding $50,000,000; and

 

(g)                                  any other development that results, or
could reasonably be expected to result, in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Administrative Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

Section 5.03                             Existence; Conduct of Business. Each
Loan Party will, and will cause each Restricted Subsidiary to, (a) do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, unless the failure to do so could not reasonably be expected to
result in a Material Adverse Effect provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03, and (b) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted, including any businesses similar, incidental,
complementary, ancillary or reasonably related thereto. Each Borrower shall
remain incorporated or organized under the laws of any state in the United
States or the District of Columbia.

 

Section 5.04                             Payment of Obligations. Each Loan Party
will, and will cause each Restricted Subsidiary to, pay its Taxes before the
same shall become delinquent or in default, except where (i) (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such Loan Party or Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, and (c) such liabilities
would not result in aggregate liabilities in excess of $50,000,000 and none of
the Collateral would become subject to forfeiture or loss as a result of the
contest or (ii) the nonpayment of any Tax could not reasonably be expected to
result in a Material Adverse Effect.

 

94

--------------------------------------------------------------------------------


 

Section 5.05                             Maintenance of Properties. Each Loan
Party will, and will cause each Restricted Subsidiary to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear and casualty and condemnation excepted.

 

Section 5.06                             Books and Records; Inspection Rights.
Each Loan Party will, and will cause each Restricted Subsidiary to, (a) keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
and (b) permit any representatives designated by the Administrative Agent
(including employees of the Administrative Agent or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice and reasonable coordination with and during normal
business hours, to visit and inspect its properties, to conduct at such Loan
Party’s premises field examinations of such Loan Party’s corporate, financial or
operating records, including examining and making extracts from its books and
records, environmental assessment reports and Phase I or Phase II studies, and
to discuss its business, finances and results of operations with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested (it being understood that a representative of the Borrowers
is allowed to be present in any discussions with officers, employees, agent,
advisors and independent accountants). Notwithstanding the preceding, the
Administrative Agent may only conduct (and the Loan Parties shall only be
responsible for the costs and expenses of) one (1) visit, inspection or field
examination during any 12-month period and one (1) additional visit, inspection
or field examination (for the total of two (2) such field examinations during
any 12-month period) at any time after Availability falls below $100,000,000.
Notwithstanding the foregoing, there shall be no limitation on the number or
frequency of visits, inspections or field examinations if a Specified Event of
Default has occurred and is continuing, and the Loan Parties shall be
responsible for the reasonable costs and expenses of any visit, inspection or
field examination conducted while a Specified Event of Default has occurred and
is continuing. Each Loan Party acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to such Loan Party’s assets for internal use by the
Administrative Agent and the Lenders.

 

Section 5.07                             Compliance with Laws and Material
Contractual Obligations. Each Loan Party will, and will cause each Restricted
Subsidiary to, (a) comply in all material respects with each Requirement of Law
applicable to it or its property (including without limitation Environmental
Laws) and (b) perform in all material respects its obligations under material
agreements to which it is a party, except, in the case of clauses (a) and
(b) above, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. Each Loan
Party will maintain in effect and enforce policies and procedures designed to
ensure compliance by such Loan Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

Section 5.08                             Use of Proceeds.

 

(a)                                 The proceeds of the Loans and the Letters of
Credit will be used only (i) to refinance existing Indebtedness of the Loan
Parties, (ii) to pay fees and expenses in connection with the foregoing and this
Agreement, (iii) to finance the working capital needs and for general corporate
purposes of Parent and its Restricted Subsidiaries in the ordinary course of
business,

 

95

--------------------------------------------------------------------------------


 

including Capital Expenditures, and (iv) for any other purpose not prohibited by
this Agreement. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U
and X. Letters of Credit will be issued only to support obligations of Parent
and the Restricted Subsidiaries (including the Borrowers).

 

(b)                                 No Borrower will request any Borrowing or
Letter of Credit, and neither Parent nor any Borrower shall use, and Parent
shall procure that its Subsidiaries shall not use, the proceeds of any Borrowing
or Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (ii) for the purpose of
funding or financing any business or transaction of, or with, any Sanctioned
Person, or in any Sanctioned Country, to the extent that such businesses or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or the European Union.

 

Section 5.09                             Accuracy of Information. The Loan
Parties will ensure that any written reports, financial statements, certificates
or other information (other than information of a general economic or industry
specific nature) furnished by or on behalf of any Loan Party or any Restricted
Subsidiary to the Administrative Agent or any Lender in connection with this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished), when taken as a whole with all other such written
reports, financial statements, certificates or other information (other than
information of a general economic or industry specific nature), contain no
material misstatement of fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Loan Parties will only ensure that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time delivered (it being understood that actual results may vary from the
projected financial information and that such variation may be material).

 

Section 5.10                             Insurance. Each Loan Party will, and
will cause each Restricted Subsidiary to, maintain with financially sound and
reputable carriers insurance in at least such amounts and against at least such
risks (but including in any event public liability) as are usually insured
against in the same general area by companies engaged in the same or a similar
business for the assets and operations of Parent, each Borrower and each
Restricted Subsidiary. The Administrative Borrower will furnish to the Lenders,
upon request of the Administrative Agent, information in reasonable detail as to
the insurance so maintained.

 

Section 5.11                             Casualty and Condemnation. The
Administrative Borrower will (a) furnish to the Administrative Agent and the
Lenders prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) ensure that the Net Proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement and the
Collateral Documents.

 

96

--------------------------------------------------------------------------------


 

Section 5.12                             Appraisals. At any time that the
Administrative Agent requests (which, subject to the immediately following
sentence, it shall not be permitted to do more than once per calendar year), the
Administrative Borrower will provide, or cause to be provided, to the
Administrative Agent with appraisals or updates thereof of the Borrowing Base
Parties’ Inventory and Compression Units from an appraiser selected and engaged
by the Administrative Agent, and prepared on a basis reasonably satisfactory to
the Administrative Agent, such appraisals and updates to include, without
limitation, information required by any applicable Requirement of Law. The
Administrative Agent may only request (and the Loan Parties shall only be
responsible for the costs and expenses of) one (1) Inventory and Compression
Units appraisal during any 12-month period and one (1) additional Inventory and
Compression Units appraisal (for the total of two (2) such Inventory and
Compression Units appraisals during any 12-month period) conducted at any time
after Availability falls below $100,000,000. Notwithstanding the foregoing,
there shall be no limitation on the number or frequency of Inventory and
Compression Units appraisals conducted by such independent appraisal firm if a
Specified Event of Default has occurred and is continuing and Loan Parties shall
be responsible for the reasonable costs and expenses of all such appraisals
conducted while a Specified Event of Default has occurred and is continuing.

 

Section 5.13                             Deposit Accounts; Cash Management.

 

(a)                                 Each Loan Party and each Restricted
Subsidiary will maintain a Lender or, as of any date, any Person that was a
Lender during the three hundred sixty-five (365)-day period prior to such date,
as its principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity and other deposit accounts
for the conduct of its business.

 

(b)                                 All cash, checks or other similar payments
relating to or constituting payments made in respect of Receivables (as defined
in the Security Agreement) of the Loan Parties shall be deposited into a
Collateral Deposit Account (as defined in the Security Agreement) in accordance
with the terms and conditions of the Security Agreement and the other Loan
Documents.

 

Section 5.14                             Additional Collateral; Further
Assurances; Unrestricted Subsidiaries.

 

(a)                                 Upon the formation or acquisition of any
Significant Domestic Subsidiary, each Loan Party will cause each such
Significant Domestic Subsidiary within forty-five (45) days from its creation or
acquisition (or such longer time period as the Administrative Agent may agree in
its sole discretion) and subject to applicable Requirements of Law, to become a
Subsidiary Guarantor by executing a Joinder Agreement. Upon execution and
delivery thereof, each such Person (i) shall automatically become a Loan
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, in any property of such Loan Party which
constitutes Collateral. If as of the last day of any fiscal quarter, the
aggregate EBITDA of the Domestic Subsidiaries which are not Guarantors (the
“Excluded Subsidiaries”) exceeds 10% of the EBITDA of Parent and its Restricted
Subsidiaries, the Administrative Borrower shall, within ten (10) days of
delivery of the financial statements required to be delivered for such fiscal
period pursuant to Section 5.01(a) or

 

97

--------------------------------------------------------------------------------


 

5.01(b), as applicable, cause additional Subsidiaries to become Guarantors by
executing a Joinder Agreement to the extent necessary for the aggregate EBITDA
of the Excluded Subsidiaries to account for less than 10% of the EBITDA of
Parent and its Restricted Subsidiaries; provided, further, that EBITDA for all
purposes under this definition shall be calculated for the most recently ended
period of four (4) consecutive fiscal quarters.

 

(b)                                 Subject to and in accordance with the
limitations set forth in the Security Agreement, each Loan Party will cause the
issued and outstanding Equity Interests of each of its Restricted Subsidiaries
to be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, pursuant to the terms and conditions of the Loan Documents or
other security documents as the Administrative Agent shall reasonably request.

 

(c)                                  Without limiting the foregoing, but subject
to the limitation set forth herein and in the Security Agreement, each Loan
Party will, and will cause each Restricted Subsidiary to, execute and deliver,
or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents and such other
actions or deliveries of the type required by Section 4.01, as applicable),
which may be required by any Requirement of Law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and all at the expense of the Loan Parties.

 

(d)                                 Subject to the limitations set forth in the
Security Agreement, if any material assets are acquired by any Loan Party after
the Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Administrative Borrower will (i) promptly notify the
Administrative Agent thereof and, if requested by the Administrative Agent,
cause such assets to be subjected to a Lien securing the Secured Obligations and
(ii) take, and cause each applicable Loan Party to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.

 

(e)                                  The provisions of this Section 5.14 need
not be satisfied with respect to Excluded Assets (as defined in the Security
Agreement).

 

(f)                                   Unless designated as an Unrestricted
Subsidiary in accordance with this paragraph, each Subsidiary of Parent shall be
classified as a Restricted Subsidiary. The Administrative Borrower may designate
by written notification thereof to the Administrative Agent any Subsidiary
(other than any Borrower or any Significant Domestic Subsidiary under clause
(a), (b), (c) or (d) of the definition thereof) as an Unrestricted Subsidiary at
any time if (i) prior, and after giving effect, to such designation (including
after giving effect to the reclassification of any Investments in, Indebtedness
of, and/or Liens on the assets of, such Subsidiary), no Event of Default exists,
(ii) such designation is deemed to be an Investment in an Unrestricted
Subsidiary in an amount equal to the fair market value as of the date of such

 

98

--------------------------------------------------------------------------------


 

designation of the applicable Loan Party’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made at
the time of such designation under Section 6.04 and (iii) such Subsidiary is not
a guarantor of any Senior Notes or any other Indebtedness (other than of such
Unrestricted Subsidiary’s own Subsidiaries) in excess of $10,000,000.

 

(g)                                  If the Administrative Borrower desires to
designate any Subsidiary which is then an Unrestricted Subsidiary to be a
Restricted Subsidiary after the date hereof, the Administrative Borrower shall
cause such Person to comply with Section 5.14(c), at which time such Subsidiary
shall cease to be an “Unrestricted Subsidiary” and shall become a “Restricted
Subsidiary” for purposes of this Agreement and the other Loan Documents without
any amendment, modification or other supplement to any of the foregoing.

 

(h)                                 The Loan Parties will cause the management,
business and affairs of Parent and its Restricted Subsidiaries to be conducted
in such a manner (including, without limitation, by keeping separate books of
account, furnishing separate balance sheets and income statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof (to the
extent required hereunder) and by not permitting properties of Unrestricted
Subsidiaries to be commingled with those of the Loan Parties) so that each
Unrestricted Subsidiary that is a corporation will be treated as a corporate
entity separate and distinct from Parent and its Restricted Subsidiaries. The
Loan Parties will not permit any Unrestricted Subsidiary to hold any Equity
Interest in, or any Indebtedness of, Parent, any Borrower or any Restricted
Subsidiary.

 

Section 5.15                             [Reserved].

 

Section 5.16                             Post-Closing Amendment No. 1 Items.
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, to the extent not delivered on the Amendment No. 1 Additional
Amendments Effective Date, within ninety (90) days of the Amendment No. 1
Additional Amendments Effective Date (as such period may be extended by the
Administrative Agent in its sole discretion), the Loan Parties shall deliver or
cause to be delivered to Administrative Agent a Deposit Account Control
Agreement for each deposit account, other than Excluded Accounts, of each
Additional Loan Party (as defined in Amendment No. 1).

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the other Loan Parties, with the
Lenders that:

 

Section 6.01                             Indebtedness. No Loan Party will, nor
will it permit any Restricted Subsidiary to, create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 the Secured Obligations;

 

(b)                                 the Senior Notes in an aggregate amount not
to exceed the aggregate principal amount of the Senior Notes as of the date
hereof and any Refinance Indebtedness in respect thereof;

 

99

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness existing on the date hereof
and set forth in Schedule 6.01 and any extensions, renewals, refinancings,
replacements and any other modifications of any such Indebtedness in accordance
with clause (g) hereof;

 

(d)                                 Indebtedness of Parent to any Restricted
Subsidiary and of any Restricted Subsidiary to Parent or any other Restricted
Subsidiary, provided that (i) Indebtedness of any Restricted Subsidiary that is
not a Loan Party to Parent or any other Loan Party shall be subject to
Section 6.04 and (ii) Indebtedness of any Loan Party to any Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

 

(e)                                  Guarantees by Parent of Indebtedness of any
Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness of Parent
or any other Restricted Subsidiary, provided that (i) the Indebtedness so
Guaranteed is permitted by this Section 6.01, (ii) Guarantees by Parent or any
other Loan Party of Indebtedness of any Restricted Subsidiary that is not a Loan
Party shall be subject to Section 6.04 and (iii) Guarantees permitted under this
clause (e) shall be subordinated to the Secured Obligations on terms no less
favorable to the Lenders as the Indebtedness so Guaranteed is subordinated to
the Secured Obligations;

 

(f)                                   Indebtedness of Parent or any Restricted
Subsidiary incurred to finance the acquisition, construction or improvement of
any assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (g) below; provided that (i) such
Indebtedness is incurred prior to or within one hundred eighty (180) days after
such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this
clause (f) together with any Refinance Indebtedness in respect thereof permitted
by clause (g) below, shall not exceed the greater of (x) $75,000,000 and
(y) $50,000,000 plus 1% of Consolidated Net Tangible Assets at the time of
creation, incurrence or assumption of such Indebtedness;

 

(g)                                  Indebtedness which represents extensions,
renewals, refinancing or replacements (such Indebtedness being so extended,
renewed, refinanced or replaced being referred to herein as the “Refinance
Indebtedness”) of any Indebtedness described in clauses (b), (e), (f), (j), (l),
(q) or (u) hereof (such Indebtedness being referred to herein as the “Original
Indebtedness”); provided that (i) such Refinance Indebtedness does not increase
the principal amount of the Original Indebtedness except by (A) an amount equal
to unpaid accrued interest and premiums (including tender and call premiums)
thereon plus underwriting discounts and other reasonable and customary fees,
commissions and expenses (including upfront fees, original issue discount or
initial yield payments) incurred in connection with the relevant refinancing,
refunding or replacement, (B) an amount equal to any existing commitments
unutilized thereunder and (C) any additional amount otherwise permitted to be
incurred pursuant to this Section 6.01 (which shall constitute a usage of such
other permitted amount and if such additional Indebtedness is secured, the Lien
securing such Refinance Indebtedness satisfies the applicable requirements of
Section 6.02), (ii) no Loan Party or any Subsidiary that is not originally
obligated with respect to repayment of such Original Indebtedness is required to
become obligated with respect to such Refinance Indebtedness unless the addition
of another obligor was required

 

100

--------------------------------------------------------------------------------


 

by the terms of the Original Indebtedness (without giving effect to any
amendments to such Original Indebtedness entered into in contemplation of or in
connection with such Refinance Indebtedness), (iii) in the case of Refinance
Indebtedness with respect to clauses (b), (e), (j), (l) and/or (u), such
Refinance Indebtedness has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of the relevant Original
Indebtedness, (iv) the terms of any Refinance Indebtedness with an original
principal amount in excess of the Threshold Amount (excluding pricing, fees,
premiums, rate floors, optional prepayment or redemption terms) (and, if
applicable, subordination terms) are not, taken as a whole (as reasonably
determined by the Administrative Borrower), more favorable to the lenders
providing such Indebtedness than those applicable to the relevant Original
Indebtedness (other than any covenants or any other provisions applicable only
to periods after the Maturity Date as of such date of issuance or any covenants
or provisions which are then current market terms for the applicable type of
Indebtedness (as determined in good faith by the Administrative Borrower)) and
(v) if such Original Indebtedness was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of such Refinance
Indebtedness must include subordination terms and conditions that are, taken as
a whole, at least as favorable to the Administrative Agent and the Lenders as
those that were applicable to such Original Indebtedness;

 

(h)                                 Indebtedness owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

(i)                                     Indebtedness of any Loan Party in
respect of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

 

(j)                                    Subordinated Indebtedness in an aggregate
principal amount not exceeding the greater of (x) $75,000,000 and
(y) $50,000,000 plus 1% of Consolidated Net Tangible Assets at the time of
creation, incurrence or assumption of such Indebtedness;

 

(k)                                 Indebtedness of any Person that becomes a
Subsidiary after the date hereof and any Indebtedness assumed in connection with
the acquisition of any assets; provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary or such assets are acquired and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary or the acquisition of such assets and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (k), together with any Refinance
Indebtedness in respect thereof permitted by clause (g) above, shall not exceed
the greater of (x) $75,000,000 and (y) $50,000,000 plus 1% of Consolidated Net
Tangible Assets at the time of creation, incurrence or assumption of such
Indebtedness;

 

(l)                                     other unsecured Indebtedness, so long as
both before and immediately after giving effect to the incurrence thereof,
(x) no Default or Event of Default shall have occurred and be continuing and
(y) Parent and the Borrowers shall be in compliance (on a pro forma basis) with
the each of the covenants in Section 6.12;

 

101

--------------------------------------------------------------------------------


 

(m)                             Indebtedness arising out of the creation of any
Lien (other than Liens securing debt for borrowed money) permitted by
Section 6.02;

 

(n)                                 Guarantees in respect of Indebtedness
otherwise permitted under this Section 6.01;

 

(o)                                 Indebtedness under any Swap Agreement not
entered into for speculative purposes permitted by Section 6.07;

 

(p)                                 Banking Services Obligations and other
Indebtedness in respect of netting services, overdraft protection and similar
arrangements, in each case, in connection with cash management and deposit
accounts;

 

(q)                                 Capital Lease Obligations in respect of any
Sale and Lease Back Transaction that is permitted under Section 6.06 and any
Refinance Indebtedness in respect thereof;

 

(r)                                    customer deposits and advance payments
received in the ordinary course of business from customers for goods and
services purchased in the ordinary course of business;

 

(s)                                   Indebtedness representing deferred
compensation to directors, officers, employees, members of management and
consultants of Parent, any Borrower or any Restricted Subsidiary in the ordinary
course of business;

 

(t)                                    Indebtedness in respect of letters of
credit, bankers’ acceptances supporting trade payables, warehouse receipts or
similar facilities entered into in the ordinary course of business;

 

(u)                                 other Indebtedness of any Person, in an
aggregate outstanding principal amount that at the time of, and after giving
effect to, the creation, incurrence or assumption thereof, together with any
Refinance Indebtedness in respect thereof, would not exceed the greater of
(x) $75,000,000 and (y) $50,000,000 plus 1% of Consolidated Net Tangible Assets;
and

 

(v)                                 all premium (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on Indebtedness described in paragraphs (a) through (u) above.

 

Section 6.02                             Liens. No Loan Party will, nor will it
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including Accounts) or rights in respect
of any thereof, except:

 

(a)                                 Liens created pursuant to any Loan Document;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any property or asset of Parent
or any Restricted Subsidiary existing on the date hereof and set forth in
Schedule 6.02; provided that (i) such Lien shall not

 

102

--------------------------------------------------------------------------------


 

apply to any other property or asset of Parent or any Restricted Subsidiary
other than after-acquired property that is affixed to or incorporated in the
property covered by such Lien and the proceeds and products thereof and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

 

(d)                                 Liens on assets acquired, constructed or
improved by Parent or any Restricted Subsidiary; provided that (i) such Liens
secure Indebtedness permitted by clause (f) of Section 6.01, (ii) such Liens and
the Indebtedness secured thereby are incurred prior to or within one hundred
eighty (180) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of acquiring, constructing or improving such assets (together with the
costs of any maintenance or similar plan with respect thereto) and (iv) such
Liens shall not apply to any other property or assets of Parent or any
Restricted Subsidiary, except that individual financings otherwise permitted to
be secured hereunder provided by one (1) Person (or its affiliates) may be cross
collateralized to other such financings provided by such Person (or its
affiliates);

 

(e)                                  any Lien existing on any property or asset
(other than Accounts and Inventory) prior to the acquisition thereof by Parent
or any Restricted Subsidiary or existing on any property or asset (other than
Accounts and Inventory) of any Person that becomes a Loan Party after the date
hereof prior to the time such Person becomes a Loan Party; provided, that
(i) such Lien does not extend to the property of any Person other than the
Person acquired or formed to make such acquisition and the subsidiaries of such
Person (and the Equity Interests in such Person), except that individual
financings otherwise permitted to be secured hereunder provided by one
(1) Person (or its affiliates) may be cross collateralized to other such
financings provided by such Person (or its affiliates), and (ii) such Lien is
not created in contemplation of or in connection with such acquisition or
assumption;

 

(f)                                   Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the UCC in effect in the
relevant jurisdiction covering only the items being collected upon;

 

(g)                                  Liens arising out of Sale and Leaseback
Transactions permitted by Section 6.06; and

 

(h)                                 Liens granted by a Restricted Subsidiary
that is not a Loan Party in favor of any Borrower or another Loan Party in
respect of Indebtedness owed by such Restricted Subsidiary.

 

(i)                                     Liens (i) arising out of conditional
sale, title retention, consignment or similar arrangements for sale of goods
entered into by the Borrowers or the Restricted Subsidiaries in the ordinary
course of business and (ii) arising by operation of law under Article 2 of the
UCC;

 

(j)                                    operating leases, subleases, licenses or
sublicenses of property in the ordinary course of business or rights reserved to
or vested in any Person by the terms of any operating lease, license, franchise,
grant or permit held by Parent or any Subsidiary or by a

 

103

--------------------------------------------------------------------------------


 

statutory provision to terminate any such operating lease, license, franchise,
grant or permit or to require periodic payments as a condition to the
continuance thereof;

 

(k)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(l)                                     Liens arising from precautionary UCC
financing statements (or similar filings under other applicable law) regarding
operating leases or consignment or bailee arrangements;

 

(m)                             Liens on insurance policies and the proceeds
thereof securing the financing of the premiums thereof in an amount not to
exceed the premiums of such insurance policies;

 

(n)                                 any interest or title of a lessor,
sublessor, licensor or sublicensee under any leases, subleases, licenses or
sublicenses entered into by Parent, any Borrower or any Restricted Subsidiary in
the ordinary course of business;

 

(o)                                 Liens (i) solely on any cash earnest money
deposits or Permitted Investments made by Parent, any Borrower or any of the
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement with respect to any acquisition or other Investment permitted
hereunder and (ii) consisting of an agreement to dispose of any property in a
transaction permitted under Section 6.05;

 

(p)                                 Liens on Equity Interests in joint ventures
or Unrestricted Subsidiaries that are permitted under Section 6.04 securing
obligations of such joint venture or Unrestricted Subsidiaries, as applicable
and customary rights of first refusal and tag, drag and similar rights in joint
venture agreements entered into in the ordinary course of business; and

 

(q)                                 other Liens with respect to property or
assets of Parent or any Subsidiaries; provided that the aggregate principal
amount of the Indebtedness or other obligations secured by such Liens does not
exceed the greater of (x) $75,000,000 and (y) $50,000,000 plus 1% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption of such Lien.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (A) Accounts, other than
those permitted under clause (a), (c) and (d) of the definition of Permitted
Encumbrances and clause (a) and (l) above and (B) Inventory or Compression
Units, other than those permitted under clauses (a), (b), (c) and (d) of the
definition of Permitted Encumbrances and clause (a), (k) and (l) above.

 

Section 6.03                             Fundamental Changes. (a) No Loan Party
will, nor will it permit any Restricted Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, so long as at the time thereof
and immediately after giving effect thereto, no Event of Default shall have
occurred and be continuing, (i) any Restricted Subsidiary of any Borrower may
merge into any Borrower in a transaction in which such Borrower is the surviving
entity, (ii) any Loan Party (other than any Borrower) may merge into any other
Loan Party in a transaction in which the surviving entity is a Loan Party,
(iii) Parent or any Borrower may merge into or consolidate with any Person, so
long as Parent or such Borrower, as applicable, is the surviving entity,
(iv) any Restricted Subsidiary

 

104

--------------------------------------------------------------------------------


 

(other than any Borrower) may liquidate or dissolve if the Person that owns such
Restricted Subsidiary determines in good faith that such liquidation or
dissolution is in the best interests of such Restricted Subsidiary and is not
materially disadvantageous to the Lenders, (v) any Loan Party (other than Parent
or any Borrower) or any Restricted Subsidiary may merge or consolidate with any
Person to effectuate a disposition permitted under Section 6.05, and (vi) any
Loan Party (other than Parent or any Borrower) or any Restricted Subsidiary may
merge or consolidate with any Person in order to effect an Investment permitted
pursuant to Section 6.04.

 

(b)                                 No Loan Party will, nor will it permit any
Restricted Subsidiary to, engage in any business other than businesses of the
type conducted by Parent and its Restricted Subsidiaries on the date hereof and
businesses incidental, complementary, ancillary or reasonably related thereto.

 

(c)                                  No Loan Party will, nor will it permit any
Restricted Subsidiary to, change its fiscal year from the basis in effect on the
Effective Date, without the prior written consent of the Administrative Agent.

 

(d)                                 No Loan Party will change the accounting
basis upon which its financial statements are prepared, except as required by
GAAP, without the prior written consent of the Administrative Agent.

 

Section 6.04                             Investments, Loans, Advances,
Guarantees and Acquisitions. No Loan Party will, nor will it permit any
Restricted Subsidiary to, make any Investment except:

 

(a)                                 Permitted Investments and Investments that
were Permitted Investments when made, subject to control agreements in favor of
the Administrative Agent for the benefit of the Secured Parties or otherwise
subject to a perfected security interest in favor of the Administrative Agent
for the benefit of the Secured Parties to the extent required by Section 4.13 of
the Security Agreement;

 

(b)                                 Investments in existence on the date hereof
and described in Schedule 6.04;

 

(c)                                  Investments by Parent and the Restricted
Subsidiaries in Equity Interests in their respective Subsidiaries, provided that
(i) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Security Agreement and (ii) the aggregate amount of Investments by Loan
Parties in Unrestricted Subsidiaries (together with outstanding intercompany
loans permitted under clause (ii) to the proviso to Section 6.04(d) and
outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall not
exceed $25,000,000 at any time outstanding;

 

(d)                                 loans or advances made by any Loan Party to
any Subsidiary and made by any Restricted Subsidiary to a Loan Party or any
other Subsidiary, provided that (i) any such loans and advances made by a Loan
Party shall be evidenced by a promissory note pledged pursuant to the Security
Agreement and (ii) the amount of such loans and advances made by Loan Parties to
Unrestricted Subsidiaries (together with outstanding Investments permitted under
clause (ii) to the proviso to Section 6.04(c) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed $25,000,000 at
any time outstanding;

 

105

--------------------------------------------------------------------------------


 

(e)                                  Guarantees constituting Indebtedness
permitted by Section 6.01, provided that the aggregate principal amount of
Indebtedness of Unrestricted Subsidiaries that is Guaranteed by any Loan Party
(together with outstanding Investments permitted under clause (ii) to the
proviso to Section 6.04(c) and outstanding intercompany loans permitted under
clause (ii) to the proviso to Section 6.04(d)) shall not exceed $25,000,000 at
any time outstanding;

 

(f)                                   loans or advances made by a Loan Party to
its employees in the ordinary course of business consistent with past practices
for travel and entertainment expenses, relocation costs and similar purposes up
to a maximum of $10,000,000 in the aggregate at any one time outstanding;

 

(g)                                  (i) Accounts, security deposits and
prepayments arising and trade credit granted in the ordinary course of business
and (ii) notes payable, or stock or other securities issued by Account Debtors
to a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business;

 

(h)                                 Investments in the form of Swap Agreements
permitted by Section 6.07;

 

(i)                                     Investments of any Person existing at
the time such Person becomes a Subsidiary of Parent or consolidates or merges
with Parent or any of the Subsidiaries (including in connection with a permitted
acquisition) so long as such Investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;

 

(j)                                    Investments received in connection with
the disposition of assets permitted by Section 6.05;

 

(k)                                 Investments constituting deposits described
in clauses (c) and (d) of the definition of the term “Permitted Encumbrances”;

 

(l)                                     Permitted Acquisitions;

 

(m)                             Investments consisting of Indebtedness, Liens,
mergers, consolidations, Dispositions, Sale and Lease-Back Transactions,
prepayments and repurchases of Indebtedness and Affiliate transaction permitted
under Section 6.01, 6.02, 6.03, 6.06, 6.08(b) and 6.09;

 

(n)                                 other Investments by Parent or any
Restricted Subsidiary in an outstanding aggregate amount not to exceed
$20,000,000;

 

(o)                                 Investments in the ordinary course of
business consisting of (i) endorsements for collection or deposit or
(ii) customary trade arrangements with customers;

 

(p)                                 Investments to the extent the consideration
paid therefor by any Loan Party or any Restricted Subsidiary consists solely of
Equity Interests of Parent;

 

(q)                                 acquisitions of obligations of one (1) or
more directors, officers, employees, members or management or consultants of
Parent, any Borrowers or any of their respective Subsidiaries in connection with
such Person’s acquisition of Equity Interests of Parent, so long as

 

106

--------------------------------------------------------------------------------


 

no cash is actually advanced to such Persons in connection with the acquisition
of any such obligations;

 

(r)                                    Guarantees of leases (other than Capital
Lease Obligations) or of other obligations not constituting Indebtedness, in
each case in the ordinary course of business; and

 

(s)                                   any other Investments so long as the
Payment Conditions shall have been satisfied with respect to such Investment.

 

For purposes of this Section 6.04, the amount of any Investment shall be the
original cost of such Investment, plus the cost of any addition thereto that
otherwise constitutes an Investment (but excluding any increase in the form of
payment in kind interest or dividends), without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect
thereto, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the relevant
initial Investment).

 

Section 6.05                             Asset Sales. No Loan Party will, nor
will it permit any Restricted Subsidiary to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will Parent
permit any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to Parent or another Restricted Subsidiary in
compliance with Section 6.04), except:

 

(a)                                 sales, transfers and dispositions of
(i) Inventory or Compression Units in the ordinary course of business and
(ii) Equipment or property which, in the reasonable judgment of such Loan Party
or Restricted Subsidiary, is used, obsolete, worn out, surplus or otherwise no
longer useful in the conduct of such Loan Party’s or Restricted Subsidiary’s
business;

 

(b)                                 sales, transfers and dispositions of assets
to Parent or any Restricted Subsidiary, provided that any such sales, transfers
or dispositions involving a Restricted Subsidiary that is not a Loan Party shall
be made in compliance with Section 6.09;

 

(c)                                  sales, transfers and dispositions of
Accounts in connection with the compromise, settlement or collection thereof;

 

(d)                                 sales, transfers and dispositions of
Permitted Investments;

 

(e)                                  Sale and Leaseback Transactions permitted
by Section 6.06;

 

(f)                                   dispositions resulting from any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of Parent or any
Restricted Subsidiary;

 

(g)                                  dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, buy/sell arrangements
between the joint venture parties set forth in, joint venture arrangements and
similar binding arrangements;

 

107

--------------------------------------------------------------------------------


 

(h)                                 the lapse or abandonment (including failure
to maintain) in the ordinary course of business of any registrations or
applications for registration of any (i) registered intellectual property of any
Loan Party or any Restricted Subsidiary that are not used, or cease to be used,
in the business of any Loan Party or any Restricted Subsidiary, or
(ii) immaterial intellectual property rights that in the reasonable good faith
judgment of the respective owner is no longer economically practicable or
commercially desirable to maintain or use in the business of the respective
owner (taken as a whole);

 

(i)                                     sales, transfers and other dispositions
of assets (other than Equity Interests in a Restricted Subsidiary unless all
Equity Interests in such Restricted Subsidiary are sold) that are not permitted
by any other clause of this Section, so long as the Payment Conditions shall
have been satisfied with respect to such sale, transfer or other disposition;

 

(j)                                    dispositions of assets pursuant to
like-kind exchanges entered into among Restricted Subsidiaries the consideration
of which is equal to the fair market value of the exchanged assets and on terms
and conditions not materially less favorable to the applicable Restricted
Subsidiaries than could be obtained on an arm’s-length basis from unrelated
third parties;

 

(k)                                 Liens permitted by Section 6.02, Investments
permitted by Section 6.04 and Restricted Payments permitted by Section 6.08(a);

 

(l)                                     dispositions of property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such sale, transfer, lease
or other disposition are promptly applied to the purchase price of such
replacement property;

 

(m)                             dispositions of real property in the ordinary
course of business in connection with relocation activities for directors,
officers, employees, members of management, or consultants of Parent, the
Borrowers and the Restricted Subsidiaries;

 

(n)                                 terminations of Swap Agreements;

 

(o)                                 dispositions of Unrestricted Subsidiaries;

 

(p)                                 any surrender or waiver of contractual
rights or the settlement, release or surrender of contractual rights or other
litigation claims in the ordinary course of business; and

 

(q)                                 any other dispositions not permitted hereby;
provided that the aggregate principal amount of such dispositions does not
exceed $50,000,000 during any fiscal year;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (x) other than those permitted by paragraphs (b), (c), (h) and (f) above,
shall be made for fair value and (y) other than those permitted by
paragraphs (b), (f), (h), (k), (l), (m), (n), (o) and (p) above, shall be for at
least 75% cash consideration.

 

Section 6.06                             Sale and Leaseback Transactions. No
Loan Party will, nor will it permit any Restricted Subsidiary to, enter into any
arrangement, directly or indirectly, with any Person

 

108

--------------------------------------------------------------------------------


 

whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and substantially
contemporaneously or thereafter rent or lease from the transferee such property
or other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred (a “Sale and Leaseback
Transaction”); provided that a Sale and Leaseback Transaction shall be permitted
(a) with respect to property (i) owned by Parent, any Borrower or any Domestic
Subsidiary which is a Restricted Subsidiary (A) that is acquired, leased,
repaired or improved after the Effective Date, in each case, in exchange for
cash consideration in an amount not less than the fair value of such fixed or
capital asset so long as such Sale and Lease-Back Transaction is consummated
within one hundred and eighty (180) days of the acquisition, lease, repair or
improvement of such property or (B) the disposition of such property shall be
permitted by Section 6.05(i) or (q) or (ii) owned by any Foreign Subsidiary
which is a Restricted Subsidiary regardless of when such property was acquired
or (b) with respect to any property owned by Parent, any Borrower or any
Domestic Subsidiary which is a Restricted Subsidiary, such disposition is
permitted by Section 6.05 at the time the lease in connection therewith is
entered into, and after giving effect to the entering into of such lease, such
lease is otherwise permitted under this Agreement.

 

Section 6.07                             Swap Agreements. No Loan Party will,
nor will it permit any Restricted Subsidiary to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which
Parent or any Restricted Subsidiary has actual exposure (other than those in
respect of Equity Interests of Parent or any Restricted Subsidiary), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from floating to fixed rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of Parent or any Restricted Subsidiary.

 

Section 6.08                             Restricted Payments; Certain Payments
of Indebtedness. (a) No Loan Party will, nor will it permit any Restricted
Subsidiary to, declare or make, or agree to declare or make, directly or
indirectly, any Restricted Payment, except

 

(i)                                     each of Parent and its Restricted
Subsidiaries may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock;

 

(ii)                                  Restricted Subsidiaries may declare and
pay dividends ratably with respect to their Equity Interests;

 

(iii)                               each of Parent and its Restricted
Subsidiaries may pay operating expense reimbursements to Parent or any
Restricted Subsidiary;

 

(iv)                              Parent may purchase, redeem or otherwise
acquire for value any of its Equity Interests held by any current or former
officers, directors or employees of Parent, any of the Restricted Subsidiaries
or any of their respective Affiliates in connection with the exercise or vesting
of any equity compensation (including, without limitation, stock options,
restricted stock and phantom stock) in order to satisfy any tax withholding
obligation with respect to such exercise or vesting;

 

109

--------------------------------------------------------------------------------


 

(v)                                 so long as there exists no Event of Default,
any Loan Party may make Restricted Payments; provided that the aggregate amount
made during any fiscal year does not exceed $20,000,000; and

 

(vi)                              any Loan Party may make other Restricted
Payments, so long as the Payment Conditions shall have been satisfied with
respect to such Restricted Payment.

 

(b)                                 No Loan Party will, nor will it permit any
Restricted Subsidiary to, make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except:

 

(i)                                     payment of the Obligations;

 

(ii)                                  payment of regularly scheduled interest
and principal payments as and when due in respect of any Indebtedness permitted
under Section 6.01, other than payments in respect of any Subordinated
Indebtedness prohibited by the subordination provisions thereof;

 

(iii)                               payments of Refinance Indebtedness to the
extent permitted by Section 6.01;

 

(iv)                              payments of secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness to the extent such sale or transfer is permitted by
the terms of Section 6.05;

 

(v)                                 payments or prepayments, so long as the
Payment Conditions shall have been satisfied with respect thereto;

 

(vi)                              payments made as part of an applicable high
yield discount obligation catch-up payment; and

 

(vii)                           payments (A) made in exchange for, or with
proceeds of any issuance of, Equity Interests (which are not Disqualified
Capital Stock) of Parent, any Borrower and/or any Restricted Subsidiary and/or
any capital contribution in respect of Equity Interests (which are not
Disqualified Capital Stock) of Parent, any Borrower or any Restricted
Subsidiary, (B) made as a result of the conversion of all or any portion of any
such Indebtedness into Equity Interests (which are not Disqualified Capital
Stock) of Parent, any Borrower and/or any Restricted Subsidiary and (C) to the
extent constituting a restricted payment, payment-in-kind interest with respect
to any such Indebtedness.

 

Section 6.09                             Transactions with Affiliates. No Loan
Party will, nor will it permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that are at
prices and on terms and conditions not materially less favorable to such Loan
Party or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between

 

110

--------------------------------------------------------------------------------


 

or among Parent, any Borrower and any Restricted Subsidiary not involving any
other Affiliate, (c) any Investment permitted by Sections 6.04(c) or 6.04(d),
(d) any Indebtedness permitted under Section 6.01(d), (e) any Restricted Payment
permitted by Section 6.08, (f) loans or advances to employees, officers or
directors (or equivalent managers) permitted under Section 6.04, (g) the payment
of reasonable fees to directors (or equivalent managers) of Parent, any Borrower
or any Restricted Subsidiary who are not employees of Parent, any Borrower or
any Restricted Subsidiary, and compensation (including employment agreements)
and employee benefit arrangements paid to, and indemnities and expense
reimbursements provided for the benefit of, directors, officers or employees of
Parent, any Borrower, or any Restricted Subsidiaries in the ordinary course of
business, (h) any issuances of Equity Interests not otherwise prohibited
hereunder, (i) Guarantees permitted by Section 6.01 and (j) transactions with
customers, clients, suppliers or joint ventures for the purchase or sale of
goods and services entered into in the ordinary course of business.

 

Section 6.10                             Restrictive Agreements. No Loan Party
will, nor will it permit any Restricted Subsidiary to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of such Loan
Party or any Restricted Subsidiary to create, incur or permit to exist any Lien
upon any of its property or assets in favor of the Administrative Agent to
secure the Secured Obligations, or (b) the ability of any Restricted Subsidiary
to pay dividends or other distributions with respect to any of its Equity
Interests or to make or repay loans or advances to any Borrower or any other
Restricted Subsidiary or to Guarantee Indebtedness of any Borrower or any other
Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any Requirement of Law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 and any extensions,
renewals or replacements of any contracts or agreements permitted hereunder;
provided that such prohibitive terms of such contract or agreement are no more
restrictive than the terms reflected in such contract or agreement existing as
of the Effective Date, (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or assets to be sold pending such sale, provided that such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold or assets to be sold and such sale is permitted hereunder, (iv) the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement or any assets which
are the subject of a Lien permitted by Section 6.02 if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
obligation, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(vi) the foregoing shall not apply to any agreement in effect at the time any
Person becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary and (vii) the foregoing shall
not apply to any agreement entered into by a Foreign Subsidiary or joint
venture.

 

Section 6.11                             Amendment of Material Documents. No
Loan Party will, nor will it permit any Restricted Subsidiary to, amend, modify
or waive any of its rights under (a) any agreement relating to any Subordinated
Indebtedness (except as permitted by the subordination terms relating hereto) or
the Senior Notes except in connection with any Refinance Indebtedness thereto or
(b) its charter, articles or certificate of incorporation or organization,
by-laws, operating, management or partnership agreement or other organizational
or governing documents, in each case to the extent

 

111

--------------------------------------------------------------------------------


 

any such amendment, modification or waiver would be adverse to the Lenders;
provided, however, notwithstanding anything to the contrary herein, the APLP
Partnership Agreement may be amended or amended and restated after the Amendment
No. 1 Effective Date and on or prior to the Amendment No. 1 Additional
Amendments Effective Date to account for the APLP Merger (such amendments or
amendment and restatement to be reasonably acceptable to the Administrative
Agent).

 

Section 6.12                             Financial Covenants.

 

(a)                                 Interest Coverage Ratio. Parent and the
Borrowers will not permit the Interest Coverage Ratio, as of the end of any
fiscal quarter commencing with the fiscal quarter ending March 31, 2017, to be
less than 2.50 to 1.00.

 

(b)                                 Total Leverage Ratio. Parent and the
Borrowers will not permit the Total Leverage Ratio, as of the end of any fiscal
quarter, to be greater than the ratio set forth below opposite each such period:

 

Period

 

Total Leverage Ratio

Each fiscal quarter ending March 31, 2017 through December 31, 2018

 

5.95 to 1.00

Each fiscal quarter ending March 31, 2019 through December 31, 2019

 

5.75 to 1.00

The fiscal quarters ending March 31, 2020 and June 30, 2020

 

5.50 to 1.00

Each fiscal quarter thereafter

 

5.25 to 1.00

 

; provided, that if a Specified Acquisition occurs during any fiscal quarter
ending after June 30, 2020, Parent may increase its Total Leverage Ratio to be
no greater than 5.50 to 1.00 for such fiscal quarter and the first two
(2) fiscal quarters after the fiscal quarter in which such Specified Acquisition
occurs.

 

(c)                                  Senior Secured Leverage Ratio. Parent and
the Borrowers will not permit the Senior Secured Leverage Ratio of Parent and
its Restricted Subsidiaries, as of the end of any fiscal quarter, commencing
with the fiscal quarter ending March 31, 2017, to be greater than 3.50 to 1.00.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 any Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

112

--------------------------------------------------------------------------------


 

(b)                                 any Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three (3) Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Loan Party or any Subsidiary in, or in
connection with, this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, shall prove
to have been materially false or misleading when made or deemed made;

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a), 5.03
(with respect to a Loan Party’s existence), 5.08, 5.14(a) or 5.16 or
in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those which constitute an Event of Default under another Section of this
Article) or any other Loan Document, and (i) in the case of the failure to
deliver any Borrowing Base Certificate required to be delivered pursuant to
Section 5.01(d), such failure shall continue unremedied for a period of two
(2) Business Days after its due date, or (ii) in any other case, such failure
shall continue unremedied for a period of thirty (30) days after the earlier of
any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of the Required
Lenders) if such breach relates to terms or provisions of any other Section of
this Agreement;

 

(f)                                   any Loan Party or any material Restricted
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable, and such failure shall extend beyond any
applicable grace period;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness of any Loan Party or any material Restricted
Subsidiary becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both, but in
any event only after the expiration of any applicable cure or grace periods) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this paragraph (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder (including under Section 6.05);

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of a Loan Party or Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the

 

113

--------------------------------------------------------------------------------


 

appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)                                     any Loan Party or Restricted Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Restricted Subsidiary or
for a substantial part of its assets, (iv) make a general assignment for the
benefit of creditors or (v) take any action expressly for the purpose of
effecting any of the foregoing;

 

(j)                                    any Loan Party or Restricted Subsidiary
shall become unable, admit in writing its inability, or publicly declare its
intention not to, or fail generally to pay its debts as they become due;

 

(k)                                 (i) one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 shall be rendered against
any Loan Party, any Restricted Subsidiary or any combination thereof and the
same shall remain undischarged for a period of sixty (60) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or Restricted Subsidiary to enforce any such judgment; or (ii) any
Loan Party or Restricted Subsidiary shall fail within sixty (60) days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed, on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

 

(l)                                     an ERISA Event or other event or
condition with respect to a Plan, Multiemployer Plan or retiree medical benefit
arrangement shall have occurred that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events or other events and conditions
that have occurred, could reasonably be expected to result in liability of
Parent and its Restricted Subsidiaries in an aggregate amount exceeding
$50,000,000 for all periods;

 

(m)                             a Change in Control shall occur;

 

(n)                                 the Loan Guaranty or any Obligation Guaranty
shall fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of the Loan Guaranty
or any Obligation Guaranty, in each case except in accordance with its terms, or
any Loan Guarantor shall fail to comply with any of the terms or provisions of
the Loan Guaranty or any Obligation Guaranty to which it is a party, or any Loan
Guarantor shall deny in writing that it has any further liability under the Loan
Guaranty or any Obligation Guaranty to which it is a party, or shall give
written notice to such effect, including, but not limited to notice of
termination delivered pursuant to Section 10.08 or any notice of termination
delivered pursuant to the terms of any Obligation Guaranty;

 

114

--------------------------------------------------------------------------------


 

(o)                                 except as permitted by the terms of any
Collateral Document, (i) any Collateral Document shall for any reason fail to
create a valid security interest in any Collateral purported to be covered
thereby, or (ii) any Lien securing any Secured Obligation shall cease to be a
perfected, first priority Lien, except to the extent (x) any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Agreement or (y) such loss of perfected
security interest may be remedied by the filing of appropriate documentation
without the loss of priority and such loss is promptly remedied by such filing;
or

 

(p)                                 any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms);

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Administrative Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers; and in the case of any event with
respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, increase the rate
of interest applicable to the Loans and other Obligations as expressly otherwise
set forth in this Agreement and exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Section 8.01                             Appointment. Each of the Lenders, on
behalf of itself and any of its Affiliates that are Secured Parties and the
Issuing Bank hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such

 

115

--------------------------------------------------------------------------------


 

actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the United States,
each of the Lenders and the Issuing Bank hereby grants to the Administrative
Agent any required powers of attorney to execute any Collateral Document
governed by the laws of such jurisdiction on such Lender’s or Issuing Bank’s
behalf. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders (including the Swingline Lender and the
Issuing Bank), and the Loan Parties shall not have rights as a third party
beneficiary of any of such provisions, other than this Section 8.01 and
Section 8.06. It is understood and agreed that the use of the term “agent” as
used herein or in any other Loan Documents (or any similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties. The Administrative Agent alone shall be authorized to
determine whether any Accounts or Inventory constitute Eligible Accounts or
Eligible Inventory, whether to impose or release any Reserve, or whether any
conditions to funding or to issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
the Administrative Agent from liability to any Lender for any error in judgment.

 

Section 8.02                             Rights as a Lender. The bank serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Loan Party or any Subsidiary or any Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

Section 8.03                             Duties and Obligations. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Requirements of
Law and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by a Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty

 

116

--------------------------------------------------------------------------------


 

to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

Section 8.04                             Reliance. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Section 8.05                             Actions through Sub-Agents. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

Section 8.06                             Resignation. Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
paragraph, the Administrative Agent may resign at any time by giving ten
(10) days’ prior written notice to the Lenders, the Issuing Bank and the
Administrative Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with (and with the consent thereof, not to be
unreasonably withheld) the Borrowers, to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a Lender, or if no Lender accepts such role, a bank or an
Affiliate of any such bank, in each case that is organized under the laws of the
United States or any state or district thereof, has a combined capital surplus
of at least $1,000,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent without
further action shall be discharged from its duties and obligations hereunder and
under the other Loan Documents. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor,
unless otherwise agreed by the Borrowers and such successor. Notwithstanding the
foregoing, in the event no successor

 

117

--------------------------------------------------------------------------------


 

Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Bank
and the Administrative Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents, provided that, solely for purposes of maintaining any security
interest granted to the Administrative Agent under any Collateral Document for
the benefit of the Secured Parties, the retiring Administrative Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Administrative Agent, shall continue to hold such Collateral,
in each case until such time as a successor Administrative Agent is appointed
and accepts such appointment in accordance with this paragraph (it being
understood and agreed that the retiring Administrative Agent shall have no duly
or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest), and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, provided that (i) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the Administrative Agent shall also directly be given or made to each
Lender and each Issuing Bank. Following the effectiveness of the Administrative
Agent’s resignation from its capacity as such, the provisions of this Article,
Section 2.18(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above and the
Administrative Agent shall continue to be subject to the obligations of
Section 9.12 for a period of one (1) year after such resignation.

 

Section 8.07                             Non-Reliance.

 

(a)                                 Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrowers
and their Affiliates) as it shall from time to time deem appropriate, continue
to make its own decisions in taking or not taking action under or based upon
this Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

 

118

--------------------------------------------------------------------------------


 

(b)                                 Each Lender hereby agrees that (i) it has
requested a copy of each Report prepared by or on behalf of the Administrative
Agent, (ii) the Administrative Agent (A) makes no representation or warranty,
express or implied, as to the completeness or accuracy of any Report or any of
the information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report, (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports, (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement, and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a Loan or Loans, and
(B) it will pay and protect, and indemnify, defend, and hold the Administrative
Agent and any such other Person preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorneys’ fees) incurred by the Administrative Agent or
any such other Person as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders and the Issuing Banks by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of the Administrative Agent or its
Affiliates.

 

Section 8.08                             Other Agency Titles. The lead
arrangers, documentation agents and syndication agents shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to the relevant Lenders in their respective capacities as lead arrangers, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

Section 8.09                             Not Partners or Co-Venturers;
Administrative Agent as Representative of the Secured Parties. (a) The Lenders
are not partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

(b)                                 In its capacity, the Administrative Agent is
a “representative” of the Secured Parties within the meaning of the term
“secured party” as defined in UCC. Each Lender authorizes

 

119

--------------------------------------------------------------------------------


 

the Administrative Agent to enter into each of the Collateral Documents to which
it is a party and to take all action contemplated by such documents. Each Lender
agrees that no Secured Party (other than the Administrative Agent) shall have
the right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Secured Parties upon the terms of the Collateral Documents. In the event
that any Collateral is hereafter pledged by any Person as collateral security
for the Secured Obligations, the Administrative Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Loan Documents necessary or appropriate to grant and perfect
a Lien on such Collateral in favor of the Administrative Agent on behalf of the
Secured Parties.

 

Section 8.10                             Flood Laws. JPMCB has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the National Flood Insurance Reform Act of 1994 and related
legislation (the “Flood Laws”). JPMCB, as administrative agent or collateral
agent on a syndicated facility, will post on the applicable electronic platform
(or otherwise distribute to each Lender in the syndicate) documents that it
receives in connection with the Flood Laws. However, JPMCB reminds each Lender
and Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01                             Notices. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone or
Electronic Systems (and subject in each case to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

(i)                                     if to any Loan Party, to the
Administrative Borrower at:

 

9807 Katy Freeway, Suite 100
Houston, Texas 77024
Attention:                                         Treasurer
Facsimile No:                      (281) 836-8949

 

With a copy to:

 

General Counsel
Facsimile No: (281) 836-8953

 

(ii)                                  if to the Administrative Agent, JPMCB in
its capacity as an Issuing Bank or the Swingline Lender, to JPMorgan Chase Bank,
N.A. at:

 

120

--------------------------------------------------------------------------------


 

2200 Ross Avenue, 9th Floor
Dallas, Texas 75201
Attention:                                         Jon Eckhouse
Facsimile No:       214-965-2594

 

(iii)                               if to any other Lender or Issuing Bank, to
it at its address or facsimile number set forth in its Administrative
Questionnaire.

 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or three (3) Business Days after dispatch if sent by
certified or registered mail, in each case delivered, sent or mailed (properly
addressed) to the relevant party as provided in this Section 9.01 or in
accordance with the latest, (B) sent by facsimile shall be deemed to have been
given when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(C) delivered through Electronic Systems to the extent provided in
paragraph (b) below shall be effective as provided in such paragraph.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by Electronic Systems pursuant
to procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II or to compliance and no
Default certificates delivered pursuant to Section 5.01(c) unless otherwise
agreed by the Administrative Agent and the applicable Lender. Each of the
Administrative Agent and the Administrative Borrower (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by Electronic Systems pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications. Unless the Administrative Agent otherwise
proscribes, all such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient, at its e-mail address as described in the
foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.

 

(c)                                  Any party hereto may change its address,
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto; it being understood and agreed
that the Administrative Borrower may provide any such notice to the
Administrative Agent as recipient on behalf of itself, the Swingline Lenders,
each Issuing Bank and each Lender.

 

(d)                                 Electronic Systems.

 

(i)                                     Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Bank and

 

121

--------------------------------------------------------------------------------


 

the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower or the
other Loan Parties, any Lender, the Issuing Bank or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

Section 9.02                             Waivers; Amendments.  (a) No failure or
delay by the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)                                 Except as provided in the first sentence of
Section 2.09(f) (with respect to any commitment increase), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except (x) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or (y) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender (including
any such Lender that is a Defaulting Lender) (it being understood that a waiver
of any condition precedent or the waiver of any Default, Event of Default or
mandatory prepayment shall not constitute an increase or extension of any
Commitment), (ii) reduce or forgive the principal

 

122

--------------------------------------------------------------------------------


 

amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce or forgive any interest or fees payable hereunder, without the written
consent of each Lender (including any such Lender that is a Defaulting Lender)
adversely affected thereby (but not by virtue of a waiver of any condition
precedent, Default, Event of Default or mandatory prepayment or change to a
financial ratio or definition applicable thereto); provided that any waiver or
reduction of a post-default increase in the interest or fees payable hereunder
shall be effective with the consent of the Required Lenders (and shall not
require the consent of each adversely affected Lender), (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) adversely affected thereby (in each case, other than any
extension of not more than one (1) Business Day for administrative reasons
agreed by the Administrative Agent); provided that any Lender, upon the request
of the Administrative Borrower, may extend the final expiration of its
Commitment without the consent of any other Lender in accordance with
Section 2.10, (iv) change Section 2.19(b) or (d) in a manner that would alter
the manner in which payments are shared, without the written consent of each
Lender (other than any Defaulting Lender), (v) increase the advance rates set
forth in the definition of Borrowing Base or add new categories of eligible
assets, without the written consent of each Revolving Lender (other than any
Defaulting Lender), (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby,
(vii) release all or substantially all of the value of the Guarantees of the
Secured Obligations (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), (viii) except as provided in clause (c) of this Section or
in any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender (other than any Defaulting Lender) or
(ix) amend Section 2.09(d) to permit the reduction of the Revolving Commitments
of any Class in any manner other than ratably among the Lenders in such Class in
accordance with their respective Revolving Commitments without the written
consent of each Lender in such Class; provided, further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any amendment to
Section 2.21 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender); provided, further that no such agreement shall
amend or modify the provisions of Section 2.07 or any letter of credit
application and any bilateral agreement between the Borrowers and the Issuing
Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the respective rights
and obligations between the Borrowers and the Issuing Bank in connection with
the issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the Issuing Bank, respectively. The Administrative
Agent may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04.

 

(c)                                  The Lenders and the Issuing Bank hereby
irrevocably authorize the Administrative Agent to, and the Administrative Agent
shall, release (A) any Guarantor from the Guarantees upon consummation of any
transaction permitted hereunder resulting in such

 

123

--------------------------------------------------------------------------------


 

Subsidiary ceasing to constitute a Subsidiary or upon any Restricted Subsidiary
becoming an Unrestricted Subsidiary and (B) any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
Termination Date, (ii) constituting property being sold or disposed of if the
Loan Party disposing of such property certifies to the Administrative Agent that
the sale or disposition is made in compliance with the terms of this Agreement
(and the Administrative Agent may rely conclusively on any such certificate,
without further inquiry), (iii) constituting property leased to a Loan Party
under a lease which has expired or been terminated in a transaction permitted
under this Agreement, (iv) as required to effect any sale or other disposition
of such Collateral in connection with any exercise of remedies of the
Administrative Agent and the Lenders pursuant to Article VII or (v) of any
Restricted Subsidiary which has been designated as an Unrestricted Subsidiary in
accordance with the terms of this Agreement. Except as provided in the preceding
sentence, the Administrative Agent will not release any Liens on Collateral
without the prior written authorization of the Required Lenders; provided that,
the Administrative Agent may in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of $50,000,000 during any calendar year
without the prior written authorization of the Required Lenders (it being agreed
that the Administrative Agent may rely conclusively on one or more certificates
of the Administrative Borrower as to the value of any Collateral to be so
released, without further inquiry). In connection with any termination or
release requested pursuant to this Section 9.02, the Administrative Agent shall
execute and deliver to any Loan Party, at such Loan Party’s expense, upon
receipt of an officer’s certificate certifying that such transaction or event
was permitted hereunder, all documents that such Loan Party shall request to
evidence such termination or release, and shall file (or authorize such Loan
Party to file) any termination statements in respect of Uniform Commercial Code
financing statements (or similar filings under applicable law). Each of the
Secured Parties irrevocably authorizes the Administrative Agent to effect the
releases set forth in this Section 9.02. Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
Any execution and delivery by the Administrative Agent of documents in
connection with any such release shall be without recourse to or warranty by the
Administrative Agent.

 

(d)                                 If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender affected thereby,” the consent of the Required Lenders is obtained, but
the consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but has not been obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity (other than
an Ineligible Institution) which is reasonably satisfactory to the Borrowers,
the Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(A) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.16 and 2.18, and (B) an amount, if any, equal to

 

124

--------------------------------------------------------------------------------


 

the payment which would have been due to such Lender on the day of such
replacement under Section 2.17 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender. Each party
hereto agrees that an assignment required pursuant to this Section may be
effected pursuant to an Assignment and Assumption executed by the Administrative
Borrower, the Administrative Agent and the assignee and that the affected Lender
required to make such assignment need not be a party thereto.

 

(e)                                  Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Borrowers only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
(i) cure any ambiguity, omission, mistake, defect, inconsistency, obvious error
or any error or omission of a technical nature or any necessary or desirable
technical change, (ii) cause any Collateral Document to comply with any
Requirements of Law or the advice of counsel to the Administrative Agent or to
be consistent with this Agreement and/or the relevant other Loan Documents or
(iii) effect the granting, perfection, protection, expansion or enhancement of
any security interest in any Collateral or additional property to become
Collateral for the benefit of the Secured Parties.

 

Section 9.03                             Expenses; Indemnity; Damage Waiver. 
(a) The Loan Parties shall, jointly and severally, pay all (i) reasonable and
documented out-of-pocket expenses of the Administrative Agent and its
Affiliates, in connection with the syndication and distribution (including,
without limitation, via the internet or through an Electronic System) of the
credit facilities provided for herein and the preparation, execution, delivery
and administration of the Loan Documents and any amendment or waiver with
respect thereto (including the reasonable and documented fees, disbursements and
other charges of counsel (but limited, in the case of legal fees and expenses,
to the reasonable fees, charges and disbursements of one counsel to the
Administrative Agent as counsel to the Administrative Agent and its Affiliates
and, solely in the case of an actual or potential conflict of interest, one
additional counsel to all affected parties, taken as a whole and, if reasonably
necessary, of one local counsel in any relevant local jurisdiction to such
Persons, taken as a whole)), and any amendments, modifications or waivers of the
provisions of the Loan Documents (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender
(including the reasonable and documented fees, disbursements and other charges
of counsel (but limited, in the case of legal fees and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to the Administrative Agent and the Lenders, taken as a whole and,
solely in the case of an actual or potential conflict of interest, one
additional counsel to all affected parties, taken as a whole and, if necessary,
of one local counsel in any relevant jurisdiction to such Persons, taken as a
whole)), in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Loan Parties under this
Section include, without limiting the generality of the foregoing, reasonable
and documented fees, costs and expenses incurred in connection with:

 

125

--------------------------------------------------------------------------------


 

(A)                               subject to Section 5.12, appraisals;

 

(B)                               subject to Section 5.06, field examinations
and the preparation of Reports based on the fees charged by a third party
retained by the Administrative Agent or the internally allocated fees for each
Person employed by the Administrative Agent with respect to each field
examination;

 

(C)                               Taxes, fees and other charges for (1) lien and
title searches prior to the Amendment No. 1 Additional Amendments Effective Date
and one set of searches following the Amendment No. 1 Additional Amendments
Effective Date, and title insurance and (2) filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

 

(D)                               during the existence of an Event of Default,
sums paid or incurred to take any action required of any Loan Party under the
Loan Documents that such Loan Party fails to pay or take; and

 

(E)                                during the existence of an Event of Default,
forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

 

All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.19(c).

 

(b)                                 The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent, the Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, incremental Taxes, liabilities and
related reasonable out-of-pocket expenses, including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee
(but limited, in the case of legal fees and expenses, to one counsel to all such
Indemnitees, taken as a whole and, solely in the case of an actual or potential
conflict of interest, one additional counsel to all affected Indemnitees, taken
as a whole (and, if reasonably necessary, of one local counsel in any relevant
jurisdiction to all such Persons, taken as a whole and, solely in the case of
any such an actual or potential conflict of interest, one additional local
counsel to all affected Indemnitees taken as a whole, in each such relevant
jurisdiction)), incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
or the manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Administrative Agent or any Indemnitee or any Loan
Party, and any claim for patent, trademark, copyright or other intellectual
property infringement), (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or

 

126

--------------------------------------------------------------------------------


 

Release of Hazardous Materials in violation of Environmental Law on or from any
property owned or operated by a Loan Party or a Subsidiary, or any Environmental
Liability related in any way to a Loan Party or a Subsidiary, (iv) the failure
of a Loan Party to deliver to the Administrative Agent the required receipts or
other required documentary evidence with respect to a payment made by a Loan
Party for Taxes pursuant to Section 2.18, or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
any Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, willful misconduct or bad
faith of such Indemnitee or the material breach of any Loan Document by such
Indemnitee or any Related Party or (y) arise out of any dispute solely among
Indemnitees which do not arise out of any act or omission of any Loan Party or
any of its Subsidiaries (other than any proceeding against the Administrative
Agent solely in its capacity or in fulfilling its role as the administrative
agent hereunder). This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

 

(c)                                  To the extent that any Loan Party fails to
pay any amount required to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing) under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Swingline Lender
or the Issuing Bank (or any Related Party of any of the foregoing), as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Loan Parties’ failure to pay any such
amount shall not relieve any Loan Party of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Swingline Lender or the Issuing
Bank in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no party to this Agreement shall assert, and each party to this Agreement hereby
waives, any claim against any other party hereto or any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than claims for gross
negligence, willful misconduct or material breach of this Agreement or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this paragraph (d) shall relieve any Loan Party of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

 

(e)                                  All amounts due under this Section shall be
payable not later than thirty (30) days after written demand therefor.

 

127

--------------------------------------------------------------------------------


 

(f)                                   Each Indemnitee shall be obligated to
refund or return any and all amounts paid by a Loan Party under this
Section 9.03 to such Indemnitee for any losses, claims, damages, liabilities and
expenses to the extent such Indemnitee is not entitled to payment of such
amounts in accordance with the terms hereof as determined by a final
non-appealable judgment of a court of competent jurisdiction.

 

Section 9.04                             Successors and Assigns.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
except that (i) no Borrower may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by any Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(a)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment,
participations in Letters of Credit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Administrative Borrower, provided that the
Administrative Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof, and provided
further that no consent of the Administrative Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under clause (a), (b), (h) or (i) of Article VII, has occurred
and is continuing, any other assignee;

 

(B)                               the Administrative Agent;

 

(C)                               the Issuing Bank; and

 

(D)                               the Swingline Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Administrative Borrower and the
Administrative

 

128

--------------------------------------------------------------------------------


 

Agent otherwise consent, provided that no such consent of the Administrative
Borrower shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (1) an Assignment and Assumption or
(2) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants,
together with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrowers, the other Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Lender Parent, (c) company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (i) has not been established for the primary
purpose of acquiring any Loans or Commitments, (i) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (iii) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and

 

129

--------------------------------------------------------------------------------


 

obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits and subject to the obligations
of Sections 2.16, 2.17, 2.18, 9.03 and 9.12). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section (except in the case of an Ineligible Institution,
in which case such assignment shall be null and void).

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by any Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05, 2.06(d) or (e), 2.07(b), 2.19(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of any
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”)
other than an Ineligible Institution in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may

 

130

--------------------------------------------------------------------------------


 

provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly affects such Participant. Each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17
and 2.18 (subject to the requirements and limitations therein, including the
requirements under Section 2.18(f) and (g) (it being understood that the
documentation required under Section 2.18(f) shall be delivered to the
participating Lender and the information and documentation required under
Section 2.18(g) will be delivered to the Administrative Borrower and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (1) agrees to be subject to the provisions of
Sections 2.19 and 2.20 as if it were an assignee under paragraph (b) of this
Section; and (2) shall not be entitled to receive any greater payment under
Section 2.16 or 2.18, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

 

Each Lender that sells a participation agrees, at the Administrative Borrower’s
request and expense, to use reasonable efforts to cooperate with the
Administrative Borrower to effectuate the provisions of Section 2.20(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.19(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans, Letters of Credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(other than to an Ineligible Institution) to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 9.05                             Survival. To the extent permitted by
applicable Requirements of Law, all covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to

 

131

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.16, 2.17, 2.18, 9.03, 9.12 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, any Lender ceasing to be a
Lender pursuant to the last sentence of Section 2.10(b), the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

 

Section 9.06                             Counterparts; Integration;
Effectiveness; Electronic Execution. (a) This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to (i) fees payable to the
Administrative Agent and (ii) increases or reductions of the Issuing Bank
Sublimit of the Issuing Bank constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

(b)                                 Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby or thereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

132

--------------------------------------------------------------------------------


 

Section 9.07                             Severability. To the extent permitted
by applicable Requirements of Law, any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08                             Right of Setoff. If an Event of Default
shall have occurred and be continuing, upon the prior approval of the
Administrative Agent or the Required Lenders, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Loan Party against any of and all the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The applicable Lender shall notify the
Administrative Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

Section 9.09                             Governing Law; Jurisdiction; Consent to
Service of Process. (a) The Loan Documents (other than those containing a
contrary express choice of law provision) shall be governed by and construed in
accordance with the internal laws of the State of Texas, but giving effect to
federal laws applicable to national banks.

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any U.S. federal or Texas state court sitting in
Harris County, Texas in any action or proceeding arising out of or relating to
any Loan Documents, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such Texas state or, to the extent permitted by law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction to
enforce its rights in the Collateral (and the Loan Parties may respond thereto).

 

(c)                                  Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

133

--------------------------------------------------------------------------------


 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

Section 9.10                             WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER
AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11                             Headings. Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 9.12                             Confidentiality. Each of the
Administrative Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Confidential Information, except that Confidential
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), in
which case, such Person shall (i) to the extent permitted by applicable
Requirements of Law, inform the Administrative Borrower promptly in advance
thereof and (ii) except with respect to any audit or examination conducted by
bank regulatory authorities, use commercially reasonable efforts to ensure that
any such information so disclosed is accorded confidential treatment, (c) to the
extent required by any Requirement of Law or by any subpoena or similar legal
process, in which case, such Person shall, except with respect to any audit or
examination conducted by bank accountants or any Governmental, Authority
exercising examination, governmental or regulatory authority, (i) to the extent
permitted by applicable Requirements of Law, inform the Administrative Borrower
promptly in advance thereof and (ii) except with respect to any audit or
examination conducted by bank regulatory authorities, use commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under

 

134

--------------------------------------------------------------------------------


 

this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the consent of the Administrative Borrower or (h) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than any Borrower; provided that such Person, after
reasonable investigation, has no knowledge that such non-confidential source is
not subject to confidentiality obligations owing to any Loan Party. Any Person
required to maintain the confidentiality of Confidential Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information. Each of the Administrative Agent, the Issuing
Bank and the Lenders shall continue to be subject to the obligations of this
Section 9.12 for a period of one (1) year after such Person is no longer a party
to this Agreement.

 

EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION FURNISHED TO IT PURSUANT
TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWERS, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY ANY
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

Section 9.13                             Several Obligations; Nonreliance;
Violation of Law. The respective obligations of the Lenders hereunder are
several and not joint and the failure of any Lender to make any Loan or perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U of the Board) for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

 

135

--------------------------------------------------------------------------------


 

Section 9.14                             USA PATRIOT Act. Each Lender that is
subject to the requirements of the USA PATRIOT Act hereby notifies each Loan
Party that pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act.

 

Section 9.15                             Disclosure. Each Loan Party, each
Lender and the Issuing Bank hereby acknowledges and agrees that the
Administrative Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates.

 

Section 9.16                             Appointment for Perfection. Each Lender
hereby appoints each other Lender as its agent for the purpose of perfecting
Liens, for the benefit of the Administrative Agent and the other Secured
Parties, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession or control. Should any Lender
(other than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

 

Section 9.17                             Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

Section 9.18                             Marketing Consent. The Borrowers hereby
authorize each Lender and its Affiliates, at their respective sole expense, but
without any prior approval by the Borrowers, to publish such tombstones and give
such other publicity to this Agreement as each may from time to time determine
in its sole discretion. The foregoing authorization shall remain in effect
unless and until the Administrative Borrower notifies JPMCB in writing that such
authorization is revoked.

 

Section 9.19                             Acknowledgement and Consent to Bail-In
of EEA Financial Institutions. Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document may be subject to the

 

136

--------------------------------------------------------------------------------


 

Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

Section 9.20                             No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Loan Parties acknowledge and agree
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Lenders are arm’s length commercial transactions between the Loan Parties
and their Affiliates, on the one hand, and the Lenders and their Affiliates, on
the other hand, (B) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate, and
(C) the Loan Parties are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents, (ii) (A) each of the Lenders and their Affiliates is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their Affiliates, or
any other Person and (B) no Lender or any of its Affiliates has any obligation
to the Loan Parties or any of their Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents, and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and its
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Loan Parties or their Affiliates. To the
fullest extent permitted by law, the Loan Parties hereby waive and release any
claims that they may have against the Administrative Agent, each of the Lenders
and their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

137

--------------------------------------------------------------------------------


 

ARTICLE X

 

LOAN GUARANTY

 

Section 10.01                      Guaranty. Each Loan Guarantor (other than
those that have delivered a separate Guaranty) hereby agrees that it is jointly
and severally liable for, and, as a primary obligor and not merely as surety,
absolutely, unconditionally and irrevocably guarantees to the Secured Parties,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

 

Section 10.02                      Guaranty of Payment. This Loan Guaranty is a
guaranty of payment and not of collection. Each Loan Guarantor waives any right
to require the Administrative Agent, the Issuing Bank or any Lender to sue any
Borrower, any Loan Guarantor, any other guarantor of, or any other Person
obligated for, all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the Guaranteed Obligations.

 

Section 10.03                      No Discharge or Diminishment of Loan
Guaranty. (a) Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
occurrence of the Termination Date), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise, (ii) any
change in the corporate existence, structure or ownership of the Borrowers or
any other Obligated Party liable for any of the Guaranteed Obligations,
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party or their assets or any resulting release or
discharge of any obligation of any Obligated Party, or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, the Issuing Bank, any
Lender or any other Person, whether in connection herewith or in any unrelated
transactions.

 

(b)                                 The obligations of each Loan Guarantor
hereunder are not subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision

 

138

--------------------------------------------------------------------------------


 

of applicable law or regulation purporting to prohibit payment by any Obligated
Party, of the Guaranteed Obligations or any part thereof.

 

(c)                                  Further, the obligations of any Loan
Guarantor hereunder are not discharged or impaired or otherwise affected by:
(i) the failure of the Administrative Agent, the Issuing Bank or any Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations, (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations, (iii) any release, non-perfection or invalidity of any indirect or
direct security for the obligations of the Borrowers for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations, (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations, or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

 

Section 10.04                      Defenses Waived. To the fullest extent
permitted by applicable law, each Loan Guarantor hereby waives any defense based
on or arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower, any
Loan Guarantor or any other Obligated Party, other than the indefeasible payment
in full in cash of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party or any other Person.
Each Loan Guarantor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. The
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash. To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

 

Section 10.05                      Rights of Subrogation. No Loan Guarantor will
assert any right, claim or cause of action, including, without limitation, a
claim of subrogation, contribution or indemnification, that it has against any
Obligated Party or any collateral, until the Loan Parties and the Loan
Guarantors have fully performed all their obligations to the Administrative
Agent, the Issuing Bank and the Lenders.

 

139

--------------------------------------------------------------------------------


 

Section 10.06                      Reinstatement; Stay of Acceleration. If at
any time any payment of any portion of the Guaranteed Obligations (including a
payment effected through exercise of a right of setoff) is rescinded, or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a Secured Party in its discretion), each Loan
Guarantor’s obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Issuing Bank and the Lenders are in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

 

Section 10.07                      Information. Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that none of the Administrative Agent, the Issuing Bank or any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.

 

Section 10.08                      Termination. Each of the Lenders and the
Issuing Bank may continue to make loans or extend credit to the Borrowers based
on this Loan Guaranty until five (5) days after it receives written notice of
termination from any Loan Guarantor. Notwithstanding receipt of any such notice,
each Loan Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth (5th) day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination.

 

Section 10.09                      Maximum Liability. Notwithstanding any other
provision of this Loan Guaranty, the amount guaranteed by each Loan Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law. In
determining the limitations, if any, on the amount of any Loan Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

 

Section 10.10                      Contribution.

 

(a)                                 To the extent that any Loan Guarantor shall
make a payment under this Loan Guaranty (a “Guarantor Payment”) which, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Loan Guarantor, exceeds the amount which

 

140

--------------------------------------------------------------------------------


 

otherwise would have been paid by or attributable to such Loan Guarantor if each
Loan Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Loan Guarantor’s Allocable
Amount (as defined below) (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Loan Guarantors
as determined immediately prior to the making of such Guarantor Payment, then,
following the Termination Date, such Loan Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

(b)                                 As of any date of determination, the
“Allocable Amount” of any Loan Guarantor shall be equal to the excess of the
fair saleable value of the property of such Loan Guarantor over the total
liabilities of such Loan Guarantor (including the maximum amount reasonably
expected to become due in respect of contingent liabilities, calculated, without
duplication, assuming each other Loan Guarantor that is also liable for such
contingent liability pays its ratable share thereof), giving effect to all
payments made by other Loan Guarantors as of such date in a manner to maximize
the amount of such contributions.

 

(c)                                  This Section 10.10 is intended only to
define the relative rights of the Loan Guarantors, and nothing set forth in this
Section 10.10 is intended to or shall impair the obligations of the Loan
Guarantors, jointly and severally, to pay any amounts as and when the same shall
become due and payable in accordance with the terms of this Loan Guaranty.

 

(d)                                 The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the Loan Guarantor or Loan Guarantors to which such contribution and
indemnification is owing.

 

(e)                                  The rights of the indemnifying Loan
Guarantors against other Loan Guarantors under this Section 10.10 shall be
exercisable upon the Termination Date.

 

Section 10.11                      Liability Cumulative. The liability of each
Loan Party as a Loan Guarantor under this Article X is in addition to and shall
be cumulative with all liabilities of each Loan Party to the Administrative
Agent, the Issuing Bank and the Lenders under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any obligations
or liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

 

Section 10.12                      Keepwell. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guarantee in respect
of a Swap Obligation (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.12 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 10.12 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.12 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends

 

141

--------------------------------------------------------------------------------


 

that this Section 10.12 constitute, and this Section 10.12 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(ii) of the Commodity
Exchange Act.

 

(The rest of the page is intentionally left bank)

 

142

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

Lender

 

Revolving
Commitment

 

Percentage

 

JPMorgan Chase Bank, N.A.

 

$

215,000,000

 

17.2

%

Wells Fargo Bank, National Association

 

$

120,000,000

 

9.6

%

Bank of America, N.A.

 

$

110,000,000

 

8.8

%

Royal Bank of Canada

 

$

110,000,000

 

8.8

%

Regions Bank

 

$

110,000,000

 

8.8

%

The Bank of Nova Scotia, Houston Branch

 

$

110,000,000

 

8.8

%

The Toronto-Dominion Bank, New York Branch

 

$

90,000,000

 

7.2

%

Citibank N.A.

 

$

60,000,000

 

4.8

%

Branch Banking and Trust Company

 

$

55,000,000

 

4.4

%

Sumitomo Mitsui Banking Corporation

 

$

40,000,000

 

3.2

%

CIT Bank N.A.

 

$

40,000,000

 

3.2

%

PNC Bank, National Association

 

$

35,000,000

 

2.8

%

Caterpillar Financial Services Corporation

 

$

30,000,000

 

2.4

%

Compass Bank

 

$

30,000,000

 

2.4

%

Raymond James Bank, N.A.

 

$

30,000,000

 

2.4

%

Goldman Sachs Bank USA

 

$

25,000,000

 

2.0

%

First Tennessee Bank National Association

 

$

20,000,000

 

1.6

%

Woodforest National Bank

 

$

20,000,000

 

1.6

%

Total

 

$

1,250,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

1.

 

Assignor:

 

 

2.

 

Assignee:

 

[and is an Affiliate/Approved Fund of [IDENTIFY
LENDER](1)]                              

3.

 

Borrowers:

 

Archrock Partners Operating LLC and Archrock Services, L.P.

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.

 

Credit Agreement:

 

The $1,250,000,000 Credit Agreement dated as of March 30, 2017 among Archrock
Partners Operating LLC and Archrock Services, L.P., as Borrowers, Archrock Inc.,
as Parent, the other Loan Parties party thereto, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto (as amended, supplemented or otherwise modified from time to time)

6.

 

Assigned Interest:

 

 

 

Facility Assigned(2)

 

Aggregate Amount
of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(3)

 

 

 

$

               

 

$

               

 

$

               

 

 

 

$

               

 

$

               

 

$

               

 

 

 

$

               

 

$

               

 

$

               

 

 

 

7.

 

Effective Date:

 

                 , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

--------------------------------------------------------------------------------

(1) Select as applicable.

(2) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” etc.)

(3) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Consented to and](4) Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as [Administrative Agent, Issuing Bank and
Swingline Lender]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](5)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(4) To be added only if the consent of the Administrative Agent, Issuing Bank
and/or Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.

(5) To be added only if the consent of the Administrative Borrower and/or other
parties (e.g. Swingline Lender, Issuing Bank) is required by the terms of the
Credit Agreement.

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

ANNEX I
ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Parent and the Borrowers, any of their Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers, any of their Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2                               Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

Exhibit A - 3

--------------------------------------------------------------------------------


 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.

 

Exhibit A - 4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BORROWING BASE CERTIFICATE

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

To:                             The Lenders parties to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of March 30, 2017, (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Archrock Partners Operating LLC and
Archrock Services, L.P., as Borrowers, Archrock Inc., as Parent, the other Loan
Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES IN HIS/HER CAPACITY AS AN OFFICER OF ARCHROCK
INC., AND NOT INDIVIDUALLY THAT:

 

1.                                      I am the duly elected
                      of Archrock Inc.;

 

2.                                      I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of Parent and its Restricted
Subsidiaries during the accounting period covered by the attached financial
statements [FOR QUARTERLY FINANCIAL STATEMENTS ADD: and such financial
statements present fairly in all material respects the financial condition and
results of operations of Parent and its consolidated Restricted Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied (except as set
forth therein), subject to year-end audit adjustments and the absence of
footnotes];

 

3.                                      The examinations described in
paragraph 2 did not disclose, except as set forth below, and I have no knowledge
of (a) the existence of any condition or event which constitutes a Default
[(except as described below)] or (b) any change in GAAP or in the application
thereof that has occurred since the date of the audited financial statements
referred to in Section 3.04 of the Agreement [(except as described below];

 

4.                                      I hereby certify that no Loan Party has
changed (a) its name, (b) its chief executive office, (c) principal place of
business, (d) the type of entity it is or (e) its state of incorporation or
organization without having given the Administrative Agent the notice required
by Section 4.15 of the Security Agreement [or as described: [DESCRIBE]];

 

5.                                      Schedule I hereto sets forth financial
data and computations evidencing Parent and the Borrowers’ compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct in all material respects (without duplication of any
materiality qualifier contained therein); and

 

6.                                      Schedule II hereto sets forth the
Category from the definition of Applicable Rate determined by the computations
set forth in Schedule I.

 

Exhibit C - 1

--------------------------------------------------------------------------------


 

7.                                      Schedule III hereto sets forth, as of
the date hereof, a true and complete list of all Swap Agreements (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities) to which any Loan Party or any of its Restricted Subsidiaries is a
party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
therefor, any new credit support agreements relating thereto not listed in
Schedule 1.01, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

 

8.                                      Schedule IV hereto sets forth a
description of any options, warrants, calls or commitments of any character
whatsoever (if any) which exist as of the date hereof relating to the Pledged
Collateral (as defined in the Security Agreement) or obligate the issuer of any
Equity Interest included in the Pledged Collateral to issue additional Equity
Interests.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (a) nature of the condition or event, the period during which it has
existed and the action which Parent or any of the Borrowers has taken, is
taking, or proposes to take with respect to each such condition or event or
(b) the change in GAAP or the application thereof and the effect of such change
on the attached financial statements:

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this       day of               ,
     .

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C - 2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMPLIANCE AS OF          ,      WITH
PROVISIONS OF       AND         OF THE AGREEMENT

 

Exhibit C - 3

--------------------------------------------------------------------------------


 

SCHEDULE II

 

APPLICABLE RATE CALCULATION

 

Category from Grid in Definition of Applicable Rate:

 

Exhibit C - 4

--------------------------------------------------------------------------------


 

SCHEDULE III

 

SWAP AGREEMENTS

 

Exhibit C - 5

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

PLEDGED COLLATERAL

 

Exhibit C - 6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of           ,     , 20  ,
is entered into between                                 , a                  
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of March 30, 2017 (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”) among Archrock
Partners Operating LLC and Archrock Services, L.P., as Borrowers, Archrock Inc.,
as Parent, the other Loan Parties party thereto, the Lenders party thereto and
the Administrative Agent for the Lenders. All capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

THE NEW SUBSIDIARY AND THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS,
HEREBY AGREE AS FOLLOWS:

 

1.                                      The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a Loan Party under the Credit Agreement and a “Loan
Guarantor” for all purposes of the Credit Agreement and shall have all of the
obligations of a Loan Party and a Loan Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation
(a) all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, *[and]* (b) all of the covenants set forth
in Articles V and VI of the Credit Agreement *[and (c) all of the guaranty
obligations set forth in Article X of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Sections 10.09 and 10.12 of the Credit
Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.]* *[The New Subsidiary has delivered to the
Administrative Agent an executed Loan Guaranty.]*

 

2.                                      If required, the New Subsidiary is,
simultaneously with the execution of this Agreement, executing and delivering
such Collateral Documents (and such other documents and instruments) as
requested by the Administrative Agent in accordance with the Credit Agreement.

 

Exhibit D - 1

--------------------------------------------------------------------------------


 

3.                                      The address of the New Subsidiary for
purposes of Section 9.01 of the Credit Agreement is as follows:

 

 

 

4.                                      The New Subsidiary hereby waives
acceptance by the Administrative Agent and the Lenders of the guaranty by the
New Subsidiary upon the execution of this Agreement by the New Subsidiary.

 

5.                                      This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.

 

6.                                      THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Exhibit D - 2

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 30, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Archrock Partners Operating LLC and Archrock Services, L.P.,
as Borrowers, Archrock Inc., as Parent, the other Loan Parties party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Administrative Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Administrative Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

Exhibit E-1 - 1

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 30, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Archrock Partners Operating LLC and Archrock Services, L.P.,
as Borrowers, Archrock Inc., as Parent, the other Loan Parties party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

Exhibit E-2 - 1

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 30, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Archrock Partners Operating LLC and Archrock Services, L.P.,
as Borrowers, Archrock Inc., as Parent, the other Loan Parties party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

Exhibit E-3 - 1

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 30, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Archrock Partners Operating LLC and Archrock Services, L.P.,
as Borrowers, Archrock Inc., as Parent, the other Loan Parties party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Administrative Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Administrative Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------